

EXECUTION VERSION


FIFTH AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT (REFINANCING TERM LOANS)


THIS FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT
AGREEMENT (REFINANCING TERM LOANS), dated as of December 18, 2019 (this
“Amendment”), is by and among THE E.W. SCRIPPS COMPANY, an Ohio corporation (the
“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(the “Administrative Agent”), each Tranche B-2 Lender (as defined herein) and
each Additional Tranche B-2 Lender (as defined herein).


W I T N E S S E T H:


WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent entered into that certain Third Amended
and Restated Credit Agreement, dated as of April 28, 2017 (as amended by the
First Amendment to Third Amended and Restated Credit Agreement (Incremental
Facility) dated as of October 2, 2017, the Second Amendment to Third Amended and
Restated Credit Agreement dated as of April 3, 2018, the Third Amendment to
Third Amended and Restated Credit Agreement dated as of November 20, 2018, the
Fourth Amendment to Third Amended and Restated Credit Agreement (Incremental
Facility) dated as of May 1, 2019, and as amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement” and, the Credit Agreement, as amended by this Amendment, the “Amended
Credit Agreement”);


WHEREAS, pursuant to Section 2.24(e) of the Credit Agreement, the Borrower may
establish Refinancing Term Loans in accordance with the terms and conditions of
the Credit Agreement, the net cash proceeds of which are used to refinance in
whole or in part any Class of Term Loans;


WHEREAS, the Borrower hereby notifies the Administrative Agent of its request to
establish Refinancing Term Loans (the “Tranche B-2 Term Loans” and the Term Loan
Commitments relating thereto, the “Tranche B-2 Term Loan Commitments”) pursuant
to Section 2.24(e) of the Credit Agreement in an aggregate principal amount
equal to $761,175,000, the proceeds of which will be used to repay in full (the
“Refinancing”, together with the other transactions contemplated by this
Amendment, the “Transactions”) the principal amount of the Tranche B-1 Term
Loans outstanding under the Credit Agreement prior to the effectiveness of this
Amendment (the “Existing Tranche B-1 Term Loans” and the Lenders holding such
Existing Tranche B-1 Term Loans, the “Existing Tranche B-1 Lenders”);


WHEREAS, certain Persons party to this Amendment willing to provide Tranche B-2
Term Loan Commitments with respect to the Tranche B-2 Term Loans (such Persons,
and any permitted assignees thereof, the “Additional Tranche B-2 Lenders”) have
indicated their willingness to make such Tranche B-2 Term Loans on the terms and
subject to the conditions herein;


WHEREAS, upon the Fifth Amendment Effective Date (as defined below), each
Existing Tranche B-1 Lender that shall have executed and delivered a settlement
election substantially in the form of Annex B hereto (a “Settlement Election”)
indicating the “Cashless Settlement Option” (each, a “Cashless Option Lender”)
shall be deemed to have exchanged all of its Existing Tranche B-1 Term Loans for
Tranche B-2 Term Loans in the same aggregate principal amount as such Existing
Tranche B-1 Lender’s Existing Tranche B-1 Term Loans as of the Fifth Amendment
Effective Date and prior to giving effect to this Amendment, and such Existing
Tranche B-1 Lender shall thereafter become a Tranche B-2 Lender (to be defined
in the Amended Credit Agreement) in accordance with the provisions hereof;






--------------------------------------------------------------------------------




WHEREAS, upon the Fifth Amendment Effective Date, each Additional Tranche B-2
Lender will make Additional Tranche B-2 Term Loans (as defined in Section 2
below) to the Borrower, the proceeds of which will be used by the Borrower to
repay in full the outstanding principal amount of Existing Tranche B-1 Term
Loans that are not exchanged for Tranche B-2 Term Loans, as well as to prepay
Existing Tranche B-1 Term Loans from Existing Tranche B-1 Lenders that execute
and deliver a Settlement Election indicating the “Post-Closing Settlement
Option” (each, a “Post-Closing Option Lender”), and the Borrower shall pay to
such Existing Tranche B-1 Lender all accrued and unpaid interest through, but
not including, the Fifth Amendment Effective Date with respect to the Existing
Tranche B-1 Term Loans;


WHEREAS, immediately prior to the Fifth Amendment Effective Date, the
outstanding aggregate principal amount of (i) Tranche B Term Loans are
$294,000,000 and (ii) Tranche B-1 Term Loans are $761,175,000, and upon the
Fifth Amendment Effective Date, after giving effect to the Transactions, the
outstanding aggregate principal amount of (x) Tranche B Term Loans will be
$294,000,000, (y) Tranche B-1 Term Loans will be $0 and (z) Tranche B-2 Term
Loans will be $761,175,000;


WHEREAS, Section 10.2 of the Credit Agreement provides that the Borrower and the
Administrative Agent may, with consent of the Required Lenders (as defined in
the Credit Agreement), amend certain provisions of the Credit Agreement or any
other Loan Documents (as defined in the Credit Agreement), including certain of
the amendments provided for herein;


WHEREAS, the parties hereto are willing to amend the Credit Agreement on the
terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, the parties hereto agree as
follows:


SECTION 1. Definitions. Except as otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed thereto in the Amended Credit
Agreement.


SECTION 2. Refinancing Term Loans.


(a)Tranche B-2 Term Loans. On and subject to the terms and conditions set forth
herein, on the date all of the conditions precedent in Section 4 are satisfied
or waived, each Additional Tranche B-2 Lender severally (and not jointly) agrees
to make a Tranche B-2 Term Loan to the Borrower in a principal amount equal to
the amount corresponding to such Additional Tranche B-2 Lender’s “Tranche B-2
Term Loan Commitment” as set forth on Schedule A attached hereto (the
“Additional Tranche B-2 Term Loans”). Each Tranche B-2 Term Loan Commitment
shall be a “Term Loan Commitment” and each Additional Tranche B-2 Lender shall
be a Tranche B-2 Lender for all purposes under the Amended Credit Agreement.
Each Tranche B-2 Term Loan made by an Additional Tranche B- 2 Lender pursuant to
this Amendment shall have the terms set forth herein and in the Amended Credit
Agreement.


(b)Tranche B-2 Lenders. Each Tranche B-2 Lender (i) confirms that a copy of the
Credit Agreement and the other applicable Loan Documents, together with copies
of such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Amendment and make the
Tranche B-2 Term Loan, have been made available to such Tranche B-2 Lender; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent or Wells Fargo Securities, LLC, Morgan Stanley Senior Funding, Inc.,
SunTrust Robinson Humphrey, Inc., BofA Securities, Inc., Fifth Third Bank, PNC
Capital Markets, LLC or U.S. Bank National Association (the “Fifth Amendment
Lead Arrangers”), each in its capacity as a joint lead arranger and bookrunner
with respect to this Amendment, or any other Lender or agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or the other applicable Loan Documents, including this Amendment; and
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the


-2







--------------------------------------------------------------------------------




Amended Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. Each Tranche B-2 Lender that is not a Lender
immediately prior to the effectiveness of this Amendment acknowledges and agrees
that, upon the Fifth Amendment Effective Date, such Tranche B-2 Lender shall be
a “Term Loan Lender” and a “Lender” under, and for all purposes of, the Amended
Credit Agreement and the other Loan Documents, and shall be subject to and bound
by the terms thereof, and shall perform all obligations of and shall have all
rights and benefits of a Term Loan Lender and a Lender thereunder.


(c)Credit Agreement Governs Terms. Each reference to a “Term Loan” or “Term
Loans” in the Amended Credit Agreement shall be deemed to include the Tranche
B-2 Term Loans and the Tranche B-2 Term Loans shall be subject to the
provisions, including any provisions restricting the rights, or regarding the
obligations, of the Loan Parties or any provisions regarding the rights of the
Term Loan Lenders, of the Amended Credit Agreement and the other Loan Documents.
Without limiting the foregoing, the Tranche B-2 Term Loans (and all interest and
other amounts payable thereon or with respect thereto) shall be (i)
“Obligations” under and as defined in the Amended Credit Agreement, (ii) secured
by the Collateral under the relevant Security Documents and (iii) guaranteed
under the Subsidiary Guaranty Agreement, in each case, on a pari passu basis
with all Revolving Loans, Swingline Loans and the Tranche B Term Loans.


SECTION 3. Amendments to the Loan Documents. Effective as of the Fifth Amendment
Effective Date, the Credit Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Annex C hereto.


SECTION 4. Conditions Precedent. The effectiveness of this Amendment and the
obligation of each Tranche B-2 Lender and/or Additional Tranche B-2 Lender to
make its Tranche B-2 Term Loans hereunder are subject to the satisfaction or
waiver of each of the following conditions precedent (the date on which all such
conditions precedent are satisfied or waived, the “Fifth Amendment Effective
Date”):


(a)the Administrative Agent shall have received each of the following in form
and substance reasonably satisfactory to the Administrative Agent and the Fifth
Amendment Lead Arrangers:


i.
counterparts of this Amendment duly executed by each of the Loan Parties party
hereto, the Administrative Agent, each Tranche B-2 Lender (which, for the
avoidance of doubt, can be in the form of any Settlement Election executed by
any Cashless Option Lender or Post-Closing Option Lender) and each Additional
Tranche B-2 Lender;



ii.
a Notice of Borrowing for the Additional Tranche B-2 Term Loans in accordance
with the Credit Agreement;



iii.
a certificate from a Responsible Officer of the Borrower, certifying that the
conditions set forth in clauses (b), (c) and (d) of this Section 4 have been
satisfied;



iv.
a certificate of each Loan Party, which shall (A) certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of this Amendment and the Refinancing as well as any other
related ancillary documents, (B) identify by name and title and bear the
signatures of the officers of each such Loan Party authorized to sign this
Amendment and any other Loan Document in connection herewith to which it is a
party and (C) contain appropriate attachments, including the Organizational
Documents of each such Loan Party certified, if applicable, by the relevant
authority of the



-3







--------------------------------------------------------------------------------




jurisdiction of organization of such Loan Party and a good standing certificate
(if relevant) as of a recent date for such Loan Party from its jurisdiction of
organization;


v.
a customary legal opinion of Dickinson Wright PLLC, counsel to the Loan Parties,
together with local counsel opinions reasonably requested by the Administrative
Agent, in each case addressed to the Administrative Agent and each of the
Lenders (which shall expressly permit reliance by the successors and assigns of
the Lenders and the Administrative Agent), and covering such matters relating to
the Loan Parties, this Amendment, the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request;



vi.
a certificate from the treasurer of the Borrower (in the form of Annex D to this
Amendment) certifying that after giving pro forma effect to the Transactions,
the Borrower and its Subsidiaries (on a consolidated basis) are solvent;



vii.
(x) at least 5 Business Days prior to the Fifth Amendment Effective Date (if
requested in writing of the Borrower at least 7 Business Days prior to the Fifth
Amendment Effective Date), all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations (including without limitation, the Patriot Act)
and (y) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation and is not excluded from the definition of
“legal entity customer” under the Beneficial Ownership Regulation, at least 5
Business Days prior to the Fifth Amendment Effective Date, any Beneficial
Ownership Certification;



viii.
a duly executed Perfection Certificate (or update to the existing Perfection
Certificate) duly completed and executed by each Loan Party, as the
Administrative Agent shall reasonably request;



ix.
duly executed Notes payable to each requesting Lender (if any);



x.
a duly executed funds flow memorandum with respect to the Transactions, together
with a report setting forth the sources and uses of proceeds of any Loan
incurred on the Fifth Amendment Effective Date;



xi.
a Reaffirmation of Obligations under the Loan Documents attached as Annex A
hereto (the “Reaffirmation”) duly executed by each of the Loan Parties (other
than the Borrower);



(b)no Default or Event of Default shall exist immediately before or after giving
effect to the Fifth Amendment Effective Date;


(c)all representations and warranties of the Loan Parties set forth in the Loan
Documents are true and correct in all material respects on and as of the Fifth
Amendment Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date), in each case before and after giving effect to the Fifth
Amendment Effective Date;


(d)since December 31, 2018, there has been no change which has had or could
reasonably be expected to have a Material Adverse Effect;




-4







--------------------------------------------------------------------------------




(e)the Borrower shall have paid in full all accrued and unpaid interest owing in
respect of the Existing Tranche B-1 Term Loans as of the Fifth Amendment
Effective Date; and


(f)the fees in the amounts previously agreed in writing by the Borrower and the
Fifth Amendment Lead Arrangers, as applicable, to be received on the Fifth
Amendment Effective Date and all reasonable and documented or invoiced
out-of-pocket costs and expenses (including the reasonable fees, charges of a
single counsel to the Fifth Amendment Lead Arrangers) incurred in connection
with the Transactions for which invoices have been presented at least one (1)
Business Day prior to the Fifth Amendment Effective Date shall, upon the
Borrowing of the Tranche B-2 Term Loans, have been, or will be substantially
simultaneously, paid in full.


SECTION 5. Representations. Each of the Loan Parties represents and warrants to
the Administrative Agent, the Fifth Amendment Lead Arrangers and each of the
Tranche B-2 Lenders, Additional Tranche B-2 Lenders and Lenders that:


(a)Loan Document Representations. All representations and warranties of the Loan
Parties set forth in the Loan Documents are hereby made on and as of the date
hereof except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct as of such earlier date), in each case immediately before and
after giving effect to the Transactions.


(b)Existence and Power. Each Loan Party has all requisite power and authority
and all requisite licenses, authorizations, consents and approvals to execute,
deliver and perform its respective obligations under this Amendment and the
other Loan Documents to which it is a party.


(c)Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of this Amendment, the Amended Credit Agreement and each other
Loan Document executed in connection herewith to which such Person is a party,
and the consummation of the Transactions, (i) are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by all
necessary corporate or other organizational action, and (ii) do not and will not
(A) contravene the terms of any of such Person’s Organization Documents, (B)
conflict with or result in any breach or contravention of, or result in the
creation of any Lien under (other than as permitted by
Section 7.2 of the Credit Agreement), or require any payment to be made under,
(1) any Material Contract to which such Person is a party or the properties of
such Person or any of its Subsidiaries is subject or (2) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject, or (C) violate any Applicable Law; except
with respect to any conflict, breach, contravention or payment (but not creation
of Liens) referred to in clause (ii)(B) or (C), to the extent that such
conflict, breach, contravention or payment would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(d)Governmental Approvals; No Conflicts. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Amendment, the Amended Credit Agreement or any other Loan Document executed
in connection herewith, or for the consummation of the transactions contemplated
hereby or thereby, except
(A) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect and (B) any filings, action, notice, approval, exemption,
authorization or consent required under applicable securities and FCC laws and
regulations.


(e)Binding Effect. This Amendment and each other Loan Document executed in
connection herewith has been duly executed and delivered by each Loan Party that
is party hereto or thereto. This Amendment, the Amended Credit Agreement and
each other Loan Document executed in connection herewith constitutes a legal,
valid and binding obligation of each Loan Party that is party hereto or thereto,
enforceable against each Loan Party that is party hereto or thereto in
accordance with its respective terms, except


-5







--------------------------------------------------------------------------------




as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by principles of equity.


(f)No Impairment. The execution, delivery, performance and effectiveness of this
Amendment, the Amended Credit Agreement or any other Loan Document in connection
herewith will not impair the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document.


(g)No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof, nor will any Default or Event of Default exist immediately
after giving effect to the Transactions.


(h)Beneficial Ownership Certification. As of the Fifth Amendment Effective Date,
all of the information included in any Beneficial Ownership Certification
provided is true and correct.


(i)Reaffirmation. The signatories to the Reaffirmation represent all Persons who
are, or are required to be, Loan Parties (other than the Borrower) as of the
date hereof.


SECTION 6. Reaffirmation of Security/Guaranty Documents.


(a)Each Loan Party hereby acknowledges its receipt of a copy of this Amendment
and its review of the terms and conditions hereof and consents to the terms and
conditions of this Amendment and the transactions contemplated hereby, including
the extension of credit in the form of the Tranche B-2 Term Loans. Each Loan
Party hereby acknowledges, ratifies, reaffirms and confirms its continuing
obligations to the Administrative Agent and the Secured Parties under the
Security Documents and agrees that the transactions contemplated by this
Amendment shall not in any way affect the validity and enforceability of the
Subsidiary Guaranty Agreement, or reduce, impair or discharge the obligations of
each Loan Party thereunder. Each Guarantor hereby acknowledges that the Tranche
B-2 Term Loans constitute (and shall be included in the definition of)
“Guarantied Obligations” under the Subsidiary Guaranty Agreement.
(b)Each Loan Party acknowledges, ratifies, reaffirms and confirms that (i) all
Liens granted to the Administrative Agent for the benefit of the Secured Parties
under the Security Documents remain in full force and effect and shall continue
to secure the Obligations with the same priority and (ii) the validity,
perfection, enforceability or priority of such Liens will not be impaired by
this Amendment.


(c)Nothing in this Amendment or in any of the transactions contemplated hereby
is intended, or shall be construed, to constitute a novation or an accord and
satisfaction of any of the Obligations of the Borrower under the Credit
Agreement or to modify, affect or impair the perfection, priority or
continuation of the security interests in, security titles to or other Liens on
any Collateral for the Obligations.


SECTION 7. Certain References. Upon the effectiveness of this Amendment, each
reference to the Credit Agreement in any of the Loan Documents shall be deemed
to be a reference to the Amended Credit Agreement.


SECTION 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


SECTION 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.


SECTION 10. Effect.


(a)Except as expressly set forth in Section 2 and Section 3 (including Annex C)
hereof, the terms and conditions of the Credit Agreement and the other Loan
Documents remain unchanged and continue to be in full force and effect. The
amendments contained in Section 2 and Section 3 (including Annex


-6







--------------------------------------------------------------------------------




C) hereof shall be deemed to have prospective application only. The Credit
Agreement and the other Loan Documents are hereby ratified and confirmed in all
respects.


(b)Nothing contained herein shall be deemed to constitute a waiver of compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents, or constitute a course of conduct or dealing among the parties.
The Administrative Agent and the Lenders reserve all rights, privileges and
remedies under the Loan Documents.


(c)This Amendment, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. This Amendment shall for all purposes be deemed to be a “Loan
Document” under the Credit Agreement and entitled to the benefits thereof.


SECTION 11. Further Assurances. Each Loan Party agrees to take all further
actions and execute such other documents and instruments as the Administrative
Agent may from time to time reasonably request to carry out the transactions
contemplated by this Amendment, the Loan Documents and all other agreements
executed and delivered in connection herewith.


SECTION 12. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile,
email or other electronic transmission of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.
SECTION 13. Amendments and Waivers. No amendment or waiver of any provision of
this Amendment, and no consent to any departure by a Borrower therefrom, shall
be effective unless in writing signed by the Administrative Agent, the Tranche
B-2 Lenders, the Additional Tranche B-2 Lenders and the Borrower, and each such
waiver, amendment or consent shall be effective only in the specific instance
and for the specific purpose for which given.


SECTION 14. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.


SECTION 15. Headings. Headings and captions used in this Amendment are included
for convenience of reference only and shall not be given any substantive effect.


SECTION 16. Expenses; Indemnification. Each Loan Party agrees that the terms and
provisions of Section 10.3 of the Credit Agreement are incorporated herein by
reference and apply mutatis mutandis to the activities of each Fifth Amendment
Lead Arranger in connection with this Amendment (whether or not effective and
whether prior, on or after the date hereof).


[Signatures on Following Pages]






















-7







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to Third
Amended and Restated Credit Agreement (Refinancing Term Loans) to be duly
executed as of the date first above written.


BORROWER:


By:
THE E. W. SCRIPPS COMPANY
 
/s/ Lisa A. Knutson                                
Name: Lisa A. Knutson
Title: Executive Vice President and Chief Financial Officer



































































FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (REFINANCING TERM
LOANS)






--------------------------------------------------------------------------------








By:
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent and Additional Tranche B-2 Lender
 
/s/ Daniel Kurtz                                
Name: Daniel Kurtz
Title: Director























































































































FIFTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (REFINANCING TERM
LOANS)




--------------------------------------------------------------------------------






SCHEDULE A


Tranche B-2 Term Loan Commitments


Additional Tranche B-2 Lender
Tranche B-2 Term Loan Commitment
Wells Fargo Bank, National Association
$761,175,000
Total:
$761,175,000























































































--------------------------------------------------------------------------------




ANNEX A


Reaffirmation of Obligations under the Loan Documents


Each of the undersigned hereby (i) expressly acknowledges the terms of the Fifth
Amendment to the Third Amended and Restated Credit Agreement, dated as of
December 18, 2019 (the “Amendment”), (ii) agrees that Section 6 of the Amendment
is incorporated herein mutatis mutandis and (iii) without duplicating any of the
foregoing, (x) reaffirms the covenants, agreements and its continuing
obligations (including its guarantee) owing to the Administrative Agent and each
Lender under each Loan Document to which such Person is a party, (y) agrees
that, except as provided in the Amendment, the following shall not in any way
affect the validity and enforceability of any such Loan Document, or reduce,
impair or discharge the obligations of or Collateral given by such Person
thereunder: (a) the departure from the terms of the Credit Agreement pursuant to
the terms of the Amendment; or (b) any of the other transactions contemplated by
the Amendment and (z) without limiting the generality of any of the foregoing,
affirms and agrees that the Security Documents to which each of the Loan Parties
is a party and all of the Collateral do, and shall continue to, secure payment
of all of the Obligations.


Each of the undersigned further agrees (i) that references contained in any Loan
Document to the “Credit Agreement” shall be deemed to be references to the
Credit Agreement, taking into account the terms of the Amendment and (ii) that
each of the Loan Documents to which it is a party is and shall remain in full
force and effect.


This reaffirmation shall be construed in accordance with and be governed by the
law (without giving effect to the conflict of law principles thereof other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law) of the State
of New York.








[Signatures on Following Page]












































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has duly executed and delivered this
Reaffirmation of Obligations under the Loan Documents as of December 18, 2019.




Scripps Media, Inc.
Scripps Broadcasting Holdings LLC Media Convergence Group, Inc.
90028 Media, LLC
Triton Digital, Inc. Bounce Media, LLC Brown Sugar, LLC Trumpet 25 LLC
Katz Broadcasting Holdings, LLC Katz Broadcasting, LLC
Escape Media, LLC Laff Media, LLC Grit Media, LLC
Sangre de Cristo Communications, LLC KRTV Communications, LLC
KPAX Communications, LLC KXLF Communications, LLC KCTZ Communications, LLC KTVQ
Communications, LLC KATC Communications, LLC WLEX Communications, LLC KRIS
Communications, LLC KSBY Communications, LLC




By:    
Name:    
Title:     


































--------------------------------------------------------------------------------




ANNEX B


Settlement Election


This settlement election (“Settlement Election”) is made with respect to the
Fifth Amendment (“Amendment”) to the Third Amended and Restated Credit
Agreement, dated as of April 28, 2017 (as further amended, restated, amended and
restated, supplemented, extended, refinanced or otherwise modified from time to
time, the “Credit Agreement”), by and among The E.W. Scripps Company, an Ohio
corporation (the “Borrower”), the lending institutions from time to time parties
thereto (each a “Lender” and, collectively, the “Lenders”), and Wells Fargo
Bank, National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”). Capitalized terms used in this Settlement Election but
not defined in this Settlement Election have the meanings assigned to such terms
in Amendment or the Credit Agreement (as amended by the Amendment), as
applicable.


Existing Tranche B-1 Lenders. The undersigned Lender hereby irrevocably and
unconditionally approves the Amendment and consents as follows (check ONE
option):


Cashless Settlement Option


•
to convert 100% of the outstanding principal amount of the Existing Tranche B-1
Term Loans held

by such Lender into a Tranche B-2 Term Loan in a like principal amount.




Post-Closing Settlement Option


•
to have 100% of the outstanding principal amount of the Existing Tranche B-1
Term Loans held by such Lender prepaid on the Fifth Amendment Effective Date and
purchase by assignment the principal amount of Tranche B-2 Term Loans committed
to separately by the undersigned.



IN WITNESS WHEREOF, the undersigned has caused this Settlement Election to be
executed and delivered by a duly authorized officer as of the     of     , 2019.




    
as a Lender (type name of the legal entity)




By:
Name:     
Title:     




If a second signature is necessary:


By:
Name:     
Title:     






Name of Fund Manager (if any):     








--------------------------------------------------------------------------------




ANNEX C


[See attached]


























































































--------------------------------------------------------------------------------





Facility CUSIP: 26928BAK5BAL3 Deal CUSIP: 26928BAF6

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED
CREDIT AGREEMENT


dated as of April 28, 2017


(as amended by the First Amendment, dated as of October 2, 2017,
the Second Amendment, dated as of April 3, 2018,
the Third Amendment, dated as of November 20, 2018 and
the Fourth Amendment, dated as of May 1, 2019 and
the Fifth Amendment, dated as of December 18, 2019)


among


THE E.W. SCRIPPS COMPANY,
as Borrower,


THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATEDBOFA SECURITIES, INC., MORGAN
STANLEY SENIOR FUNDING, INC., and
TRUIST BANK
(as successor by merger to SUNTRUST BANK)
as Co-Documentation Agents

--------------------------------------------------------------------------------

WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC., and
SUNTRUST ROBINSON HUMPHREY, INC.
as Cordillera Lead Arrangers and Joint Bookrunners,


and


MORGAN STANLEY SENIOR FUNDING, INC.,
WELLS FARGO SECURITIES, LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
FIFTH THIRD BANK,
PNC CAPITAL MARKETS, LLC, and
U.S. BANK NATIONAL ASSOCIATION
as Taurus Joint Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------



8

--------------------------------------------------------------------------------






TABLE OF CONTENTS


ARTICLE DEFINITIONS; CONSTRUCTION
 
Section 1.1.
 
Definitions
2
Section 1.2.
 
Classifications of Loans and Borrowings
39
Section 1.3.
 
Accounting Terms and Determination
39
Section 1.4.
 
Terms Generally
40
Section 1.5.
 
Limited Conditionality Acquisitions
40
Section 1.6.
 
Delaware LLC Divisions
42
Section 1.7.
 
Specified Modifications
42
 
 
 
 
 
ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS
 
Section 2.1.
 
General Description of Facilities
43
Section 2.2.
 
Term Loans
43
Section 2.3.
 
Revolving Loans
44
Section 2.4.
 
Procedure for Borrowings
44
Section 2.5.
 
Swingline Commitment
44
Section 2.6.
 
Funding of Borrowings
46
Section 2.7.
 
Interest Elections
46
Section 2.8.
 
Optional Reduction and Termination of Commitments
47
Section 2.9.
 
Repayment of Loans
47
Section 2.10.
 
Evidence of Indebtedness
48
Section 2.11.
 
Optional Prepayments
48
Section 2.12.
 
Mandatory Repayments
48
Section 2.13.
 
Interest on Loans
51
Section 2.14.
 
Fees
51
Section 2.15.
 
Computation of Applicable Margin, Applicable Percentage, Interest and Fees
53
Section 2.16.
 
Changed Circumstances
53
Section 2.17.
 
Illegality
54
Section 2.18.
 
Increased Costs
54
Section 2.19.
 
Funding Indemnity
55
Section 2.20.
 
Taxes
56
Section 2.21.
 
Payments Generally; Pro Rata Treatment; Sharing of
Set-offs
59
Section 2.22.
 
Letters of Credit
60
Section 2.23.
 
Cash Collateral; Defaulting Lenders
63
Section 2.24.
 
Incremental Facilities
65
Section 2.25.
 
Mitigation of Obligations
71
Section 2.26.
 
Replacement of Lenders
71
Section 2.27.
 
Application of Payments
71
Section 2.28.
 
Extensions of Revolving Commitments and Term Loans
73
Section 2.29.
 
Reverse Dutch Auction Prepayments
75
 
 
 
 
 



i

--------------------------------------------------------------------------------





 
 
 
 
 
ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
Section 3.1.
 
Conditions to Effectiveness
77
Section 3.2.
 
Each Credit Event
80
Section 3.3.
 
Delivery of Documents
81
Section 3.4.
 
Effect of Amendment and Restatement
81
 
 
 
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
Section 4.1.
 
Existence; Power
82
Section 4.2.
 
Organizational Power; Authorization
82
Section 4.3.
 
Capital Stock and Related Matters
82
Section 4.4.
 
Government Approvals; No Conflicts
82
Section 4.5.
 
Financial Statements
83
Section 4.6.
 
Liabilities, Litigation and Environmental Matters
83
Section 4.7.
 
Compliance with Laws and Agreements
84
Section 4.8.
 
Material Contracts
84
Section 4.9.
 
Investment Company Act, Etc.
84
Section 4.10.
 
Taxes
84
Section 4.11.
 
Margin Regulations
84
Section 4.12.
 
ERISA
84
Section 4.13.
 
Ownership of Property; Intellectual Property
84
Section 4.14.
 
Disclosure
85
Section 4.15.
 
Labor Relations
86
Section 4.16.
 
Subsidiaries and Joint Ventures
86
Section 4.17.
 
Solvency
86
Section 4.18.
 
EEA Financial Institutions
86
Section 4.19.
 
Patriot Act
86
Section 4.20.
 
Anti-Corruption Laws and Sanctions
86
Section 4.21.
 
Security Interests
86
Section 4.22.
 
Use of Proceeds
87
Section 4.23.
 
Licenses; FCC
87
Section 4.24.
 
Beneficial Ownership Certification
87
 
 
 
 
 
ARTICLE V AFFIRMATIVE COVENANTS
 
Section 5.1.
 
Financial Statements and Other Information
87
Section 5.2.
 
Notices of Material Events
89
Section 5.3.
 
Existence; Conduct of Business
90
Section 5.4.
 
Compliance with Laws, Etc.
90
Section 5.5.
 
Payment of Obligations
90
Section 5.6.
 
Books and Records
91
Section 5.7.
 
Visitation, Inspection, Etc.
91
Section 5.8.
 
Maintenance of Properties; Insurance
91



ii







--------------------------------------------------------------------------------





Section 5.9.
 
Use of Proceeds and Letters of Credit
91
Section 5.10.
 
Further Assurances
92
Section 5.11.
 
The Blocked Accounts
92
Section 5.12.
 
Formation of Subsidiaries
92
Section 5.13.
 
Real Estate
93
Section 5.14.
 
Post-Closing Obligations
93
Section 5.15.
 
Corporate Credit Ratings
93
Section 5.16.
 
Conference Calls
93
 
 
 
 
 
ARTICLE VI FINANCIAL COVENANT
 
Section 6.1.
 
[Reserved]
94
Section 6.2.
 
First Lien Net Leverage Ratio
94
Section 6.3.
 
Pro Forma Adjustments
94
 
 
 
 
 
ARTICLE VII NEGATIVE COVENANTS
 
Section 7.1.
 
Indebtedness
94
Section 7.2.
 
Liens; Negative Pledge
98
Section 7.3.
 
Fundamental Changes; Permitted Acquisitions
99
Section 7.4.
 
Investments, Loans, Etc.
101
Section 7.5.
 
Restricted Payments
102
Section 7.6.
 
Sale of Assets
103
Section 7.7.
 
Transactions with Affiliates
106
Section 7.8.
 
Restrictive Agreements
106
Section 7.9.
 
Sale and Leaseback Transactions
106
Section 7.10.
 
Business of the Borrower and its Restricted Subsidiaries
106
Section 7.11.
 
[Reserved]
107
Section 7.12.
 
Accounting Changes
107
Section 7.13.
 
[Reserved]
107
Section 7.14.
 
[Reserved]
107
Section 7.15.
 
Waivers and Amendments
107
Section 7.16.
 
Bank Accounts
107
 
 
 
 
 
ARTICLE VIII EVENTS OF DEFAULT
 
Section 8.1.
 
Events of Default
107
Section 8.2.
 
Remedies
109
 
 
 
 
 
ARTICLE IX THE ADMINISTRATIVE AGENT
 
Section 9.1.
 
Appointment and Authority of Administrative Agent
110
Section 9.2.
 
Rights as a Lender
111
Section 9.3.
 
Exculpatory Provisions
111
Section 9.4.
 
Reliance by the Administrative Agent
112
Section 9.5.
 
Delegation of Duties
112
Section 9.6.
 
Resignation of Administrative Agent
113
Section 9.7.
 
Non-Reliance on Administrative Agent and Other Lenders
113



iii







--------------------------------------------------------------------------------





Section 9.8.
 
Collateral
114
Section 9.9.
 
Release of Collateral
114
Section 9.10.
 
No Other Duties, etc
115
Section 9.11.
 
Withholding Tax
115
Section 9.12.
 
Administrative Agent May File Proofs of Claim
115
Section 9.13.
 
Right to Realize on Collateral and Enforce Guarantee;
Credit Bidding
116
Section 9.14.
 
Secured Hedge Agreements and Secured Cash Management
Agreements
116
Section 9.15.
 
Authorization to Execute Other Loan Documents
116
Section 9.16.
 
Appointment of Successor Administrative Agent
117
 
 
 
 
 
ARTICLE X MISCELLANEOUS
 
Section 10.1.
 
Notices
118
Section 10.2.
 
Waiver; Amendments
121
Section 10.3.
 
Expenses; Indemnification
122
Section 10.4.
 
Successors and Assigns
124
Section 10.5.
 
Governing Law; Jurisdiction; Consent to Service of Process
128
Section 10.6.
 
WAIVER OF JURY TRIAL
129
Section 10.7.
 
Right of Setoff
129
Section 10.8.
 
Counterparts; Integration
129
Section 10.9.
 
Survival
129
Section 10.10.
 
Severability
130
Section 10.11.
 
Confidentiality
130
Section 10.12.
 
Interest Rate Limitation
130
Section 10.13.
 
Waiver of Effect of Corporate Seal
130
Section 10.14.
 
Patriot Act
131
Section 10.15.
 
Independence of Covenants
131
Section 10.16.
 
No Advisory or Fiduciary Relationship
131
Section 10.17.
 
Acknowledgment and Consent to Bail-In of EEA
Financial Institutions
131
Section 10.18.
 
Certain ERISA Matters
132
Section 10.19.
 
Acknowledge Regarding Any Supported QFCs
132





























iv







--------------------------------------------------------------------------------





Schedules
Schedule I        -    Applicable Margin and Applicable Percentage
Schedule II        -    Revolving Commitment Amounts
Schedule 1.7(a)        Taurus Termination Modifications
Schedule 4.3        -    Equity Interests
Schedule 4.4        -    Third Party Consents
Schedule 4.6(a)    -    Litigation and Liabilities
Schedule 4.6(b)    -    Environmental Matters
Schedule 4.8        -    Material Contracts
Schedule 4.12        -    ERISA Matters
Schedule 4.13(b)    -    Intellectual Property
Schedule 4.13(c)    -    Websites
Schedule 4.13(d)    -    Insurance
Schedule 4.16        -    Subsidiaries
Schedule 4.23        -    Station Licenses
Schedule 4.23(b)    -    Adverse Actions
Schedule 5.11(a)    -    Deposit Accounts
Schedule 5.14        -    Post-Closing Obligations
Schedule 7.1        -    Outstanding Indebtedness
Schedule 7.2        -    Existing Liens
Schedule 7.4        -    Existing Investments
Schedule 7.7        -    Affiliate Transactions


Exhibits
Exhibit A        -     Form of Revolving Credit Note
Exhibit B        -    Form of Swingline Note
Exhibit C        -     Form of Master Reaffirmation of Loan Documents
Exhibit D        -     Form of Assignment and Acceptance
Exhibit E        -     Form of Letter Agreement (Blocked Account Agreements)
Exhibit F        -     Form of Perfection Certificate
Exhibit G        -     Form of Discounted Prepayment Option Notice
Exhibit H        -     Form of Lender Participation Notice
Exhibit I        -     Form of Discounted Voluntary Prepayment Notice
Exhibit J        -     Form of Term Loan Note
Exhibit 2.4        -    Form of Notice of Revolving Borrowing
Exhibit 2.5        -    Form of Notice of Swingline Borrowing
Exhibit 2.7        -    Form of Notice of Conversion/Continuation
Exhibit 2.20A        -    Form of U.S. Tax Compliance Certificate
Exhibit 2.20B        -    Form of U.S. Tax Compliance Certificate
Exhibit 2.20C        -    Form of U.S. Tax Compliance Certificate
Exhibit 2.20D        -    Form of U.S. Tax Compliance Certificate
Exhibit 3.1(b)(ix)    -    Form of Secretary’s Certificate
Exhibit 3.1(b)(xii)    -    Form of Officer’s Certificate
Exhibit 3.1(b)(xx)    -    Form of Solvency Certificate
Exhibit 5.1(d)        -    Form of Compliance Certificate






--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as amended by the First
Amendment, dated as of October 2, 2017, the Second Amendment, dated as of April
3, 2018, the Third Amendment, dated as of November 20, 2018 and2018, the Fourth
Amendment, dated as of May 1, 2019 and the Fifth Amendment, dated as of December
18, 2019, this “Agreement”) is made and entered into as of April 28, 2017, by
and among THE E.W. SCRIPPS COMPANY, an Ohio corporation (the “Borrower”), the
several banks and other financial institutions and lenders from time to time
party hereto (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent for the Lenders (the “Administrative Agent”),
as issuing bank (the “Issuing Bank”) and as swingline lender (the “Swingline
Lender”).


W I T N E S S E T H:


WHEREAS, the Borrower, certain of the Lenders and the Former Agent entered into
that certain Revolving Credit and Term Loan Agreement dated as of December 9,
2011 (as amended, modified or supplemented from time to time through the date
hereof, the “Original Credit Agreement”), pursuant to which such Lenders
established an $88,000,000 revolving credit facility and a $212,000,000 term
loan facility in favor of the Borrower;


WHEREAS, on November 26, 2013, the Borrower, the Former Agent and certain of the
Lenders amended and restated the Original Credit Agreement (as so amended and
restated, the “Amended Credit Agreement”) to, among other things (a) decrease
the revolving credit facility under the Original Credit Agreement to an
aggregate committed amount of up to $75,000,000 and (b) refinance all term loans
outstanding under the Original Credit Agreement using the proceeds of a
$200,000,000 term loan facility;


WHEREAS, on April 1, 2015, the Borrower, the Former Agent and certain of the
Lenders amended and restated the Amended Credit Agreement pursuant to that
certain Second Amended and Restated Revolving Credit and Term Loan Agreement
dated as of April 1, 2015 (as so amended and restated and, together with such
other amendments effected immediately prior to the date hereof, the “Existing
Credit Agreement”) to, among other things
(a)increase the size of the revolving credit facility to an aggregate committed
amount of $100,000,000, (b) provide for incremental term loan commitments in an
aggregate principal amount of $200,000,000 and (c) release certain of the
collateral securing the Existing Credit Agreement;


WHEREAS, the Former Agent has elected to resign as administrative agent under
the Existing Credit Agreement pursuant to, and in accordance with, Section 9.16;


WHEREAS, the Borrower will prepay the entire outstanding principal amount of the
Term Loans (as defined under the Existing Credit Agreement), together with all
accrued but unpaid interest thereon, with the proceeds of the Senior Notes
issued on the Closing Date;


WHEREAS, the Borrower has requested that the Former Agent, the Administrative
Agent and the Lenders party to the Existing Credit Agreement amend and restate
the Existing Credit Agreement to (a) increase the size of the revolving credit
facility to an aggregate committed amount of $125,000,000 and (b) modify the
Existing Credit Agreement in certain other respects; and, subject to the terms
and conditions of this Agreement, the Former Agent, the Administrative Agent,
the Lenders, the Issuing Bank and the Swingline Lender, are willing to do so;


WHEREAS, the parties hereto desire to have Bank of America, N.A. (the “Added
Lender”) become a party to this Agreement on the Closing Date in its capacity as
a “Revolving Credit Lender” to have all rights, benefits and obligations of a
Revolving Credit Lender hereunder, and the Added Lender, by executing this
Agreement, desires to become a “Revolving Credit Lender” hereunder and under the
other Loan Documents with all of the rights and benefits hereunder and
thereunder, and be bound by all of the terms and provisions (and subject to all
of the obligations) of a Revolving Credit Lender hereunder and thereunder; and


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Former Agent, the Administrative
Agent, the Issuing Bank and the Swingline Lender agree as follows:




1

--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS; CONSTRUCTION
Section 1.1.    Definitions. In addition to the other terms defined herein, the
following terms used
herein shall have the meanings herein specified (to be equally applicable to
both the singular and plural forms of the terms defined):


“2017 Indenture” shall mean that certain Indenture dated April 28, 2017 among
the Borrower, certain subsidiaries of the Borrower, as Subsidiary Guarantors,
and U.S. Bank National Association, as Trustee, as may be amended, restated,
supplemented or otherwise modified from time to time in accordance with Section
7.15.


“2017 Term Loan” shall have the meaning given such term in the First Amendment.


“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Restricted Subsidiaries (a) acquires any business or all or substantially
all of the assets of any Person, or division thereof, whether through purchase
of assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of members of the board of directors
or the equivalent governing body (other than securities having such power only
by reason of the happening of a contingency) or a majority (by percentage or
voting power) of the outstanding ownership interests of a partnership or limited
liability company.


“Acquisition Consideration” shall mean the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any of its
Restricted Subsidiaries in exchange for any Permitted Acquisition, whether paid
in cash or by exchange of Equity Interests or of properties or otherwise and
whether payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business acquired in connection with such Permitted Acquisition; provided that
any such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve, if any, or the
liability required under GAAP at the time of such sale to be established or
otherwise recorded in respect thereto by the Borrower or any of its Restricted
Subsidiaries.


“Activation Notice” shall have the meaning assigned to such term in Section
5.11(a).


“Added Lender” shall have the meaning assigned to such term in the seventh
WHEREAS clause hereof.


“Additional Tranche B Term Loan Commitment” shall mean, with respect to the
Additional Tranche B Term Loan Lender, the commitment of the Additional Tranche
B Term Loan Lender to make Additional Tranche B Term Loans on the Second
Amendment Effective Date in an amount equal to $24,165,764.61.


“Additional Tranche B Term Loan Lender” shall mean Wells Fargo Bank, National
Association, in its capacity as Lender of Additional Tranche B Term Loans.


“Additional Tranche B Term Loan” has the meaning set forth in Section
2.2(b)(ii).


“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, (i) the rate per annum equal to the London interbank
offered rate for deposits in U.S. Dollars appearing on Reuters screen page LIBOR
01 (or on any successor or substitute page of such service or any successor to
such service, or such


2







--------------------------------------------------------------------------------




other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period, with a maturity comparable to such Interest Period, divided by (ii) a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, that (x) if the rate referred to in clause (i) is less than zero, such
rate shall be deemed to be zero for purposes of this Agreement and (y) if the
rate referred to in clause (i) above is not available at any such time for any
reason, then the rate referred to in clause (i) shall instead be the interest
rate per annum, as determined by the Administrative Agent, to be the arithmetic
average of the rates per annum at which deposits in Dollars in an amount equal
to the amount of such Eurodollar Loan are offered by major banks in the London
interbank market to the Administrative Agent at approximately 11:00 A.M. (London
time), two (2) Business Days prior to the first day of such Interest Period (and
if such offered rate referred to in this clause (y) is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement).


“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.


“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.


“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.


“Aggregate Revolving Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Revolving Commitments from time to time. As of the
Fourth Amendment Closing Date, the Aggregate Revolving Commitment Amount is
$150,000,000. If the Taurus Effective Date shall occur, as of the Taurus
Effective Date and after giving effect to the Taurus Revolving Commitment
Increase, the Aggregate Revolving Commitment Amount shall be $210,000,000.


“Aggregate Revolving Commitments” shall mean, collectively, all Revolving
Commitments of all Lenders at any time outstanding.


“Aggregate Revolving Credit Exposure” shall mean, collectively, the Revolving
Credit Exposure of all Lenders at any time of determination.


“Aggregate Subsidiary Threshold” shall mean an amount equal to ninety percent
(90%) of the total consolidated revenue of the Borrower and its Restricted
Subsidiaries for the most recent fiscal period as shown on the income statement
of the Borrower most recently delivered pursuant to Section 5.1(a) or (b), as
applicable, and ninety (90%) of the Consolidated Total Assets; provided, that,
for purposes of determining the Aggregate Subsidiary Threshold as of the Closing
Date, such determination shall be based on the pro forma balance sheet and
related pro forma consolidated statement of income of the Borrower and its
Restricted Subsidiaries provided to the Administrative Agent pursuant to Section
3.1(xiv).


“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders (or other lenders, as applicable) providing such Loans in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrower, whether in the form of interest rate, margin,
original issue discount,
up-front fees, rate floors or otherwise; provided, that original issue discount
and up-front fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the life of such Loans); and provided, further, that
“All-in Yield” shall not include arrangement, commitment, underwriting,
structuring or similar fees and customary consent fees for an amendment paid
generally to consenting lenders.


3







--------------------------------------------------------------------------------






“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries concerning or
relating to bribery or corruption.


“Anti-Money Laundering Laws” shall mean any and all laws, judgments, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to the Borrower or any of its Subsidiaries related to terrorism
financing or money laundering, including any applicable provision of the Patriot
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959).


“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 24, 2001.


“Applicable Law” shall mean all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.


“Applicable Lending Office” shall mean, for each Lender and for each Type or
Class of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type or Class of Loan in the Administrative
Questionnaire submitted by such Lender or such other office of such Lender (or
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Borrower as the office by which its Loans of such
Type or Class are to be made and maintained.


“Applicable Margin” shall mean, as of any date, (a) with respect to all Tranche
B Term Loans, the Applicable Rate for each Type of Loan then in effect, (b) with
respect to all Tranche B-1 Term Loans, the Applicable Rate for each Type of Loan
then in effect and (c, (c) with respect to all Tranche B-2 Term Loans, the
Applicable Rate for each Type of Loan then in effect and (d) with respect to
interest on all Revolving Loans outstanding on such date and Revolving LC
Participation Fees, a percentage per annum determined by reference to the
applicable Senior Secured Net Leverage Ratio in effect on such date as set forth
on Schedule I attached hereto, as adjusted and otherwise determined from time to
time in accordance with Section 2.15(a). Notwithstanding the foregoing, the
Applicable Margin in respect of any tranche of Extended Revolving Commitments or
Extended Revolving Loans made pursuant thereto or Extended Term Loans shall be
the applicable percentages set forth in the relevant Extension Offer.


“Applicable Percentage” shall mean, at any date, with respect to the commitment
fee, the percentage per annum determined by reference to the applicable Senior
Secured Net Leverage Ratio in effect on such date as set forth on Schedule I
attached hereto, as adjusted and otherwise determined from time to time in
accordance with Section 2.15(a). Notwithstanding the foregoing, the Applicable
Percentage in respect of any tranche of Extended Revolving Commitments or
Extended Revolving Loans made pursuant thereto shall be the applicable
percentages set forth in the relevant Extension Offer.
“Applicable Period” shall have the meaning set forth in Section 5.1. “Applicable
Rate” shall mean:


(1)    with respect to the Tranche B Term Loans, for any day on and after the
Second Amendment Effective Date, the lower of (a) and (b) below:


(a)    the applicable rate per annum set forth immediately below, based upon the
Total Net Leverage Ratio as set forth in the most recent Compliance Certificate
delivered to the Administrative Agent pursuant to Section 5.1(d): provided,
that, commencing on the Second Amendment Effective Date until the date of the
delivery of the financial statements pursuant to


4







--------------------------------------------------------------------------------




Section 5.1(a) or 5.1(b) as of and for the first full Fiscal Quarter ended after
the Second Amendment Effective Date, the rate per annum under this clause (a)
shall be Pricing Level 1:


Pricing Level
Total Net Leverage Ratio
Eurodollar Loans
Base Rate Loans
1
> 2.75:1.00
2.00%
1.00%
2
≤ 2.75:1.00
1.75%
0.75%



(b)    if and only if a Ratings Trigger exists as of the date of the most recent
Compliance Certificate delivered to the Administrative Agent pursuant to Section
5.1(d), 0.75% per annum, in the case of Base Rate Loans and 1.75% per annum, in
the case of Eurodollar Loans; and


(2)    with respect to the Tranche B-1 Term Loans, for any day on and after the
Fourth Amendment Closing Date, (i) with respect to Eurodollar Loans, a rate per
annum equal to 2.75% and (ii) with respect to Base Rate Loans, a rate per annum
equal to 1.75%; and


(3)    with respect to the Tranche B-2 Term Loans, for any day on and after the
Fifth Amendment Closing Date, (i) with respect to Eurodollar Loans, a rate per
annum equal to 2.50% and (ii) with respect to Base Rate Loans, a rate per annum
equal to 1.50%.


Except as otherwise provided in clause 1(a) immediately above, each change in
the Applicable Rate (if any) with respect to the Tranche B Term Loans resulting
from a change in the Total Net Leverage Ratio and/or Ratings Trigger shall be
determined and adjusted quarterly on the date that is two Business Days after
the date on which the Borrower provides the Compliance Certificate in accordance
with Section 5.1(d) indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided, however that,
notwithstanding the foregoing, if the Borrower fails to provide the Compliance
Certificate by the date such certificate is required to be delivered under
Section 5.1(d), the Applicable Rate with respect to Tranche B Term Loans from
such date shall be at Pricing Level 1 under clause 1(a) immediately above until
such time as an appropriate Compliance Certificate is provided, whereupon the
level shall be determined as provided above.


If the rating system of a Credit Rating Agency (as defined in the term “Credit
Rating”) shall change, or if any such Credit Rating Agency shall cease to be in
the business of rating corporate debt obligations, the Borrower and the Lenders
holding Tranche B Term Loans shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such Credit Rating Agency or shall select a replacement Credit
Rating Agency and, pending the effectiveness of any such amendment or
replacement, for purposes of determining the Applicable Rate, the Credit Rating
of the affected Credit Rating Agency shall be deemed to the Credit Rating of
such Credit Rating Agency as most recently in effect prior to such change or
cessation.


Notwithstanding the foregoing, and for the avoidance of doubt, the Applicable
Rate for Tranche B Term Loans and, Tranche B-1 Term Loans and Tranche B-2 Term
Loans will be subject to Section 2.13(c).


“Approved Bank” shall have the meaning set forth in Section 5.11(a).


“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (i) a Lender, (ii) a
Lender Affiliate of a Lender or (iii) an entity or a Lender Affiliate of an
entity that administers or manages a Lender.




5







--------------------------------------------------------------------------------




“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit D attached hereto or any other form approved by
the Administrative Agent.


“Available Amount” shall mean, at any time (the “Reference Date”) an amount
equal to:


(a)
the sum of:



(i)    (x) prior to the Taurus Effective Date, $100,000,000 and (y) on and after
the Taurus Effective Date, $135,000,000, less any amounts distributed pursuant
to clause (i)(x) prior to the Taurus Effective Date; plus
(ii)    the Cumulative Retained Excess Cash Flow Amount as of such Reference
Date; provided, however, that if such amount pursuant to this clause (ii) shall
be less than $0 for any Available Amount Reference Period, such amount shall be
deemed to be $0; plus


(iii)    to the extent not already included in the calculation of Consolidated
EBITDA, and subject to Section 2.12(c), any returns in cash on Investments made
utilizing the Available Amount including, without limitation, the aggregate
amount received in cash through interest payments, principal payments, dividends
or distributions or any sale, transfer or other disposition of such Investment
(in an amount equal to the lesser of the return of capital with respect to such
Investment and the cost of such Investment, in either case, reduced (but not
below zero) by the excess, if any, of the cost of the disposition of such
Investment over the gain, if any, realized by the Borrower or its Restricted
Subsidiaries, as the case may be, in respect of such disposition); plus


(iv)    in the event that any Unrestricted Subsidiary designated as such after
the Fourth Amendment Closing Date is redesignated as a Restricted Subsidiary or
is merged, consolidated or amalgamated with or into, or transfers or conveys its
assets to, or is liquidated into, the Borrower or any Restricted Subsidiary, the
lesser of (A) the fair market value of the Investments of the Borrower and any
Restricted Subsidiary in such Unrestricted Subsidiary made utilizing the
Available Amount at the time of such redesignation, merger, consolidation,
amalgamation, transfer, conveyance or liquidation, as applicable and (B) the
fair market value of the original Investments of the Borrower and any Restricted
Subsidiary in such Unrestricted Subsidiary made utilizing the Available Amount;
plus


(v)    the amount of all Net Proceeds From Equity Issuance, but only to the
extent such Net Proceeds From Equity Issuance have been received by the Borrower
prior to the applicable date of determination in cash as equity that is not
Disqualified Equity Interests of the Borrower, but including, for the avoidance
doubt, the Net Proceeds From Equity Issuance received by the Borrower in
connection with the exchange of Indebtedness or Disqualified Equity Interests of
the Borrower which have been exchanged or converted into Qualified Equity
Interests of the Borrower (other than any such Net Proceeds From Equity Issuance
to the extent such proceeds are utilized for an Investment permitted pursuant to
Section 7.4 or a Restricted Payment permitted pursuant to Section 7.5; provided
that this clause (v) shall exclude Excluded Contributions); plus


(vi)
the aggregate amount of any Retained Declined Proceeds; plus



(vii)    $195,000,000; minus


(b)the aggregate amount of all Investments and Restricted Payments made
utilizing the Available Amount, in each case, from and after the Closing Date
and prior to the Reference Date.




6







--------------------------------------------------------------------------------




“Available Amount Conditions” shall mean, immediately before and after giving
effect to the applicable Available Amount Transaction, (i) no Event of Default
shall be continuing and (ii) the Total Net Leverage Ratio, on a Pro Forma Basis,
as of the last day of the Test Period, does not exceed 5.00 to 1.00.


“Available Amount Reference Period” shall mean, with respect to any Reference
Date, the period commencing on March 31, 2019 and ending on Fiscal Year or
Fiscal Quarter ended immediately prior to the Reference Date and for which
financial statements have been delivered pursuant to Section 5.1(a) or (b), as
applicable.


“Available Amount Transaction” shall mean an Investment pursuant to Section
7.4(i) and/or a Restricted Payment pursuant to Section 7.5(e), in each case made
in reliance on the Available Amount.


“Availability Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.


“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds Rate, as in effect from time
to time, plus one-half of one percent (0.50%) per annum, (iii) the Adjusted LIBO
Rate determined on a daily basis for an Interest Period of one (1) month, plus
one percent (1.00%) per annum and (iv) zero percent (0%). The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in any of the rates described above in this definition shall be effective
from and including the date such change is announced as being effective.


“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” shall mean 31 CFR § 1010.230.


“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”


“Blocked Account” shall have the meaning specified in Section 5.11(a).


“Blocked Account Agreement” shall mean any agreement executed by a depository
bank and the Administrative Agent, for the benefit of the Secured Parties (or
executed by the Former Agent and such depository bank has acknowledged in
writing to the satisfaction of the Administrative Agent the resignation of the
Former Agent and the succession to such role by the Administrative Agent), and
acknowledged and agreed to by a Loan Party, in form acceptable to the
Administrative Agent in its sole discretion which provides the Administrative
Agent with “control” (within the meaning of the UCC) of the applicable Blocked
Account.


“Borrower” shall have the meaning specified in the introductory paragraph
hereof.




7







--------------------------------------------------------------------------------




“Borrowing” shall mean a borrowing consisting of (i) Revolving Loans of the same
Class and Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, (ii) Term
Loans of the same Class and Type, made, converted or continued on the same date
and in the case of Eurodollar Loans, as to which a single Interest Period is in
effect, or (iii) a Swingline Loan.


“Business Day” shall mean (i) any day other than a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia and New York, New York are
authorized or required by law to close and (ii) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are open for dealings in
dollar deposits are carried on in the London interbank market.


“Capital Expenditures” shall mean, for any period, on a consolidated basis for
the Borrower and its Restricted Subsidiaries, the aggregate of all expenditures
made by the Borrower or its Restricted Subsidiaries during such period that, in
conformity with GAAP, are required to be included in or reflected on the
consolidated balance sheet as a capital asset of the Borrower and its Restricted
Subsidiaries, including, without limitation, Capital Lease Obligations of the
Borrower and its Restricted Subsidiaries.


“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.


“Cash” shall mean money, currency or a credit balance of any Loan Party in any
demand deposit account located in the United States of America.


“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or Lenders, as
collateral for LC Exposure or obligations of Lenders to fund participations in
respect of LC Exposure, Cash or, if the Administrative Agent and the Issuing
Bank shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.


“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.


“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender (including on the Closing
Date), is a party to a Cash Management Agreement with a Loan Party, in each case
in its capacity as a party to such Cash Management Agreement.


“Cashless Option Lender” shall mean each Lender that has executed and delivered
a Consent indicating the “Cashless Settlement Option.”


“Change in Control” shall mean the occurrence of one or more of the following
events: (i) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Exchange Act
and the rules of the Securities and Exchange Commission thereunder in effect on
the date hereof), (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), other than Permitted Holders, of 50% or more
of the outstanding Common Voting Shares and any other common stock at any


8







--------------------------------------------------------------------------------




time issued by the Borrower, other than the Borrower’s Class A Common Shares, or
(iii) during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals who are Continuing Directors. As used herein,
“Common Voting Shares” shall mean the common Equity Interests of the Borrower
designated as Common Voting Shares. For the avoidance of doubt, Common Voting
Shares do not include the Borrower’s Class A Common Shares.


“Change in Law” shall mean the occurrence of any of the following: (i) the
adoption of any Applicable Law after the Closing Date, (ii) any change in any
Applicable Law, or any change in the administration, interpretation,
implementation or application thereof, by any Governmental Authority after the
Closing Date, or (iii) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that for purposes of this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Tranche B Term Loans, Tranche B-1 Term Loans, Tranche B-2 Term Loans, New
Term Loans, Refinancing Term Loans, New Revolving Loans, Extended Revolving
Loans, Replacement Revolving Loans or Extended Term Loans and when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Commitment, Term Loan Commitment, a Swingline Commitment, New Revolving
Commitment, Replacement Revolving Commitments or Extended Revolving Commitment.
Extended Revolving Loans and Extended Term Loans that have different terms and
conditions (together with the Commitments in respect thereof) shall be construed
to be in different Classes.


“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section
3.2 have been satisfied or waived in accordance with Section 10.2.
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time. “Collateral” shall mean all Property pledged as collateral
security for the Secured Obligations pursuant to
the Security Documents or otherwise, and all other Property of the Loan Parties
that is now or hereafter in the possession or control of any Lender, or on which
any Lender has been granted a Lien. Collateral does not include any Real Estate.


“Collateral Access Agreement” shall mean any agreement of any lessor,
warehouseman, processor, consignee or other Person in possession of, having a
Lien upon or having rights or interests in, any of the Collateral in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent, waiving or subordinating Liens or
certain other rights or interests such Person may hold in regard to the Property
of the Loan Parties and providing the Administrative Agent access to its
Collateral.


“Collateral Related Account” shall mean all deposit, investment, collection,
clearing and concentration accounts (other than petty cash accounts, trust
accounts, payroll accounts, employee benefit accounts, the Excluded Account and
the Restricted Cash Deposit Account) into which any proceeds of Collateral are
deposited, collected or invested (including all cash and other funds on deposit
therein).


“Comcast Retransmission Adjustment” shall mean any adjustments, to the extent
approved by the Administrative Agent in its sole discretion, to contractual
retransmission revenues net of network affiliation fees, giving pro forma effect
to all amendments to the Comcast retransmission agreement that were effective as
of March 22, 2019 as if they had been effective as of January 1, 2017.




9







--------------------------------------------------------------------------------




“Commitment” shall mean, with respect to each Lender, such Lender’s Revolving
Commitment, Term Loan Commitment and Swingline Commitment.


“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.


“Communications Act” shall mean the Communications Act of 1934, as amended, and
any similar or successor federal statute.


“Communications Laws” shall mean (i) the Communications Act and (ii) all rules,
regulations, written policies, orders and decisions of the FCC under the
Communications Act, as each may be in effect from time to time.


“Compliance Certificate” shall mean a certificate from the chief executive
officer, the chief financial officer or treasurer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit 5.1(d).


“Consent” shall mean a Consent to Second Amendment substantially in the form of
Exhibit A attached
thereto.


“Consolidated EBITDA” shall mean, for the Borrower and its Restricted
Subsidiaries on a consolidated basis for any period, an amount equal to the sum
of (i) Consolidated Net Income for such period plus (ii) to the extent deducted
in determining Consolidated Net Income for such period and without duplication,
(A) Consolidated
Interest Expense, (B) Consolidated Income Tax Expense, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP, (D) all
other non-cash expenses and other non-cash charges recorded during such period
(other than any non-cash charge that represents an accrual or reserve for
potential cash charges in any future period or amortization of a prepaid cash
charge that was paid in a prior period), (E) transaction fees and other charges
related to the issuance of Equity Interests or Indebtedness of the Borrower or
any Restricted Subsidiary (including, for the avoidance of doubt, in connection
with the Fourth Amendment Transactions as well as other transactions undertaken,
but not yet completed, as of the Fourth Amendment Closing Date, including the
Taurus Acquisition), (F) transaction fees, expenses and other charges related to
dispositions, Investments, issuances or modifications of Indebtedness or Equity
Interests, payments of Indebtedness and Capital Expenditures permitted hereunder
and Acquisitions (whether or not successfully consummated) (including such
transactions undertaken, but not yet completed, as of the Fourth Amendment
Closing Date, including, if applicable, the Cordillera Acquisition),
(G) losses or expenses resulting from extraordinary, unusual or non-recurring
items (including losses on sales of equipment or business lines), (H)
non-recurring cash expenses for business optimization expenses and other
restructuring charges or expenses, integration expenses, accruals or reserves
and (I) net unrealized losses in the fair market value of any arrangements under
Hedge Agreements, plus (iii) the amount of (A) net “run rate” cost savings and
operating expense reductions actually implemented by the Borrower or related to
a Permitted Acquisition which have been taken or will be taken within 12 months
after such transaction or initiative is consummated and (B) “run rate” cost
savings and synergies projected in good faith by the Borrower to be realized as
a result of actions taken in connection with any Investment under Section 7.4(e)
or 7.4(f) or any Permitted Acquisition, in each case to the extent permitted
hereunder (which cost savings shall be added to Consolidated EBITDA until fully
realized and calculated on a Pro Forma Basis as though such cost savings had
been realized on the first day of the relevant period), net of the amount of
actual benefits realized or expected to be realized during such period from such
actions; provided that such amounts pursuant to this clause (iii) shall not, in
the aggregate, exceed 25% of Consolidated EBITDA for the relevant Test Period
(calculated prior to giving effect to any such adjustments pursuant to this
clause (iii)); provided further that (1) a Responsible Officer of the Borrower
shall have certified to the Administrative Agent that (x) such cost savings are
reasonably identifiable and quantifiable, reasonably anticipated to be
realizable and factually supportable in the good faith judgment of the Borrower
and (y) in the case of “run rate” cost savings and operating expense reductions
pursuant to clause (A) above, such actions have been taken or are committed to
be taken within or are reasonably expected to be taken within 12 months after
the end of the relevant period and (2) such cost savings that are included in
this clause (iii) do not, in the aggregate, exceed 25% of Consolidated


10







--------------------------------------------------------------------------------




EBITDA for the relevant Test Period (calculated prior to giving effect to any
such adjustments pursuant to this clause (iii), plus (iv) an amount equal to the
Comcast Retransmission Adjustment; provided that a Responsible Officer of the
Borrower shall have certified to the Administrative Agent that such Comcast
Retransmission Adjustment is reasonably identifiable and quantifiable,
reasonably anticipated to be received and factually supportable in the good
faith judgment of the Borrower, minus (v) to the extent included in determining
Consolidated Net Income for such period and without duplication, any non-cash
gain attributable to the mark to market movement in the valuation of hedging
obligations or other derivative instruments pursuant to FASB ASC 815; provided,
that the Comcast Retransmission Adjustment, (a) for the each of the fiscal
quarters ended March 31, 2017, June 30, 2017, September 30, 2017 and December
31, 2017, shall be deemed to be $14,400,000 and (b) for each of the fiscal
quarters ended March 31, 2018, June 30, 2018, September 30, 2018 and December
31, 2018, shall be deemed to be $14,300,000.


“Consolidated Income Tax Expense” shall mean, for the Borrower and its
Restricted Subsidiaries determined on a consolidated basis, for any period,
income tax expense or benefit determined in accordance with GAAP for such
period.


“Consolidated Interest Expense” shall mean, for the Borrower and its Restricted
Subsidiaries, for any period determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (i) interest expense and loan fees,
including capitalized and non-capitalized interest and the interest component of
Capital Lease Obligations (whether or not actually paid during such period) and
(ii) the net amount payable (minus the net amount receivable) under any Hedge
Agreements during such period (whether or not actually paid or received during
such period).
“Consolidated Net Income” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent otherwise included
therein) (i) any extraordinary gains or losses, (ii) any gains or losses
attributable to write-ups or write-downs of assets, (iii) any income (or loss)
of any Person accrued prior to the date it becomes a Restricted Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any
Restricted Subsidiary of the Borrower on the date that such Person’s assets are
acquired by the Borrower or any Restricted Subsidiary of the Borrower, (iv) any
Equity Interest of the Borrower and its Restricted Subsidiaries in the
unremitted earnings of any Person that is not a Restricted Subsidiary, (v) the
income of any Restricted Subsidiary of the Borrower that is not a Loan Party to
the extent that the declaration or payment of dividends or similar distributions
by that Restricted Subsidiary of that income is not at the time permitted by
operation of the terms of any Requirement of Law or any agreement, instrument,
or judgment applicable to that Restricted Subsidiary, (vi) any impairment
charges, amortization of or immediate recognition of actuarial gains or losses,
in each case, only to the extent such items are non-cash in nature, on the
Borrower’s or its Restricted Subsidiaries’ defined benefit pension plans, (vii)
any gains or losses attributable to Dispositions and (viii) to the extent
reflected in the calculation of such net income (or loss), gains or losses
attributable to earn-outs or other contingent consideration arising in
connection with any acquisition permitted hereunder (including payments required
to be made under earnouts to which a seller becomes entitled).


“Consolidated Total Assets” shall mean, as of any date of determination, the
total amount of all assets of the Borrower and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the most
recent balance sheet delivered pursuant to Section 5.1(a) or (b), as applicable.


“Consolidated Total Debt” shall mean, as of any date, the difference of (a) all
Indebtedness of the Borrower and its Restricted Subsidiaries measured on a
consolidated basis as of such date, but excluding (i) Indebtedness of the type
described in subsection (xi) of the definition thereto, (ii) Indebtedness of the
type described in subsection
(vi) of the definition thereto (but including any unreimbursed drawings with
respect to letters of credit to the extent such drawing is not reimbursed within
one (1) Business Day after such drawing) and (iii) the portion of any earn-out
or other deferred or purchase consideration that is based upon the achievement
of future financial or operational criteria until any such obligation becomes
due and payable and is not so paid in accordance with the terms of the
applicable agreement, minus (b) Unrestricted Cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries.


11







--------------------------------------------------------------------------------






“Continuing Director” shall mean, with respect to any period, any individuals
(a) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (b) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause
(a)above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (c) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (a) and (b) above constituting at the time of
such election or nomination at least a majority of that board or equivalent
governing body.


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.


“Cordillera Acquired Companies” shall have the meaning assigned to the term
“Acquired Companies” in the Cordillera Purchase Agreement.


“Cordillera Acquisition” shall mean the acquisition by Scripps Media, Inc. of
all of the issued and outstanding equity interests of the Cordillera Acquired
Companies pursuant to the terms and conditions of the Cordillera Purchase
Agreement.


“Cordillera Lead Arrangers” shall mean Wells Fargo Securities, LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, JPMorgan Chase Bank, N.A., SunTrust
Robinson Humphrey, Inc. and Morgan Stanley Senior Funding, Inc., each in their
capacity as a joint lead arranger and joint bookrunner in respect of a portion
of the Tranche B-1 Term Loans.
“Cordillera Purchase Agreement” shall mean that certain Purchase Agreement dated
as of October 26, 2018 between Cordillera Communications, LLC and Scripps Media,
Inc. (without giving effect to any waiver, consent, amendment or other
modification thereof that is material and adverse to the Tranche B-1 Term
Lenders, the Revolving Credit Lenders or the Administrative Agent unless agreed
to in writing by the Administrative Agent, such agreement not to be unreasonably
withheld, delayed or conditioned), together with all exhibits, disclosure
schedules and side letters, if any, related thereto.


“Cordillera Seller” shall have the meaning assigned to the term “Seller” in the
Cordillera Purchase Agreement.


“Cordillera Special Mandatory Prepayment” shall have the meaning assigned to
such term in Section 2.12(a)(x).


“Cordillera Special Mandatory Prepayment Date” shall have meaning assigned to
such term in Section 2.12(a)(x).


“Cordillera Special Mandatory Prepayment Trigger Date” shall have the meaning
assigned to such term in Section 2.12(a)(x).


“Credit Rating” shall mean (a) the corporate family rating of the Borrower as
determined by Moody’s from time to time and (b) the corporate rating of the
Borrower as determined by S&P from time to time (Moody’s and S&P are each
individually referred to herein as a “Credit Rating Agency”).


“Cumulative Retained Excess Cash Flow Amount” shall mean, at any Reference Date,
an amount determined on a cumulative basis equal to the aggregate sum of the
Retained Percentage of Excess Cash Flow for all Excess Cash Flow Periods ending
after the Fourth Amendment Closing Date and on or prior to such Reference Date.


“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other


12







--------------------------------------------------------------------------------




liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.


“Default Interest” shall have the meaning set forth in Section 2.13(c).


“Defaulting Lender” shall mean, subject to Section 2.23(b)(ii), any Lender that
(a) has failed to (i) fund all or any portion of any Loan within two Business
Days of the date such Loan was required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or the Issuing Bank or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a Parent Company that has, after the Closing Date, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.23(b)(ii)) upon delivery of written notice of such determination to the
Borrower, the Issuing Bank, the Swingline Lender and each Lender.


“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
a Borrower or one of its Restricted Subsidiaries in connection with a
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the Borrower, setting forth such
valuation, less the amount of Permitted Investments received in connection with
a subsequent disposition of, or other receipt of Permitted Investments in
respect of, such Designated Non-Cash Consideration.


“Disposition” shall mean the sale, lease, conveyance or other disposition of
Collateral or other Property of the Borrower or any Restricted Subsidiary of the
Borrower including, without limitation, any Sale/Leaseback Transaction; provided
that, solely for purposes of Section 2.12(c), sales or dispositions permitted
pursuant to clauses (a), (b) and (k) of Section 7.6 shall not be deemed to be a
Disposition.


“Disposition Reinvestment Amount” shall have the meaning set forth in Section
2.12(c).




13







--------------------------------------------------------------------------------




“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interests that by their terms (or by the terms of any other Equity
Interests into which they are convertible or exchangeable) or otherwise (i)
mature (other than as a result of a voluntary redemption or repurchase by the
issuer of such Equity Interests) or are subject to mandatory redemption or
repurchase (other than solely for Equity Interests that are not Disqualified
Equity Interests) pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale so long as any rights of the
holder thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior payment in full in cash of the Obligations (other
than any Obligations which expressly survive termination, Obligations described
in clause (b) of the definition of the “Obligations” and indemnities and other
contingent obligations not then due and payable and as to which no claim has
been made) and termination of the Commitments and the Letters of Credit); (ii)
are convertible into or exchangeable or exercisable for Indebtedness or any
Disqualified Equity Interests at the option of the holder thereof; (iii) may be
required to be redeemed or repurchased at the option of the holder thereof
(other than solely for Equity Interests that are not Disqualified Equity
Interests), in whole or in part, in each case specified in clauses (i), (ii) or
(iii) above on or prior to the date that is ninety one (91) days after the later
of the Revolving Commitment Termination Date and the Term Loan Maturity Date (if
applicable); or (iv) provide for mandatory scheduled payments of dividends to be
made in cash.


“Disqualified Institutions” shall mean those Persons that are direct competitors
of the Borrower and its Restricted Subsidiaries and are primarily engaged in at
least one of the same lines of business as the Borrower and its Restricted
Subsidiaries, to the extent the same are identified in writing by the Borrower
to the Administrative Agent on the Closing Date (together with any such Persons
identified in writing by the Borrower to the Administrative Agent after the
Closing Date pursuant to Section 5.1(e)(ii)).


“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.


“Domestic Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
that is not a Foreign Subsidiary.


“DQ List” shall have the meaning set forth in Section 5.1(e).


“EBITDA Percentage” shall mean, as of the date of the consummation of any sale
or disposition of assets (which may include the Equity Interests of a Subsidiary
owning the assets to be sold or otherwise disposed of) by the Borrower or any of
its Subsidiaries pursuant to clause (h) or (i) of Section 7.6, the ratio,
expressed as a percentage (rounded upwards, if necessary, to the next 1/100th of
1%), obtained by dividing (a) the portion of Consolidated EBITDA attributable to
such assets (or such Equity Interests) of such Person for the most recent Test
Period prior to such date by (b) Consolidated EBITDA for such Test Period. For
the avoidance of doubt, to the extent EBITDA Percentage is to be tested on a
cumulative basis over time (i.e., for more than one asset sale or disposition
after the Closing Date), the EBITDA Percentage shall be the sum of the EBITDA
Percentage for each such asset sale or disposition over the applicable period of
time (calculated in each case on an individual basis in accordance with the
prior sentence).


“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent;


“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.




14







--------------------------------------------------------------------------------




“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.4(b)(iii)). For the avoidance of doubt,
any Disqualified Institution is subject to Section 10.4(h).


“Environmental Laws” shall mean any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Substances.


“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (i) any actual or alleged violation
of any Environmental Law, (ii) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Substances, (iii) any actual or
alleged exposure to any Hazardous Substances, (iv) the Release or threatened
Release of any Hazardous Substances or (v) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.


“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” shall mean any trade or business (including Unrestricted
Subsidiaries and whether or not incorporated), which, together with the Borrower
or any Subsidiary of the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for the purposes of Section 302 of ERISA
and Section 412 of the Code, is treated as a single employer under Section 414
of the Code.


“ERISA Event” shall mean (i) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the failure of any
Plan to meet the minimum funding standard applicable to the Plan for a plan year
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(iii) the filing pursuant to Section 412(c) of the Code or Section 302(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (iv) the incurrence by the Borrower, any Restricted
Subsidiary or any ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (v) the receipt by the Borrower, any
Restricted Subsidiary or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower, any Restricted Subsidiary or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (vii) the receipt by the Borrower, any
Restricted Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower, any Restricted Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.


“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar” when used in reference to any Loan or Borrowing of a Loan, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.


15







--------------------------------------------------------------------------------






“Event of Default” shall have the meaning provided in Article VIII.


“Event of Loss” shall mean (a) with respect to any Collateral or any other
Property of the Borrower or any Domestic Restricted Subsidiary, any of the
following: (i) any loss, destruction or damage of such Property; or (ii) any
actual condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, of such Property, or confiscation of such asset or the
requisition of the use of such asset and (b) the occurrence of any event,
condition or circumstance pursuant to which the Borrower or any of its Domestic
Restricted Subsidiaries are or become entitled to receive amounts as a result of
an insurance policy for business interruption.


“Event of Loss Reinvestment Amount” shall have the meaning set forth in Section
2.12(d).


“Excess Cash Flow” shall mean, for any Fiscal Year of the Borrower, an amount
equal to, (a) the sum of:
(i) Consolidated EBITDA for such Fiscal Year plus (ii) the net decrease in
Working Capital during such Fiscal Year minus (b) the sum of the following
(without duplication and determined on a consolidated basis for the Borrower and
its Restricted Subsidiaries): (i) Consolidated Income Tax Expense paid in cash
(less cash refunds received) during such Fiscal Year; (ii) the aggregate
Consolidated Interest Expense paid in cash during such Fiscal Year; (iii)
scheduled repayments of principal in respect of Indebtedness (for purposes of
this definition, ‘principal’ shall include the principal component of payments
for such period in respect of Capital Lease Obligations) paid in such Fiscal
Year; (iv) the amount of Permitted Acquisitions and Investments made pursuant to
Sections 7.4(e), 7.4(f) and 7.4(k) and Restricted Payments made pursuant to
Sections 7.5(b) and 7.5(c) in cash during such period (excluding the portion, if
any, of such Permitted Acquisitions, Investments and Restricted Payments funded
with (x) the proceeds of the incurrence of long term Indebtedness, (y) the
proceeds of Equity Interests or a capital contribution and (z) the proceeds of
any disposition of assets outside the ordinary course of business or other
proceeds not included in Consolidated Net Income); (v) Capital Expenditures made
during such Fiscal Year which are not financed with Indebtedness (provided,
that, to the extent the proceeds of any capital asset that is sold or disposed
of pursuant to Section 7.6(j) are used for the purpose of acquiring replacement
capital assets for those so sold or disposed of, such replacement capital assets
(to the extent they would otherwise constitute Capital Expenditures) shall not
constitute Capital Expenditures for purposes of this clause (v)); (vi) all other
items added back to Consolidated EBITDA pursuant to (and subject to the
limitations in) the definition of Consolidated EBITDA to the extent paid in cash
during such Fiscal Year; (vii) all amounts added back to Consolidated EBITDA
pursuant to clause (iv) of the definition thereof; (viii) the net increase in
Working Capital during such Fiscal Year and (ix) without duplication of amounts
deducted from Excess Cash Flow in prior periods, the aggregate consideration
required to be paid in cash by the Borrower or any Restricted Subsidiary
pursuant to binding contracts (the “Contract Consideration”) entered into during
such period relating to Permitted Acquisitions, Investments permitted pursuant
to this Agreement or Capital Expenditures to be consummated or made within six
(6) months of the date of determination; provided that any amounts deducted from
Excess Cash Flow in connection with this clause (ix) in any Fiscal Year shall be
added back in the subsequent Fiscal Year to the extent such transaction has not
been consummated within such six-month period.


“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending December 31, 2020.


“Excluded Account” shall mean that certain trust account number 000134678 at
HSBC Bank which account is utilized for certain disability payments to be made
by the Borrower or its Subsidiaries.


“Excluded Contributions” shall mean the cash and the fair market value of assets
other than cash (as determined by the Borrower in good faith) received by the
Borrower after the Fourth Amendment Closing Date from the sale or issuance
(other than to a Subsidiary or to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement) of Qualified
Equity Interests of the Borrower which is designated as Excluded Contributions
pursuant to a certificate of a Responsible Officer of the Borrower on or
promptly after the date such Equity Interest is sold or issued, as the case may
be.


“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to


16







--------------------------------------------------------------------------------




the extent that, all or a portion of the Guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest to secure, such Swap Obligation
(or any Guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Guarantor becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.


“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the applicable Commitment (or, if such Lender did not
fund the applicable Loan pursuant to a prior commitment, on the date such Lender
acquired the applicable interest in such Loan), other than pursuant to an
assignment request by the Borrower under Section 2.26 or (ii) such Lender
changes its Applicable Lending Office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 2.20
and (d) any U.S. federal withholding Taxes imposed under FATCA.


“Existing Credit Agreement” shall have the meaning set forth in the third
“WHEREAS” clause of this Agreement.


“Existing Term Loans” shall have the meaning provided in Section 2.2(a).


“Extended Revolving Commitment” shall have the meaning set forth in Section
2.28.


“Extended Revolving Loans” shall have the meaning set forth in Section 2.28.


“Extended Term Loans” shall have the meaning set forth in Section 2.28.


“Extending Revolving Credit Lenders” shall have the meaning set forth in Section
2.28.


“Extending Term Loan Lenders” shall have the meaning set forth in Section 2.28.


“Extension” shall have the meaning set forth in Section 2.28.


“Extension Offer” shall have the meaning set forth in Section 2.28.


“Facility” shall mean, individually, each of the Term Loan Facility and the
Revolving Facility; and the Term Loan Facility and the Revolving Facility are
collectively referred to herein as the “Facilities.”


“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards
Board.


“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any agreement
entered into pursuant


17







--------------------------------------------------------------------------------




to Section 1471(b)(1) of the Code, as of the date of this Agreement (or any
amended or successor version described above), and any intergovernmental
agreement (and any related legislation, regulations or official administrative
guidance) implementing the foregoing.


“FCC” shall mean the Federal Communications Commission or any Governmental
Authority substituted
therefor.


“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, with respect to any of the Tranche B-1 Term Loans
and Tranche B-2 Term Loans, if the Federal Funds Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.


“Fee Letter” shall mean that certain fee letter, dated April 4, 2017, executed
by Wells Fargo Securities, LLC, and accepted by the Borrower.


“Fifth Amendment” shall mean that certain Fifth Amendment to Third Amended and
Restated Credit Agreement dated the Fifth Amendment Closing Date among the Loan
Parties, the Administrative Agent and the lenders party thereto.


“Fifth Amendment Closing Date” shall mean December 18, 2019.


“Fifth Amendment Lead Arrangers” shall mean Wells Fargo Securities, LLC, Morgan
Stanley Senior Funding, Inc., SunTrust Robinson Humphrey, Inc., BofA Securities,
Inc., Fifth Third Bank, PNC Capital Markets, LLC and U.S. Bank National
Association, each in their capacity as a joint lead arranger and joint
bookrunner in respect of a portion of the Tranche B-2 Term Loans.


“Financial Covenant” shall mean the financial covenant set forth in Section 6.2.


“First Amendment” shall mean that certain First Amendment to Third Amended and
Restated Credit Agreement dated October 2, 2017 among the Loan Parties, the
Agent and the Term Loan Lenders party thereto.


“First Amendment Effective Date” shall mean October 2, 2017.


“First Lien Net Leverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated Total Debt of such date that is secured by a Lien on any assets
(including Equity Interests) of the Borrower and/or its Restricted Subsidiaries
that rank pari passu with the liens on the Collateral securing the Secured
Obligations to (ii) the quotient of: (x) Consolidated EBITDA for the eight (8)
consecutive Fiscal Quarters ending on or immediately prior to such date divided
by (y) two (2).


“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.


“Fiscal Year” shall mean any fiscal year of the Borrower.


“Foreign Lender” shall mean a Lender that is not a U.S. Person.


“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower that is organized under


18







--------------------------------------------------------------------------------




the laws of a jurisdiction other than the United States of America, any state
thereof or the District of Columbia.


“Former Agent” shall have the meaning given such term in Section 9.16(a).


“Fourth Amendment” shall mean that certain Fourth Amendment to Third Amended and
Restated Credit Agreement dated the Fourth Amendment Closing Date among the Loan
Parties, the Administrative Agent and the lenders party thereto.


“Fourth Amendment Closing Date” shall mean May 1, 2019.


“Fourth Amendment Early Closing Date” shall have the meaning assigned to such
term in the Fourth Amendment.
“Fourth Amendment Transactions” shall have the meaning assigned to such term in
the Fourth Amendment. “Fronting Exposure” shall mean, at any time there is a
Defaulting Lender, (a) with respect to the Issuing
Bank, such Defaulting Lender’s LC Exposure other than LC Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Exposure as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.


“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.


“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.


“Guarantor” shall mean each of the Subsidiary Loan Parties.


“Hazardous Substances” shall mean any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to public
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any


19







--------------------------------------------------------------------------------




Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed by a Governmental Authority to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, or (f) which contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.


“Hedge Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.


“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Loan Party permitted under Section 7.10, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Closing Date), is a party to a Hedge Agreement with a Loan
Party, in each case in its capacity as a party to such Hedge Agreement.


“Hedging Transaction” of any Person shall mean any transaction of such Person
that is the subject of a Hedge Agreement.


“Increased Amount Date” shall have the meaning set forth in Section 2.24.


“Incremental Amendment” shall have the meaning set forth in Section 2.24(c).


“Incur” shall mean issue, assume, enter into any Guarantee of, incur or
otherwise become liable for; and the terms “Incurs,” “Incurred” and “Incurrence”
shall have a correlative meaning; provided that any Indebtedness or Equity
Interests of a Person existing at the time such Person becomes a Subsidiary
(whether by merger, consolidation, acquisition or otherwise) shall be deemed to
be Incurred by such Subsidiary at the time it becomes a Subsidiary. Any
Indebtedness issued at a discount (including Indebtedness on which interest is
payable through the issuance of additional Indebtedness) shall be deemed
incurred at the time of original issuance of the Indebtedness at the initial
accreted amount thereof.


“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables and obligations regarding programming rights incurred
in the ordinary course of business; provided, that for purposes of Section
8.1(g), trade payables and obligations regarding programming rights overdue by
more than 120 days shall be included in this definition except to the extent
that any of such trade payables and obligations regarding programming rights are
being disputed in good faith and by appropriate measures), (iv) all obligations
of such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) all Capital Lease Obligations
of such Person, (vi) all obligations, contingent or otherwise, of such Person in
respect of letters of credit, acceptances or similar extensions of credit, (vii)
all Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above and clauses (x) and (xi) below, (viii) all Indebtedness
of a third party secured by any Lien on property owned by such Person, whether
or not such Indebtedness has been assumed by such Person, provided, that if such
obligation shall not have been assumed by such Person and is otherwise limited
in recourse only to property of such Person securing such obligation, the amount
of such obligation shall not exceed the lesser of (i) the fair market value of
the property of such Person securing such obligation as


20







--------------------------------------------------------------------------------




determined by such Person in good faith and (ii) the amount of such obligation
so secured, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any Disqualified Equity
Interests of such Person, but excluding any other obligations under any Equity
Interests that are not Disqualified Equity Interests, (x) Off-Balance Sheet
Liabilities, and (xi) all obligations of such Person under any Hedge Agreement.
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor. For
purposes of this Agreement, the amount of any Indebtedness referred to in clause
(xi) of the preceding sentence shall be amounts, including any termination
payments, required to be paid to a counterparty after giving effect to any
contractual netting arrangements, and not any notional amount with regard to
which payments may be calculated.


“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.


“Indemnitee” shall have the meaning set forth in Section 10.3(b).


“Intellectual Property” shall mean (i) patents, trademarks, service marks, trade
names, logos, domain names, copyrights, designs and trade secrets, (ii)
applications for and registrations of such patents, trademarks, service marks,
trade names, logos, domain names, copyrights and designs, (iii) know-how,
inventions, whether or not patentable, computer software programs and
applications (including source code and object code), databases and data
collections, (iv) Websites and (v) any other similar type of proprietary
intellectual property right.


“Interest Period” shall mean with respect to (i) any Swingline Borrowing, such
period as the Swingline Lender and the Borrower shall mutually agree and (ii)
any Eurodollar Borrowing, a period of one, two, three or six months; provided,
that:


(i)the initial Interest Period for such Borrowing shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of another
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;


(ii)if any Interest Period would otherwise end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless such Business Day falls in another calendar month, in which case such
Interest Period would end on the next preceding Business Day;


(iii)any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and


(iv)no Interest Period may extend beyond (A) the Revolving Commitment
Termination Date with respect to Revolving Loans or (B) the Term Loan Maturity
Date with respect to the applicable Term Loans.


“Investments” shall have the meaning as set forth in Section 7.4.


“IRS” shall mean the United States Internal Revenue Service.


“Issuing Bank” shall mean Wells Fargo, in its capacity as issuer of Letters of
Credit, or any successor
thereto.




21







--------------------------------------------------------------------------------




“Junior Debt” shall mean any Indebtedness of the Borrower or any Restricted
Subsidiary (other than intercompany Indebtedness) that is (i) subordinated in
right of payment to the Obligations, (ii) unsecured and/or (iii) secured by a
Lien that ranks junior in priority to the Liens securing the Secured
Obligations.


“Latest Maturity Date” shall mean, at any date of determination, the latest Term
Loan Maturity Date in respect of any Class of Term Loans, in each case, then in
effect on such date of determination.


“LC Commitment” shall mean that portion of the Aggregate Revolving Commitment
Amount that may be used by the Borrower for the issuance of Letters of Credit in
an aggregate face amount not to exceed $15,000,000.


“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.


“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit (but excluding the Letters of Credit).


“LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Revolving Credit
Lender shall be its Pro Rata Share of the total LC Exposure at such time.


“Lead Arrangers” means (i) Wells Fargo Securities, LLC, JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, SunTrust Robinson
Humphrey, Inc., Fifth Third Bank, PNC Capital Markets LLC and U.S. Bank National
Association, each in their capacity as a lead arranger, (ii) the Cordillera Lead
Arrangers and, (iii) the Taurus Lead Arrangers and (iv) the Fifth Amendment Lead
Arrangers.


“Lender Affiliate” shall mean, as to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with such Person. For the purposes of this
definition, “Control” shall mean the power, directly or indirectly, either to
(i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control, by contract or
otherwise. The terms “Controlling,” “Controlled by,” and “under common Control
with” shall have the meanings correlative thereto.


“Lenders” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement and shall include the Revolving Credit Lenders, the
Term Loan Lenders, where appropriate, the Swingline Lender and each New Lender
that joins this Agreement pursuant to Section 2.24.


“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.


“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent the proceeds of which shall be applied as provided in
Section 8.2(d).


“License” shall mean any authorization, permit, consent, special temporary
authorization, franchise, ordinance, registration, certificate, license,
agreement or other right filed with, granted or issued by or entered into with a
Governmental Authority (including the FCC) which permits or authorizes the
acquisition, construction, ownership or operation of a Station or any part
thereof.


“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).


22







--------------------------------------------------------------------------------






“Limited Conditionality Acquisition” shall mean any Acquisition that (a) is not
prohibited hereunder, (b) is financed in whole or in part with a substantially
concurrent Incurrence of Indebtedness permitted under this Agreement, and (c) is
not conditioned on the availability of, or on obtaining, third-party financing.


“Loan Documents” shall mean, collectively, this Agreement, the Fourth Amendment,
the Fifth Amendment, the Notes (if any), the Subsidiary Guaranty Agreement, the
Blocked Account Agreements, the Reaffirmation of Loan Documents, the Fee Letter,
all Collateral Access Agreements, the LC Documents, the Security Documents, all
Notices of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates and any and all other instruments, agreements, documents and
writings executed by and among any Loan Party, the Administrative Agent or any
Lender, the Swingline Lender or the Issuing Bank in connection with any of the
foregoing; provided, however, that, notwithstanding the foregoing, no Secured
Hedge Agreement and no Secured Cash Management Agreement shall constitute a Loan
Document.


“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.


“Loans” shall mean all Revolving Loans, Term Loans (if any) and Swingline Loans
in the aggregate or any of them, as the context shall require.


“Majority Revolving Credit Lenders” shall mean, at any time, Non-Defaulting
Lenders holding at least a majority in interest of the Aggregate Revolving
Commitments held by Non-Defaulting Lenders at such time or if the Revolving
Commitments have been terminated, Non-Defaulting Lenders owed or holding at
least a majority in interest of the Aggregate Revolving Credit Exposure held by
Non-Defaulting Lenders at such time.


“Majority Term Loan Lenders” shall mean, at any time, Non-Defaulting Lenders
owed or holding at least a majority in interest of the aggregate principal
amount of the Term Loans held by all Non-Defaulting Lenders at such time.


“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, condition (financial or otherwise), assets, operations,
liabilities (contingent or otherwise) or properties of the Borrower and its
Restricted Subsidiaries taken as a whole, (ii) the ability of the Loan Parties
to pay any of their obligations under the Loan Documents or perform any of their
obligations under the Loan Documents or (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank, the Swingline Lender, and the Lenders
under any of the Loan Documents (other than as a result of any action or
inaction on the part of the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender).


“Material Contracts” shall mean, collectively, all contracts, leases,
instruments, guaranties, licenses or other arrangements (other than the Loan
Documents) to which the Borrower or any Restricted Subsidiary of the Borrower is
or becomes a party and which are filed or required to be filed with the U.S.
Securities and Exchange Commission under Regulation S-K.


“Material Indebtedness” shall mean (a) Indebtedness evidenced by the Senior
Notes and (b) Indebtedness (other than the Loans and Letters of Credit) of the
Borrower or any of its Restricted Subsidiaries, individually or in an aggregate
committed or outstanding amount exceeding $50,000,000. For purposes of
determining the amount of attributed Indebtedness from Hedge Agreements, the
“principal amount” of any Hedge Agreements at any time shall be the Net
Mark-to-Market Exposure of such Hedge Agreements.


“Material Subsidiary” shall mean at any time any direct or indirect Subsidiary
of the Borrower having: (a) assets (determined on a consolidating basis) in an
amount equal to at least 5.0% of the total assets of the Borrower


23







--------------------------------------------------------------------------------




and its Subsidiaries determined on a consolidated basis as of the last day of
the most recent Fiscal Quarter at such time; or (b) revenues or net income
(determined on a consolidating basis) in an amount equal to at least 5.0% of the
total revenues or net income of the Borrower and its Subsidiaries on a
consolidated basis for the 12-month period ending on the last day of the most
recent Fiscal Quarter at such time.


“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.


“Minimum Extension Condition” shall have the meaning set forth in Section 2.28.


“Moody’s” shall mean Moody’s Investors Service, Inc.


“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.


“Negative Pledge” shall mean, with respect to any Real Estate, any provision of
a document, instrument or agreement (other than any Loan Document) which
prohibits, conditions or purports to prohibit or condition the creation or
assumption of any Lien on such Real Estate as security for Indebtedness of the
Person owning such asset or any other Person; provided, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.


“Net Cash Proceeds” shall mean, with respect to any Disposition, Event of Loss
or the incurrence by the Borrower or any Restricted Subsidiary thereof of any
Indebtedness (other than the Obligations), in each case, after the Closing Date,
the aggregate amount of cash (including all insurance proceeds) received as a
result of such Disposition, Event of Loss or incurrence of such Indebtedness,
net of (x) reasonable and customary transaction costs properly attributable to
such transaction and payable by the Borrower or such Restricted Subsidiary to a
non-Affiliate in connection with such Disposition, Event of Loss or the
incurrence of any Indebtedness, including, without limitation, sales commissions
and underwriting discounts and (y) the amount of all taxes paid (or reasonably
estimated to be payable) by the Borrower or such Restricted Subsidiary that are
directly attributable to such Disposition, Event of Loss or the incurrence of
any such Indebtedness.


“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Transaction, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Transaction. “Unrealized losses” shall mean the fair market value
of the cost to such Person of replacing the subject Hedging Transaction as of
the date of determination (assuming such Hedging Transaction were to be
terminated as of that date), and “unrealized profits” shall mean the fair market
value of the gain to such Person of replacing such Hedging Transaction as of the
date of determination (assuming such Hedging Transaction were to be terminated
as of that date).


“Net Proceeds From Equity Issuance” shall mean, with respect to any issuance by
the Borrower of Equity Interests (other than Disqualified Equity Interests) to
any Person or Persons other than a Restricted Subsidiary of the Borrower, the
difference between (a) the aggregate amount of cash received in connection with
such equity issuance and (b) the aggregate amount of any reasonable and
customary legal, underwriting or other fees and expenses incurred in connection
with such equity issuance.


“New Commitments” shall have the meaning set forth in Section 2.24.


“New Lender” shall have the meaning set forth in Section 2.24.


“New Revolving Commitments” shall have the meaning set forth in Section 2.24.




24







--------------------------------------------------------------------------------




“New Revolving Credit Lender” shall have the meaning set forth in Section 2.24.


“New Revolving Loan” shall have the meaning set forth in Section 2.24.


“New Term Loan Commitment” has the meaning provided in Section 2.24.


“New Term Loan Lender” shall have the meaning set forth in Section 2.24.


“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender at such time.


“Non-Exchanging Lender” shall mean each Lender holding Existing Term Loans on
the Second Amendment Effective Date that (i) did not execute and deliver a
Consent on or prior to the Second Amendment Effective Date or (ii) is a
Post-Closing Option Lender.
“Notes” shall mean, collectively, the Revolving Credit Notes, Term Loan Notes
and the Swingline Note. “Notice of Conversion/Continuation” shall mean the
notice given by the Borrower to the Administrative
Agent in respect of the conversion or continuation of an outstanding Borrowing
as provided in Section 2.7(b).


“Notice of Borrowing” shall have the meaning as set forth in Section 2.4.


“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.5.


“Obligations” shall mean, whether now in existence or hereafter arising, all
amounts owing by the Borrower or any other Loan Party to the Administrative
Agent, the Issuing Bank, any Lender (including the Swingline Lender and each New
Lender) and each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.5 and, in each case, their respective
successors and permitted assigns, pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit, including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower or any other Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all reasonable fees and expenses of
counsel to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender and each New Lender) and each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.5 and, in
each case, their respective successors and permitted assigns, incurred pursuant
to this Agreement or any other Loan Document), whether direct or indirect,
absolute or contingent, liquidated or unliquidated, now existing or hereafter
arising hereunder or thereunder, together with all renewals, extensions,
modifications or refinancings of any of the foregoing.


“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.


“Organizational Documents” shall mean (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference


25







--------------------------------------------------------------------------------




to any such “Organizational Document” shall only be to a document of a type
customarily certified by such governmental official.


“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.


“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.26).


“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.


“Participant” shall have the meaning set forth in Section 10.4(d).


“Participant Register” shall have the meaning set forth in Section 10.4(e).


“Patriot Act” shall mean the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), as amended and in effect from time to time.


“Payment Office” shall mean the office of the Administrative Agent located at
1525 W WT Harris Blvd, Charlotte, North Carolina 28262, or such other location
as to which the Administrative Agent shall have given written notice to the
Borrower and the other Lenders.


“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.


“Perfection Certificate” shall mean a certificate or certificates of the Loan
Parties in substantially the form of Exhibit F hereto.


“Permitted Acquisition” shall have the meaning set forth in Section 7.3(b);
provided, however, that notwithstanding anything herein to the contrary, the
Taurus Acquisition shall be deemed to be a Permitted Acquisition for all
purposes under this Agreement.


“Permitted Acquisition Target” shall mean, with respect to any Acquisition, the
Person (i) whose assets or business is the target of such Acquisition or (ii)
the majority of whose Equity Interests are the target of such Acquisition.


“Permitted Holders” shall mean all lineal descendants of Robert Paine Scripps or
John Paul Scripps, or trusts for the benefit of such lineal descendants or their
spouses.


“Permitted Investments” shall mean:


(i)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations


26







--------------------------------------------------------------------------------




are backed by the full faith and credit of the United States), in each case
maturing within one year from the date of acquisition thereof;


(ii)commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;


(iii)certificates of deposit, bankers’ acceptances and time deposits maturing
within 180 days of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(iv)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;


(v)mutual funds investing solely in any one or more of the Permitted Investments
described in clauses (i) through (iv) above; and


(vi)other short term, liquid investments approved by the Administrative Agent.


“Permitted Liens” shall mean, as applied to any Person:


(a)
Liens created pursuant to the Loan Documents to secure the Secured Obligations;



(b)(i) Liens on Real Estate for real estate taxes not yet delinquent and (ii)
Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on such Person’s books;


(c)Liens of carriers, warehousemen, mechanics, laborers, suppliers, workers and
materialmen incurred in the ordinary course of business for sums not yet due or
being diligently contested in good faith, if such reserve or appropriate
provision, if any, as shall be required by GAAP shall have been made therefor;


(d)Liens incurred in the ordinary course of business in connection with worker’s
compensation and unemployment insurance or other types of social security
benefits;


(e)Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
in the reasonable opinion of the Administrative Agent do not materially
interfere with the ordinary conduct of the business of such Person;


(f)Deposits to secure the performance of bids, trade contracts, tenders, sales,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;


(g)Liens on assets of the Borrower or any of its Restricted Subsidiaries
existing as of the Fourth Amendment Closing Date which are set forth on Schedule
7.2;


(h)statutory Liens in favor of landlords with respect to inventory at leased
premises in a state that provides for statutory Liens in favor of landlords or
Liens arising under leases entered into by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;


(i)(i) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party


27







--------------------------------------------------------------------------------




securing Indebtedness of a Subsidiary that is not a Loan Party permitted under
Section 7.1 and (ii) Liens with respect to Equity Interests in joint ventures
securing Indebtedness permitted under Section 7.1(n);
(j)judgment and attachment liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;


(k)
Liens of (i) a collecting bank arising in the ordinary course of business under
Section

4-210 of the Uniform Commercial Code as in effect in the relevant jurisdiction
and (ii) any depositary bank in connection with statutory, common law and
contractual rights of set-off and recoupment with respect to any deposit account
of the Borrower or any Restricted Subsidiary thereof, in each case, other than
any deposit account with deposits intended as cash collateral;


(l)Liens on insurance policies and the proceeds thereof in favor of the provider
of such insurance policies securing the financing of the premiums with respect
thereto;


(m)leases, subleases, licenses or sublicenses on the property covered thereby,
in each case, in the ordinary course of business which do not (i) materially
interfere with the business of the Borrower and its Restricted Subsidiaries,
taken as a whole or (ii) secure any Indebtedness;


(n)Liens in favor of a seller solely on any cash earnest money deposits or
indemnity escrows made by the Borrower or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement with respect to any
Permitted Acquisition;


(o)Liens evidenced by precautionary UCC financing statements relating to
operating leases, bailments and consignments of personal property; and


(p)Liens on assets or Equity Interests of Unrestricted Subsidiaries that secure
non-recourse Indebtedness of Unrestricted Subsidiaries.


“Permitted Refinancing” shall mean, with respect to any Person, any modification
(other than a release of such Person), refinancing, replacement, refunding,
renewal or extension of any Indebtedness of such Person; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, replaced, renewed or extended except by an
amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, replacement, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.1(c), such modification,
refinancing, refunding, renewal or extension has a final stated maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) such modified, refinanced, refunded, renewed or extended Indebtedness shall
only be guaranteed by the Borrower or Restricted Subsidiaries of the Borrower
that are otherwise guarantors of the Indebtedness being modified, refinanced,
refunded, renewed or extended at the time such modification, refinancing,
refund, renewal or extension of Indebtedness occurs,
(d) such modified, refinanced, refunded, renewed or extended Indebtedness shall
not be secured by any property or assets other than the property or assets that
were collateral (and then only with the same or lesser priority) for the
Indebtedness being modified, refinanced, refunded, renewed or extended, in each
case, at the time of such modification, refinancing, refunding, renewal or
extension (unless in connection with an acquisition to the extent any additional
property or assets constituting collateral for the modified, refinanced,
refunded, renewed or extended Indebtedness also secure the Secured Obligations
in accordance with the terms herein), and (e) to the extent such Indebtedness
being so modified, refinanced, refunded, renewed or extended is subordinated in
right of payment to the Secured Obligations, such modification, refinancing,
refunding, renewal or extension is subordinated in right of payment to the
Secured Obligations on terms at least as favorable, taken as a whole (as
determined by the


28







--------------------------------------------------------------------------------




Administrative Agent), to the Lenders as those contained in the documentation
governing the Indebtedness being so modified, refinanced, refunded, renewed or
extended.


“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.


“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Post-Closing Option Lender” shall mean each Lender that executed and delivered
a Consent indicating the “Post-Closing Settlement Option” in the Consent.


“Prior Closing Date” shall mean April 1, 2015.


“Pro Forma Basis” shall mean, in connection with any calculation of the Total
Net Leverage Ratio or the Senior Secured Net Leverage Ratio, the calculation
thereof after giving effect on a pro forma basis to (x) the Incurrence or
repayment of any Indebtedness after the first day of the relevant period of
eight (8) consecutive Fiscal Quarters (the “Relevant Period”) (including any
Incurrence of Indebtedness to finance a transaction or payment giving rise for
the need to make such determination) as if such Indebtedness had been Incurred
or repaid on the first day of such Relevant Period (and, in the case of
Incurrence, remains outstanding on the date of measurement), (y) the making of
any Restricted Payment, Investment or Permitted Acquisition after the first day
of the Relevant Period as if such Restricted Payment, Investment or Permitted
Acquisition had been made on the first day of such Relevant Period and (z) the
sale or other disposition of assets after the first day of the Relevant Period
as if such asset sale had been made as of the first day of such Relevant Period.


“Pro Rata Share” shall mean, with respect to (i) any Revolving Credit Lender at
any time, a percentage, the numerator of which shall be such Lender’s Revolving
Commitment (or if such Revolving Commitments have been terminated or expired or
the Revolving Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure) and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Revolving
Commitments) and (ii) any Term Loan Lender at any time, a percentage, the
numerator of which shall be the aggregate outstanding principal amount of Term
Loans of a particular Class held by such Lender and the denominator of which
shall be the aggregate outstanding principal amount of all Term Loans of such
Class at such time. A Lender’s Pro Rata Share with respect to any Letter of
Credit, LC Disbursement, LC Exposure, Swingline Loan or Swingline Exposure shall
be determined as to such Lender in its capacity as a Revolving Credit Lender in
accordance with clause (i) above.


“Property” shall mean any real property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, inventory or
other asset owned, leased or operated by the Borrower or any Subsidiary
(including, without limitation, any surface water thereon or adjacent thereto,
and soil and groundwater thereunder).


“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests. Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.


“Ratings Trigger” shall mean, as of any date of determination, the Borrower has
a Credit Rating equal to or higher than BB by S&P and equal to or higher than
Ba2 by Moody’s, in each such case with a “stable” or better


29







--------------------------------------------------------------------------------




outlook.


“Reaffirmation of Loan Documents” shall mean a Master Reaffirmation of Loan
Documents in substantially the form of Exhibit C attached hereto.


“Real Estate” shall mean a parcel (or group of related parcels) of real property
owned by the Borrower or any Subsidiary of the Borrower.


“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) the Issuing
Bank.


“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrower or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) 100% of the Net Cash Proceeds of such Refinancing Notes are used to
permanently reduce Loans and/or replace Commitments substantially simultaneously
with the issuance thereof; (b) the principal amount (or accreted value, if
applicable) of such Refinancing Notes does not exceed the principal amount (or
accreted value, if applicable) of the aggregate portion of the Loans so reduced
and/or Commitments so replaced (plus unpaid accrued interest and premium
(including tender premiums) thereon and underwriting discounts, defeasance
costs, fees, commissions and expenses); (c) the final maturity date of such
Refinancing Notes is on or after the Term Loan Maturity Date or the Revolving
Commitment Termination Date, as applicable, of the Term Loans so reduced or the
Revolving Commitments so replaced; (d) the Weighted Average Life to Maturity of
such Refinancing Notes is greater than or equal to the remaining Weighted
Average Life to Maturity of the Term Loans so reduced or the Revolving
Commitments so replaced, as applicable; (e) in the case of Refinancing Notes in
the form of notes issued under an indenture, the terms thereof do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Loan Maturity Date of the Term Loans so reduced or the
Revolving Commitment Termination Date of the Revolving Commitments so replaced,
as applicable (other than customary offers to repurchase or mandatory prepayment
provisions upon a change of control, asset sale or event of loss and customary
acceleration rights after an event of default); (f) the other terms of such
Refinancing Notes (other than interest rates, fees, floors, funding discounts
and redemption or prepayment premiums and other pricing terms), taken as a
whole, are substantially similar to, or not materially less favorable to the
Borrowers and its Subsidiaries than the terms, taken as a whole, applicable to
the Tranche B-1 Term Loans or the Tranche B-2 Term Loans (except for covenants
or other provisions applicable only to periods after the applicable Term Loan
Maturity Date in effect at the time such Refinancing Notes are issued or those
that are otherwise reasonably acceptable to the Administrative Agent), as
determined by the Borrower in good faith (or, if more restrictive, the Loan
Documents are amended to contain such more restrictive terms to the extent
required to satisfy the foregoing standard); (g) there shall be no obligor in
respect of such Refinancing Notes that is not a Loan Party; (h) Refinancing
Notes that are secured by Collateral shall be subject to the provisions of a
customary intercreditor agreement in form and substance reasonably satisfactory
to the Administrative Agent and (i) if such Refinancing Notes are secured, such
Refinancing Notes shall not be secured by any assets of the Borrower or its
Subsidiaries other than assets constituting Collateral.


“Refinancing Term Loans” has the meaning assigned to such term in Section
2.24(e).


“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.




30







--------------------------------------------------------------------------------




“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.


“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.
“Replacement Revolving Facilities” shall have the meaning assigned to such term
in Section 2.24(g). “Replacement Revolving Commitments” shall have the meaning
assigned to such term in Section 2.24(g). “Replacement Revolving Credit Lender”
shall mean any Lender with a Replacement Revolving
Commitment.


“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section
2.24(g).


“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.24(g).


“Required Lenders” shall mean, at any time, Lenders holding more than 50% of (i)
the aggregate outstanding Revolving Commitments at such time (or if the Lenders
have no Revolving Commitments outstanding, then Lenders holding more than 50% of
the Revolving Credit Exposure) and (ii) the aggregate outstanding principal
amount of the Term Loans, if any, at such time. The Commitments and Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.


“Required Percentage” shall mean, with respect to an Excess Cash Flow Period,
50%; provided, that (a) if the First Lien Net Leverage Ratio as at the end of
the Applicable Period is less than or equal to 3.50 to 1.00 but greater than
3.00 to 1.00, such percentage shall be 25% and (b) if the First Lien Net
Leverage Ratio as at the end of the Applicable Period is less than or equal to
3.00 to 1.00, such percentage shall be 0%.


“Requirement of Law” for any Person shall mean the Organizational Documents of
such Person, and any Applicable Law (including the Communications Laws), or
determination of a Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.


“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of a Person or such other representative of a Person as may
be designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the Financial Covenant and Compliance
Certificate, Responsible Officer shall mean only the chief financial officer or
the treasurer of the Borrower or such other officer of the Borrower as may be
agreed to in writing by the Administrative Agent.


“Restricted Cash Deposit Account” shall mean that certain restricted cash
deposit held by the Borrower’s insurance carrier so long as maintenance of such
account is necessary to provide financial assurance to such insurance carrier of
the Borrower’s ability to fulfill certain obligations with respect to cash
requirements associated with workers compensation self-insurance.


“Restricted Material Subsidiary” shall mean any Restricted Subsidiary that is
also a Material Subsidiary.




31







--------------------------------------------------------------------------------




“Restricted Payment” shall have the meaning set forth in Section 7.5.


“Restricted Subsidiary” shall mean any Subsidiary other than an Unrestricted
Subsidiary.


“Retained Declined Proceeds” shall have the meaning set forth in Section
2.12(f).


“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Required Percentage with respect to such Excess Cash Flow
Period.
“Revolving Commitment” shall mean (a) with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans to the Borrower
and to acquire participations in Letters of Credit and Swingline Loans in an
aggregate principal amount not exceeding the amount set forth with respect to
such Lender on Schedule II, or in the case of a Person becoming a Lender after
the Closing Date through an assignment of an existing Revolving Commitment, the
amount of the assigned “Revolving Commitment” as provided in the Assignment and
Acceptance or joinder agreement, as applicable, executed by such Person, (b) any
New Revolving Commitment of a New Revolving Credit Lender to make New Revolving
Loans to the Borrower and to acquire participations in Letters of Credit and
Swingline Loans in an aggregate principal amount not exceeding such New
Revolving Credit Lender’s New Revolving Commitment, (c) any Extended Revolving
Commitment of an Extending Revolving Credit Lender to make Extended Revolving
Loans to the Borrower and to acquire participations in Letters of Credit and
Swingline Loans in an aggregate principal amount not exceeding such Extending
Revolving Credit Lender’s Extended Revolving Commitment, as the context may
require, in each case, as such commitment may be subsequently increased or
decreased pursuant to terms hereof or (d) any Replacement Revolving Commitment
of a Replacement Revolving Credit Lender to make Replacement Revolving Loans to
the Borrower and to acquire participations in Letters of Credit and Swingline
Loans in an aggregate principal amount not exceeding such Replacement Revolving
Credit Lender’s Replacement Revolving Commitment.


“Revolving Commitment Termination Date” shall mean the earliest of (i) April 27,
2022 (or, solely with respect to any Extended Revolving Loans or Replacement
Revolving Loans, the termination date for the related Extended Revolving
Commitments or Replacement Revolving Commitments, as applicable), (ii) the date
on which the Revolving Commitments are terminated pursuant to Section 2.8 and
(iii) the date on which all Revolving Loans outstanding under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).


“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.


“Revolving Credit Lender” shall mean each Lender with a Revolving Commitment
(including the Added Lender) or, to the extent the Revolving Commitments have
been terminated, a Revolving Loan or other Revolving Credit Exposure.


“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of a requesting Lender in the principal amount of such Lender’s
Revolving Commitment, in substantially the form of Exhibit A.


“Revolving Facility” shall mean the extensions of credit made hereunder by
Lenders holding a Revolving Commitment.


“Revolving LC Participation Fee” shall have the meaning set forth in Section
2.14(c).


“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.


“S&P” shall mean S&P Global Ratings, a business unit of Standard & Poor’s
Financial Services LLC, and any successor thereto.




32







--------------------------------------------------------------------------------




“Sale/Leaseback Transaction” shall have the meaning set forth in Section 7.9.


“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.


“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.
“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.


“Second Amendment” shall mean the Second Amendment to this Agreement, dated as
of the Second Amendment Effective Date.


“Second Amendment Effective Date” shall mean April 3, 2018, which is the first
Business Day on which all of the conditions precedent set forth in Section 5 of
the Second Amendment have been satisfied or waived and the Tranche B Term Loans
are funded or deemed funded through a cashless settlement pursuant to Section
2.2(b), as applicable.


“Secured Cash Management Agreement” shall mean any Cash Management Agreement
between or among any Loan Party and any Cash Management Bank.


“Secured Hedge Agreement” shall mean any Hedge Agreement between or among any
Loan Party and any Hedge Bank.


“Secured Obligations” shall mean, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
(i) any Secured Hedge Agreement (other than an Excluded Swap Obligation) and
(ii) any Secured Cash Management Agreement.


“Secured Parties” shall mean, collectively, the Administrative Agent, the
Lenders (including the Swingline Lender and each New Lender), the Issuing Bank,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.5, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.


“Security Agreement” shall mean the Amended and Restated Pledge and Security
Agreement dated as of the Prior Closing Date among the Loan Parties and the
Administrative Agent, as amended or otherwise modified on the Closing Date
pursuant to the Reaffirmation of Loan Documents.


“Security Documents” shall mean, collectively, the Security Agreement, all UCC-1
financing statements, all intellectual property security agreements and any
other document, instrument or agreement granting a Lien on the Collateral as
security for the Secured Obligations.


“Senior Notes” shall mean the $400.0 million in aggregate principal amount of
5.125% senior unsecured notes due 2025 issued under the 2017 Indenture.


“Senior Secured Net Leverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated Total Debt as of such date that is secured by a Lien on any assets
(including Equity Interests) of the Borrower and/or its Restricted Subsidiaries
to (ii) the quotient of: (x) Consolidated EBITDA for the eight (8) consecutive
Fiscal Quarters ending on or immediately prior to such date divided by (y) two
(2).


33







--------------------------------------------------------------------------------






“Specified Cordillera Purchase Agreement Representations” shall mean such of the
representations made by the Cordillera Acquired Companies and/or the Cordillera
Seller or the subsidiaries or affiliates of the Cordillera Seller, or with
respect to the Cordillera Acquired Companies, their subsidiaries or their
business, in the Cordillera Purchase Agreement as are material to the interests
of the Tranche B-1 Term Lenders and/or the Revolving Lenders, but only to the
extent that the Borrower or its affiliates have the right to terminate its or
their respective obligations under the Cordillera Purchase Agreement or
otherwise decline to close the Cordillera Acquisition as a result of a breach of
any such representations or any such representations not being accurate (in each
case, determined without regard to any notice requirement).
“Specified Representations” shall mean the representations and warranties made
in Section 4.1(i), Section 4.1(ii), Section 4.2, Section 4.4(a), Section 4.4(c),
Section 4.9, Section 4.11, Section 4.17, Section 4.19, Section 4.20, Section
4.21 and Section 4.22 of this Credit Agreement.


“Station” shall mean (a) each television or radio station identified as such on
Schedule 4.23 and (b) any television or radio station the Licenses of which are
owned or held by the Borrower or any of its Restricted Subsidiaries on or after
the Closing Date.


“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower. Notwithstanding the foregoing (except as used in the
definition of Unrestricted Subsidiary contained herein), an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
respective Subsidiaries for purposes of this Agreement or any other Loan
Document, and the financial statements and consolidation of accounts of the
Borrower and its Restricted Subsidiaries shall not, for purposes of this
Agreement, be consolidated with any Unrestricted Subsidiary.


“Subsidiary Guaranty Agreement” shall mean the Amended and Restated Subsidiary
Guaranty Agreement, dated as of the Prior Closing Date, made by each Guarantor
listed on the signature pages thereof in favor of the Administrative Agent, as
amended or otherwise modified on the Closing Date pursuant to the Reaffirmation
of Loan Documents.


“Subsidiary Guaranty Supplement” shall mean each supplement substantially in the
form of Annex I to the Subsidiary Guaranty Agreement executed and delivered by a
Subsidiary of the Borrower pursuant to Section 5.12.


“Subsidiary Loan Party” shall mean any Subsidiary that executes or becomes a
party to the Subsidiary Guaranty Agreement and “Subsidiary Loan Parties” means
each such Subsidiary, collectively.


“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swingline Borrowing” means a Borrowing of a Swingline Loan.


“Swingline Commitment” shall mean the commitment, if any, of the Swingline
Lender to make Swingline Loans. As of the Closing Date, the Swingline Commitment
is $10,000,000.




34







--------------------------------------------------------------------------------




“Swingline Exposure” shall mean, with respect to each Revolving Credit Lender,
the principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.5, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.


“Swingline Lender” shall mean Wells Fargo.


“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.


“Swingline Note” shall mean the promissory note of the Borrower payable to the
order of the Swingline Lender in the principal amount of the Swingline
Commitment, substantially the form of Exhibit B.


“Swingline Rate” shall mean, for any Interest Period, the Base Rate in effect
from time to time plus the Applicable Margin with respect to Base Rate Revolving
Loans.


“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to FASB ASC 840 and (ii) the lessee will be entitled to various tax and
other benefits ordinarily available to owners (as opposed to lessees) of like
property.


“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (ii) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.


“Taurus Acquired Business” shall mean the Purchased Assets (as defined in the
Taurus Purchase Agreement) and the Assumed Liabilities (as defined in the Taurus
Purchase Agreement).


“Taurus Acquisition” shall mean the acquisition by the Borrower of the Taurus
Acquired Business in accordance with the terms of the Taurus Purchase Agreement.


“Taurus Acquisition Agreement” shall mean that certain Purchase Agreement dated
as of March 20, 2019 between Scripps Media, Inc., Scripps Broadcasting Holdings,
LLC and Taurus Seller (without giving effect to any waiver, consent, amendment
or other modification thereof that is material and adverse to the Lenders under
the Taurus Term Loan Facility or the Taurus Revolving Commitment Increase or the
Administrative Agent unless agreed to in writing by the Administrative Agent,
such agreement not to be unreasonably withheld, delayed or conditioned),
together with all exhibits, disclosure schedules and side letters, if any,
related thereto.


“Taurus Effective Date” shall have the meaning assigned to such term in the
Fourth Amendment.


“Taurus Fee Letter” shall mean that certain Amended and Restated Fee Letter,
dated as of April 4, 2019, by and among the Borrower, Morgan Stanley Senior
Funding, Inc., Wells Fargo Bank, National Association, Wells Fargo Securities,
LLC, SunTrust Robinson Humphrey, Inc., SunTrust Bank, Bank of America, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Fifth Third Bank, PNC Bank,
National Association, PNC Capital Markets LLC and U.S. Bank National
Association.


“Taurus Lead Arrangers” shall mean Morgan Stanley Senior Funding, Inc., Wells
Fargo Securities, LLC, SunTrust Robinson Humphrey, Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Fifth Third Bank, PNC Capital Markets LLC and U.S.
Bank National Association, each in their capacity as a joint lead arranger and
joint bookrunner in respect of a portion of the Tranche B-1 Term Loans.


“Taurus Revolving Commitment Increase” shall have the meaning assigned to such
term in the Fourth Amendment.


35







--------------------------------------------------------------------------------






“Taurus Seller” shall mean Nexstar Media Group, Inc.


“Taurus Special Mandatory Prepayment” shall have the meaning assigned to such
term in Section 2.12(a)(y).


“Taurus Special Mandatory Prepayment Date” shall have meaning assigned to such
term in Section 2.12(a)(y).


“Taurus Special Mandatory Prepayment Trigger Date” shall have the meaning
assigned to such term in Section 2.12(a)(y).


“Taurus Term Loan Facility” shall have the meaning assigned to such term in
Section 2.24(a).


“Taurus Termination Modifications” shall have the meaning set forth in Section
1.7(a).


“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


“Term Loan” shall mean, as the context may require, (a) the Tranche B Term
Loans, (b) the Tranche B-1 Term Loans, (c) the Tranche B-2 Term Loans, (d) any
New Term Loans, (de) any Extended Term Loans and/or (ef) any Refinancing Term
Loans.


“Term Loan Commitment” shall mean (a) the Tranche B-1 Term Loan Commitments, (b)
the Tranche B-2 Term Loan Commitments or (bc) any New Term Loan Commitment
provided for pursuant to Section 2.24, in each case, as the context may require.
Upon the effectiveness of the Fourth Amendment and immediately after giving
effect thereto, the Tranche B-1 Term Loan Commitments shall be deemed terminated
in full. Upon the effectiveness of the Fifth Amendment and immediately after
giving effect thereto, the Tranche B-2 Term Loan Commitments shall be deemed
terminated in full.


“Term Loan Facility” shall mean the extensions of credit hereunder, if any, from
time to time in the form a Term Loan made by the Term Loan Lenders.


“Term Loan Lender” shall mean, (i) each Tranche B Term Loan Lender (ii) each
Tranche B-1 Term Lender, (iii) each Tranche B-2 Term Lender and (iiiiv) each
Lender holding an outstanding Tranche B Term Loan, Tranche B-1 Term Loan,
Tranche B-2 Term Loan, New Term Loan and/or Refinancing Term Loan.


“Term Loan Maturity Date” shall mean (a) in the case of the Tranche B Term
Loans, the earlier of (i) October 2, 2024 and (ii) the date on which all Tranche
B Term Loans outstanding under this Agreement have been declared or have
automatically become due and payable (whether by acceleration or otherwise), (b)
in the case of the Tranche B-1 Term Loans, the earlier of (i) May 1, 2026 and
(ii) the date on which all Tranche B-1 Term Loans outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise) and (c, (c) in the case of the Tranche
B-2 Term Loans, the earlier of (i) May 1, 2026 and (ii) the date on which all
Tranche B-2 Term Loans outstanding under this Agreement have been declared or
have automatically become due and payable (whether by acceleration or otherwise)
and (d) with respect to any New Term Loans, Extended Term Loans and/or
Refinancing Term Loans, the earlier of (i) the maturity date specified in the
Incremental Amendment applicable to such New Term Loans, Extended Term Loans
and/or Refinancing Term Loans, as applicable, and (ii) the date on which all
amounts in respect of such New Term Loans, Extended Term Loans and/or
Refinancing Term Loans, as applicable, outstanding under this Agreement have
been declared or have automatically become due and payable (whether by
acceleration or otherwise).




36







--------------------------------------------------------------------------------




“Term Loan Note” shall mean a promissory note of the Borrower payable to the
order of a requesting Term Loan Lender in the principal amount of such Term Loan
Lender’s Term Loan Commitment, if any, or the aggregate outstanding amount of
Term Loans, if any, held by such Term Loan Lender (or both, as the context may
require), in substantially the form of Exhibit J.


“Test Period” shall mean, at any date of determination, the most recently
completed eight (8) consecutive Fiscal Quarters ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 5.1(a) or (b).


“Total Net Leverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated Total Debt as of such date to (ii) the quotient of: (x)
Consolidated EBITDA for the eight (8) consecutive Fiscal Quarters ending on or
immediately prior to such date divided by (y) two (2).


“Trade Date” shall have the meaning set forth in Section 10.4(h).


“Tranche B-1 Term Lenders” shall have the meaning assigned to such term in the
Fourth Amendment.


“Tranche B-1 Term Loan” shall have the meaning assigned to such term in the
Fourth Amendment.


“Tranche B-2 Term Lenders” shall have the meaning assigned to such term in the
Fifth Amendment.


“Tranche B-2 Term Loan” shall have the meaning assigned to such term in the
Fifth Amendment.


“Tranche B-1 Term Loan Commitment” shall have the meaning assigned to such term
in the Fourth Amendment. As of the Fourth Amendment Closing Date, the aggregate
amount of the Tranche B-1 Term Loan Commitments is $765,000,000.


“Tranche B-2 Term Loan Commitment” shall have the meaning assigned to such term
in the Fifth Amendment. As of the Fifth Amendment Closing Date, the aggregate
amount of the Tranche B-2 Term Loan Commitments is $761,175,000.


“Tranche B Term Loan” shall mean, collectively, (i) Existing Term Loans
exchanged for a like principal amount of Tranche B Term Loans pursuant to
Section 2.2(b)(i) and (ii) each Additional Tranche B Term Loan made pursuant to
Section 2.2(b)(ii), in each case on the Second Amendment Effective Date.


“Tranche B Term Loan Commitment” shall mean the Additional Tranche B Term Loan
Commitment and the Tranche B Term Loan Exchange Commitments. After giving effect
to Second Amendment, on the Second Amendment Effective Date, the aggregate
amount (which includes, in the case of the Tranche B Term Loan Exchange
Commitments, the aggregate principal amount to be exchanged) of the Tranche B
Term Loan Commitments shall be $298,500,000.00.


“Tranche B Term Loan Exchange Commitment” shall mean the agreement of a Lender
to exchange its Existing Term Loans for an equal aggregate principal amount of
Tranche B Term Loans on the Second Amendment Effective Date, as evidenced by
such Lender executing and delivering its Consent and indicating the “Cashless
Settlement Option.”


“Tranche B Term Loan Lender” shall mean, collectively, (i) each Lender that
executes and delivers a Consent and indicates the “Cashless Settlement Option”
prior to the Second Amendment Effective Date, (ii) the Additional Tranche B Term
Loan Lender and (iii) after the Second Amendment Effective Date, each Lender
with an outstanding Tranche B Term Loan.


“Transaction Documents” shall mean, individually and collectively, the Loan
Documents, the 2017


37







--------------------------------------------------------------------------------




Indenture and the Senior Notes and all other agreements, documents or
instruments executed in connection with the Transactions.


“Transactions” shall mean, individually and collectively, the issuance of the
Senior Notes on the Closing Date, the prepayment in full of the Term Loans (as
defined in the Existing Credit Agreement), the initial Borrowing of Revolving
Loans (if any) and issuance of Letters of Credit on the Closing Date, and the
payment of all fees, costs and expenses in connection with the foregoing.


“Transformative Acquisition” means any Acquisition or other Investment by the
Borrower or any Restricted Subsidiary, whether by purchase, merger or otherwise,
that (i) is not permitted by the terms of this Agreement immediately prior to
the consummation of such Acquisition or other Investment, or (ii) if permitted
by the terms of the Loan Documents immediately prior to the consummation of such
Acquisition or other Investment, the terms of the Loan Documents would not
provide the Borrower and its Restricted Subsidiaries with adequate flexibility
for the continuation or expansion of their combined operations following such
consummation, as determined by the Borrower acting in good faith.


“Type” when used in reference to a Loan or Borrowing, refers to whether the rate
of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.


“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be enacted and in effect in the State of New York; provided, that to the extent
that the UCC is used to define any term herein and such term is defined
differently in different Articles or Divisions of the UCC, the definition of
such term contained in Article or Division 9 shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, the
Administrative Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.


“Unrestricted Cash and Cash Equivalents” shall mean, on any date of
determination, all Cash (excluding, for purposes of clarity, any amounts
available to be drawn or funded under lines of credit or other debt facilities,
including, without, limitation, revolving loans) and all cash equivalents owned
by the Loan Parties, in each case, on the date of determination; provided,
however, that amounts calculated under this definition shall exclude any amounts
that would not be considered “cash” or “cash equivalents” under GAAP or “cash”
or “cash equivalents” as recorded on the books of the Loan Parties; provided,
further, that amounts and cash equivalents included under this definition shall
(i) be included only to the extent such amounts or cash equivalents are (A) not
subject to any Lien or other restriction or encumbrance of any kind (other than
Liens (x) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights so long as such
liens and rights are not being enforced or otherwise exercised and (y) in favor
of Administrative Agent) and (B) subject to a perfected Lien in favor of the
Administrative Agent and (ii) exclude any amounts held by the Loan Parties in
escrow, trust or other fiduciary capacity for or on behalf of a client of the
Borrower, any Subsidiary or any of their respective Affiliates.


“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower, whether
now owned or acquired or created after the Fourth Amendment Closing Date, that
is designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agent; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Fourth
Amendment Closing Date so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom, (ii) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrowers or
any of their Subsidiaries) through Investments as permitted by, and in
compliance with, Section 7.4, and any prior or concurrent Investments in such
Subsidiary by the Borrowers or any of their Subsidiaries shall be deemed to have
been made under Section 7.4, and (iii) without duplication of clause (ii), any
net assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 7.4; and
(2) any subsidiary of an Unrestricted Subsidiary. The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary


38







--------------------------------------------------------------------------------




for purposes of this Agreement (each, a “Subsidiary Redesignation”); provided,
that (i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) immediately after giving effect to such Subsidiary
Redesignation, the Borrower shall be permitted to incur $1.00 of additional
Indebtedness under Section 7.1(k) and (iii) the Borrower shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Borrower, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses
(i) and (ii).


“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.20(g)(ii)(B)(iii). “Websites” shall mean, as to any Person, any and all
Internet websites owned, operated or licensed by or for the benefit of such
Person, including any content contained thereon or related thereto (but
excluding any content that is not produced by or on behalf of such Person).


“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.


“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association.


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.


“Working Capital” shall mean, at any time of determination, (a) the consolidated
current assets (other than cash and Permitted Investments) of the Borrower and
its Restricted Subsidiaries at such time minus (b) the consolidated current
liabilities of the Borrower and its Restricted Subsidiaries at such time, but
excluding any current portion of long term debt; provided that increases or
decreases in Working Capital shall be calculated without regard to any changes
in current assets or current liabilities as a result of any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent.


“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.



Section 1.2.    Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may
be classified and referred to by Class (e.g. a “Revolving Loan”, a “Term Loan”
or a “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or a “Base Rate
Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”). Borrowings also
may be classified and referred to by Class (e.g. “Revolving Borrowing” or a
“Term Loan Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and
Type (e.g. “Revolving Eurodollar Borrowing”).





Section 1.3.    Accounting Terms and Determination. Unless otherwise defined or
specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent with the most recent audited
consolidated financial statement of the Borrower delivered pursuant to Section
5.1(a); provided, that (a) obligations relating to a lease that were (or would
be) classified and accounted for by Borrower and its Restricted Subsidiaries as
an operating lease under GAAP as in effect on the


39







--------------------------------------------------------------------------------




Closing Date shall continue to be classified and accounted for as obligations
relating to an operating lease and not as a capitalized lease notwithstanding
Accounting Standards Codification 840 or Accounting Standards Codification 842
or any implementation thereof, and (b) if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend the Total Net Leverage
Ratio, the Senior Secured Net Leverage Ratio or the First Lien Net Leverage
Ratio to eliminate the effect of any change in GAAP occurring after the Closing
Date on the operation of the Total Net Leverage Ratio, the Senior Secured Net
Leverage Ratio or the First Lien Net Leverage Ratio, as applicable (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio or the
First Lien Net Leverage Ratio for such purpose), then the Borrower’s calculation
of the Total Net Leverage Ratio, the Senior Secured Net Leverage Ratio, the
First Lien Net Leverage Ratio and/or compliance with the Financial Covenant, as
applicable, shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or the Total Net Leverage Ratio, the Senior Secured Net Leverage
Ratio, the First Lien Net Leverage Ratio and/or the Financial Covenant, as
applicable, is amended in a manner satisfactory to the Borrower and the Required
Lenders. Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under FASB ASC 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Restricted Subsidiary at “fair
value”, as defined therein and (ii) there shall be excluded from any financial
calculations hereunder or under any other Loan Document the Consolidated EBITDA,
Consolidated Net Income, Cash and other assets of any Unrestricted Subsidiary,
except to the extent actually distributed to the Borrower or any of its
Restricted Subsidiaries by dividend or other distribution prior to such
calculation.





Section 1.4.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding.” Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof,” “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles, Sections, Exhibits and
Schedules to this Agreement, (v) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. To the extent that any of the
representations and warranties contained in Article IV under this Agreement is
qualified by “Material Adverse Effect,” then the qualifier “in all material
respects” contained in Section 3.2 and the qualifier “in any material respect”
contained in Section 8.1(c) shall not apply. Unless otherwise indicated, all
references to time are references to Eastern Standard Time or Eastern Daylight
Savings Time, as the case may be. Unless otherwise expressly provided herein,
all references to dollar amounts shall mean Dollars. In determining whether any
individual event, act, condition or occurrence of the foregoing types could
reasonably be expected to result in a Material Adverse Effect, notwithstanding
that a particular event, act, condition or occurrence does not itself have such
effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event, act, condition or occurrence and all other such
events, acts, conditions or occurrences of the foregoing types which have
occurred could reasonably be expected to result in a Material Adverse Effect.





Section 1.5.    Limited Conditionality Acquisitions. In the event that the
Borrower notifies the
Administrative Agent in writing that any proposed Acquisition is a Limited
Conditionality Acquisition and that the Borrower wishes to test the conditions
to such Acquisition and the Indebtedness that is to be used to finance such
Acquisition (including without limitation all Loans pursuant to any New
Commitments) in accordance with this Section, then the following provisions
shall apply:


(a)
any condition to such Acquisition or such Indebtedness that requires that no
Default or



40







--------------------------------------------------------------------------------




Event of Default shall have occurred and be continuing at the time of such
Acquisition or the Incurrence of such Indebtedness, shall be satisfied if (i) no
Default or Event of Default shall have occurred and be continuing at the time of
the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition and (ii) no Event of Default
under any of Sections 8.1(a), 8.1(b), 8.1(h), 8.1(i) or 8.1(j) shall have
occurred and be continuing both before and after giving effect to such
Acquisition and any Indebtedness Incurred in connection therewith (including
such additional Indebtedness);


(b)
any condition to such Acquisition or such Indebtedness that the representations
and

warranties in this Agreement and the other Loan Documents shall be true and
correct at the time of such Acquisition or the Incurrence of such Indebtedness
shall be subject to customary “SunGard” or other customary applicable “certain
funds” conditionality provisions (including, without limitation, a condition
that the representations and warranties under the relevant agreements relating
to such Limited Conditionality Acquisition as are material to the lenders
providing such Indebtedness shall be true and correct, but only to the extent
that the Borrower or its applicable Restricted Subsidiary has the right to
terminate its obligations under such agreement as a result of a breach of such
representations and warranties or the failure of those representations and
warranties to be true and correct), so long as all representations and
warranties in this Agreement and the other Loan Documents are true and correct
at the time of execution of the definitive purchase agreement, merger agreement
or other acquisition agreement governing such Acquisition;


(c)
any financial ratio or similar financial covenant test or condition, may upon
the written

election of the Borrower delivered to the Administrative Agent prior to the
execution of the definitive agreement for such Acquisition, be tested either (i)
upon the execution of the definitive agreement with respect to such Limited
Conditionality Acquisition or (ii) upon the consummation of the Limited
Conditionality Acquisition and related Incurrence of Indebtedness, in each case,
after giving effect to the relevant Limited Conditionality Acquisition and
related Incurrence of Indebtedness, on a Pro Forma Basis; provided that the
failure to deliver a notice under this Section 1.5(c) prior to the date of
execution of the definitive agreement for such Limited Conditionality
Acquisition shall be deemed an election to test the applicable financial ratio
under subclause (ii) of this Section 1.5(c); and


(d)
except as provided in the next sentence, if the Borrower has made an election
with respect

to any Limited Conditionality Acquisition to test a financial ratio or similar
financial covenant test or condition at the time specified in clause (c)(i) of
this Section, then in connection with any subsequent calculation of any ratio or
basket on or following the relevant date of execution of the definitive
agreement with respect to such Limited Conditionality Acquisition and prior to
the earlier of (i) the date on which such Limited Conditionality Acquisition is
consummated or (ii) the date that the definitive agreement for such Limited
Conditionality Acquisition is terminated or expires without consummation of such
Limited Conditionality Acquisition, any such ratio or basket shall be required
to be satisfied (x) on a Pro Forma Basis assuming such Limited Conditionality
Acquisition and other transactions in connection therewith (including the
Incurrence of Indebtedness) have been consummated and (y) assuming such Limited
Conditionality Acquisition and other transactions in connection therewith
(including the Incurrence of Indebtedness) have not been consummated.
Notwithstanding the foregoing, any calculation of a ratio in connection with
determining the Applicable Margin and determining whether or not the Borrower is
in compliance with the Financial Covenant shall, in each case be calculated
assuming such Limited Conditionality Acquisition and other transactions in
connection therewith (including the Incurrence of Indebtedness) have not been
consummated. For the avoidance of doubt (if elected by the Borrower under
subclause (i) of Section 1.5(c)), if any of such ratio, test or condition is
breached as a result of fluctuations at or prior to the consummation of the
relevant Limited Conditionality Acquisition and related Indebtedness, such
ratio, test and condition will not be deemed to have been breached as a result
of such fluctuations solely for purposes of determining whether the Limited
Conditionality Acquisition and related Indebtedness is permitted hereunder and,
if elected by the Borrower under subclause (i) of Section 1.5(c), such ratio,
test and condition shall not be tested at the time of consummation of such
Limited Conditionality Acquisition and related Indebtedness.




41







--------------------------------------------------------------------------------




If there is any conflict between the terms of this Section 1.5 and any other
provision of this Agreement or any other Loan Document, the terms of Section 1.5
shall control.


The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Conditionality Acquisitions such that each of the possible
scenarios is separately tested.



Section 1.6. Delaware LLC Divisions. For purposes of this Agreement and the
other Loan Documents:


(a)
in connection with any “Division” (as defined in Section 18-217 of the Delaware
Limited

Liability Company Act (“DE LLCA”)) or plan of division under Delaware the DE
LLCA (or any comparable event under a different jurisdiction’s laws): (i) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person; (ii) if any
new Person comes into existence, such new Person shall be deemed to have been
formed or organized on the first date of its existence by the holders of its
Equity Interests at such time; (iii) any reference herein to a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or any
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person; (iv)
any “Division” of a limited liability company shall constitute a separate Person
hereunder (and each “Division” of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person); and (v) for the avoidance of doubt, any reference to “Pro Forma Basis”
herein which includes a transaction described in clause (z) of such definition
shall be deemed to include any “Division” and the rules of this Section 1.6;


(b)
without limiting any of the other covenants or requirements herein, the Borrower
agrees

that it will not permit any Loan Party or Restricted Subsidiary that is a
limited liability company to divide itself into two or more limited liability
companies (pursuant to a “Division” or “plan of division” as contemplated under
the DE LLCA or otherwise) unless, in the event that any Loan Party or Restricted
Subsidiary that is a limited liability company divides itself into two or more
limited liability companies, such limited liability companies formed as a result
of such division shall comply with the applicable obligations set forth in
Section 5.12 and the other further assurances obligations set forth in the Loan
Documents and become a Loan Party to the extent otherwise required under Section
5.12; and


(c)
the Borrower agrees that it will not permit any Loan Party or Restricted
Subsidiary that is

a limited liability company to divide itself into two or more limited liability
companies (pursuant to a “Division” or “plan of division” as contemplated under
the DE LLCA or otherwise) unless the Borrower has given the Administrative Agent
at least 5 Business Days prior written notice of the consummation of such
“Division” (which notice provides reasonable details thereof).



Section 1.7.    Specified Modifications.


(a)
In the event that a Taurus Special Mandatory Payment occurs, then the parties
hereto agree that as

of the Taurus Special Mandatory Prepayment Date, notwithstanding anything herein
to the contrary, this Agreement shall be automatically amended and modified as
set forth on Schedule 1.7(a) hereto, without further action by any party hereto
(such amendments and modifications set forth on Schedule 1.7(a), collectively,
the “Taurus Termination Modifications”).


(b)
In the event that a Cordillera Special Mandatory Prepayment with respect to the
Tranche B-1 Term

Loans occurs, the parties hereto agree that as of the Cordillera Special
Mandatory Prepayment Date, notwithstanding anything herein to the contrary, this
Agreement shall be automatically amended and modified, without further action by
any party hereto, to revert to the terms and provisions of this Agreement prior
to giving effect to the Fourth Amendment (the “Cordillera Termination
Modifications”); provided, that the Cordillera Termination Modifications shall
not include the amendments made pursuant to the Fourth Amendment to the
definition of “Comcast Retransmission Adjustment,”


42







--------------------------------------------------------------------------------




“Consolidated EBITDA,” “Cordillera Special Mandatory Prepayment,” “Cordillera
Special Mandatory Prepayment Date,” “Cordillera Special Mandatory Prepayment
Trigger Date,” “Permitted Acquisition,” “Taurus Acquired Business,” “Taurus
Acquisition,” “Taurus Acquisition Agreement,” “Taurus Fee Letter,” “Taurus
Revolving Commitment Increase,” “Taurus Seller,” “Taurus Special Mandatory
Prepayment,” “Taurus Special Mandatory Prepayment Date,” “Taurus Special
Mandatory Prepayment Trigger Date,” “Taurus Term Loan Facility,” and “Taurus
Termination Modifications,” this Section 1.7, Section 2.12(a)(y), Section
2.12(h), the proviso in the first sentence of Section 2.24, Section 5.9, Section
7.1(q), Section 7.1(r), Section 7.2(g) , Section 8.1(a), the final paragraph of
Section 10.2 and provisions with respect to Unrestricted Subsidiaries and
Restricted Subsidiaries (collectively, the “Specified Taurus Provisions”) which
such Specified Taurus Provisions shall continue to remain in effect as amended
by the Fourth Amendment regardless of whether or not a Cordillera Special
Mandatory Prepayment occurs.


(c)
Promptly (and, in any event, within 10 Business Days) following the occurrence
of a Taurus

Special Mandatory Prepayment and/or a Cordillera Special Mandatory Prepayment,
the Borrower shall deliver to the Administrative Agent a conformed copy of this
Agreement giving effect to the Taurus Termination Modifications and/or the
Cordillera Termination Modifications, as applicable.







ARTICLE II


AMOUNT AND TERMS OF THE COMMITMENTS


Section 2.1.    General Description of Facilities. Subject to and upon the terms
and conditions herein
set forth, (i) the Revolving Credit Lenders hereby establish in favor of the
Borrower a revolving credit facility pursuant to which each Lender severally
agrees (to the extent of such Lender’s Revolving Commitment) to make Revolving
Loans to the Borrower during the Availability Period in accordance with Section
2.3, (ii) the Issuing Bank agrees to issue Letters of Credit during the
Availability Period in accordance with Section 2.22, (iii) the Swingline Lender
agrees to make Swingline Loans during the Availability Period in accordance with
Section 2.5 and (iv) each Revolving Credit Lender agrees to purchase a
participation interest in the Letters of Credit and the Swingline Loans pursuant
to the terms and conditions hereof; provided, that in no event shall the
aggregate principal amount of all outstanding Revolving Loans, Swingline Loans
and outstanding LC Exposure exceed at any time the Aggregate Revolving
Commitment Amount from time to time in effect.



Section 2.2.    Term Loans.


(a)
The parties hereto acknowledge that 2017 Term Loans in an aggregate principal
amount of

$300,000,000 were funded to the Borrower pursuant to the First Amendment and
immediately prior to the Second Amendment Effective Date, the total outstanding
principal amount of 2017 Term Loans (the “Existing Term Loans”) was
$298,500,000.00.


(b)
On the Second Amendment Effective Date, (i) each Cashless Option Lender agrees,
severally, and

not jointly, to exchange its Existing Term Loans for a like principal amount of
Tranche B Term Loans, and (ii) the Additional Tranche B Term Loan Lender agrees
to make additional Tranche B Term Loans (the “Additional Tranche B Term Loans”)
to the Borrower in a principal amount not to exceed its Additional Tranche B
Term Loan Commitment, and the Borrower shall prepay all Existing Term Loans of
Non-Exchanging Lenders with the gross proceeds of the Additional Tranche B Term
Loans.


(c)
Subject to the terms and conditions set forth herein and in the Fourth
Amendment, on the Fourth

Amendment Closing Date, each Tranche B-1 Term Lender agrees to make a Tranche
B-1 Term Loan to the Borrower in Dollars in a principal amount not to exceed its
Tranche B-1 Term Commitment.


(d)
Subject to the terms and conditions set forth herein and in the Fifth Amendment,
on the Fifth

Amendment Closing Date, each Tranche B-2 Term Lender agrees to make a Tranche
B-2 Term Loan to the Borrower in Dollars in a principal amount not to exceed its
Tranche B-2 Term Commitment.


(e)
(d) With respect to all Term Loans, (i) once prepaid or repaid, may not be
reborrowed, (ii) such

Term Loans may be, from time to time at the option of the Borrower, Base Rate
Loans or Eurodollar Loans or a combination thereof in accordance with the terms
and conditions hereof, in each case denominated in Dollars; provided


43







--------------------------------------------------------------------------------




that such Term Loans made as part of the same Term Borrowing shall consist of
Term Loans of the same Type and (iii) such Term Loans shall be repaid in
accordance with Section 2.9(c).



Section 2.3.    Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving
Credit Lender severally agrees to make Revolving Loans, ratably in proportion to
its Pro Rata Share, to the Borrower, from time to time during the Availability
Period, in an aggregate principal amount outstanding at any time that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Commitment or (b) the Aggregate Revolving Credit Exposure exceeding
the Aggregate Revolving Commitment Amount. During the Availability Period,
subject to satisfaction of the conditions precedent set forth herein, the
Borrower shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default at the time of the proposed Borrowing.



Section 2.4.    Procedure for Borrowings.


(a)
The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly

confirmed in writing) of each Borrowing substantially in the form of Exhibit 2.4
(a “Notice of Borrowing”) (x) prior to 11:00 a.m. on the requested date of each
Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days prior to
the requested date of each Eurodollar Borrowing. Each Notice of Borrowing shall
be irrevocable and shall specify: (i) the aggregate principal amount of such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Class and Type of such Revolving Loan comprising such Borrowing and
(iv) in the case of a Eurodollar Borrowing, the duration of the initial Interest
Period applicable thereto (subject to the provisions of the definition of
Interest Period). Promptly following the receipt of a Notice of Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


(b)
Each Borrowing shall consist entirely of Base Rate Loans or Eurodollar Loans, as
the Borrower

may request; provided that the Borrower may elect different options with respect
to different portions of the affected Borrowing in accordance with Section
2.7(a) below. The aggregate principal amount of each Eurodollar Borrowing shall
be not less than $1,000,000 or a larger multiple of $500,000, and there shall be
no minimum aggregate principal amount or minimum increment for Base Rate
Borrowings. At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six (6).





Section 2.5.    Swingline Commitment.


(a)
Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make

Swingline Loans to the Borrower, from time to time during the Availability
Period, in an aggregate principal amount outstanding at any time not to exceed
the lesser of (i) the Swingline Commitment then in effect and (ii) the
difference between the Aggregate Revolving Commitment Amount and the aggregate
Revolving Credit Exposures of all Lenders; provided, that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. The Borrower shall be entitled to borrow, repay and reborrow
Swingline Loans in accordance with the terms and conditions of this Agreement.


(b)
The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly

confirmed in writing) of each Swingline Borrowing substantially in the form of
Exhibit 2.5 attached hereto (“Notice of Swingline Borrowing”) prior to 10:00
a.m. on the requested date of each Swingline Borrowing. Each Notice of Swingline
Borrowing shall be irrevocable and shall specify: (i) the principal amount of
such Swingline Loan, (ii) the date of such Swingline Loan (which shall be a
Business Day) and (iii) the account of the Borrower to which the proceeds of
such Swingline Loan should be credited. The Administrative Agent will promptly
advise the Swingline Lender of each Notice of Swingline Borrowing. Each
Swingline Loan shall accrue interest at the Swingline Rate and shall have an
Interest Period (subject to the definition thereof) as agreed between the
Borrower and the Swingline Lender. The aggregate principal amount of each
Swingline Loan shall be not less than $100,000 or a larger multiple of $50,000,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 1:00
p.m. on the requested date of such Swingline Loan.




44







--------------------------------------------------------------------------------




(c)
The Swingline Lender, at any time and from time to time in its sole discretion,
may, on behalf of

the Borrower (which hereby irrevocably authorizes and directs the Swingline
Lender to act on its behalf), give a Notice of Borrowing to the Administrative
Agent requesting the Revolving Credit Lenders (including the Swingline Lender)
to make Base Rate Loans in an amount equal to the unpaid principal amount of any
Swingline Loan. Each Revolving Credit Lender will make the proceeds of its Base
Rate Loan included in such Borrowing available to the Administrative Agent for
the account of the Swingline Lender in accordance with Section 2.6, which will
be used solely for the repayment of such Swingline Loan.


(d)
If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the

Administrative Agent), or is not, made in accordance with the foregoing
provisions, then each Revolving Credit Lender (other than the Swingline Lender)
shall purchase an undivided participating interest in such Swingline Loan in an
amount equal to its Pro Rata Share thereof on the date that such Base Rate
Borrowing should have occurred. On the date of such required purchase, each
Revolving Credit Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Base Rate, such Swingline Loan shall automatically become a Base
Rate Loan on the effective date of any such participation and interest shall
become payable on demand.


(e)
Each Revolving Credit Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.5(c) or

to purchase the participating interests pursuant to Section 2.5(d) shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have or claim against
the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default, the failure
of the Borrower to satisfy any other condition set forth in Section 3.2 hereof
or the termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Revolving Credit Lender, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender,
together with accrued interest thereon for each day from the date of demand
thereof (i) at the Federal Funds Rate until the second Business Day after such
demand and (ii) at the Base Rate at all times thereafter. Until such time as
such Lender makes its required payment, the Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of the unpaid
participation for all purposes of the Loan Documents. In addition, such Lender
shall be deemed to have assigned any and all payments made of principal and
interest on its Loans and any other amounts due to it hereunder, to the
Swingline Lender to fund the amount of such Lender’s participation interest in
such Swingline Loans that such Lender failed to fund pursuant to this Section
2.5, until such amount has been purchased in full.


(f)
If the Revolving Commitment Termination Date shall have occurred in respect of
any tranche of

Revolving Commitments at a time when another tranche or tranches of Revolving
Commitments is or are in effect with a later Revolving Commitment Termination
Date, then on the earliest occurring Revolving Commitment Termination Date all
then outstanding Swingline Loans shall be repaid in full on such date (and there
shall be no adjustment to the participations in such Swingline Loans as a result
of the occurrence of such Revolving Commitment Termination Date); provided,
however, that if on the occurrence of such earliest Revolving Commitment
Termination Date (after giving effect to any repayments of Revolving Loans and
any reallocation of Letter of Credit participations as contemplated in Section
2.22(j)), there shall exist sufficient unutilized Extended Revolving Commitments
so that the respective outstanding Swingline Loans could be incurred pursuant
the Extended Revolving Commitments which will remain in effect after the
occurrence of such Revolving Commitment Termination Date, then there shall be an
automatic adjustment on such date of the participations in such Swingline Loans
and the same shall be deemed to have been incurred solely pursuant to the
relevant Extended Revolving Commitments, and such Swingline Loans shall not be
so required to be repaid in full on such earliest Revolving Commitment
Termination Date. Commencing with the Revolving Commitment Termination Date of
any tranche of Revolving Commitments, the Swingline Commitment shall be agreed
with the Revolving Credit Lenders under the extended tranches.


45







--------------------------------------------------------------------------------





Section 2.6.    Funding of Borrowings.


(a)
Each Lender will make available (i) each Eurodollar Loan to be made by it
hereunder on the

proposed date thereof by wire transfer in immediately available funds by 11:00
a.m. to the Administrative Agent at the Payment Office and (ii) each Base Rate
Loan to be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 3:00 p.m. to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.5. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.


(b)
[reserved].



(c)
Unless the Administrative Agent shall have been notified by any Lender prior to
5:00 p.m. one (1)

Business Day prior to the date of a Borrowing (or, in the case of Base Rate
Loans, prior to 3:00 p.m. on the date of such Borrowing) in which such Lender is
to participate that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such amount available to the Administrative Agent on
such date, and the Administrative Agent, in reliance on such assumption, may
make available to the Borrower (but shall have no obligations to make available
to the Borrower) on such date a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.


(d)
All Borrowings shall be made by the Lenders on the basis of their respective Pro
Rata Shares. No

Lender shall be responsible for any default by any other Lender in its
obligations hereunder, and each Lender shall be obligated to make its Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to make its Loans hereunder.





Section 2.7.    Interest Elections.


(a)
Each Borrowing initially shall be of the Type specified in the applicable Notice
of Borrowing, and

in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Notice of Borrowing. Thereafter, the Borrower may elect to
convert such Borrowing into a different Type or to continue such Borrowing, and
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section 2.7.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall NOT apply to Swingline Borrowings, which may not be converted or
continued.


(b)
To make an election pursuant to this Section 2.7, the Borrower shall give the
Administrative Agent

prior written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing substantially in the form of Exhibit 2.7 attached hereto (a
“Notice of Conversion/Continuation”) that is to be converted or continued, as
the case may be, (x) prior to 10:00 a.m. on the requested date of a conversion
into a Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Conversion/Continuation applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Conversion/Continuation, which shall be
a Business Day, (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect


46







--------------------------------------------------------------------------------




to such election, which shall be a period contemplated by the definition of
“Interest Period.” If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.4(b).


(c)
If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower

shall have failed to deliver a Notice of Conversion/Continuation, then, unless
such Borrowing is repaid as provided herein, the Borrower shall be deemed to
have elected to convert such Borrowing to a Base Rate Borrowing. No Borrowing
may be converted into, or continued as, a Eurodollar Borrowing if a Default or
an Event of Default exists, unless the Administrative Agent and each of the
Lenders shall have otherwise consented in writing. No conversion of any
Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof.


(d)
Upon receipt of any Notice of Conversion/Continuation, the Administrative Agent
shall promptly

notify each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.



Section 2.8.    Optional Reduction and Termination of Commitments.


(a)
Unless previously terminated, all Revolving Commitments, Swingline Commitments
and LC

Commitments shall terminate on the Revolving Commitment Termination Date.


(b)
Upon at least three (3) Business Days’ prior written notice (or telephonic
notice promptly

confirmed in writing) to the Administrative Agent (which notice shall be
irrevocable), the Borrower may reduce the Aggregate Revolving Commitments in
part or terminate the Aggregate Revolving Commitments in whole; provided, that
(i) any partial reduction shall apply to reduce proportionately and permanently
the Revolving Commitment of each Lender, (ii) any partial reduction pursuant to
this Section 2.8 shall be in an amount of at least $5,000,000 and any larger
multiple of $1,000,000, and (iii) no such reduction shall be permitted which
would reduce the Aggregate Revolving Commitment Amount to an amount less than
the outstanding Revolving Credit Exposures of all Lenders. Any such reduction in
the Aggregate Revolving Commitment Amount below the sum of the principal amount
of the Swingline Commitment and the LC Commitment shall result in a
proportionate reduction (rounded to the next lowest integral multiple of
$100,000) in the Swingline Commitment and the LC Commitment.





Section 2.9.    Repayment of Loans.


(a)
The outstanding principal amount of all Revolving Loans shall be due and payable
(together with

accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.


(b)
The principal amount of each Swingline Borrowing shall be due and payable
(together with

accrued and unpaid interest thereon) on the earlier of (i) the last day of the
Interest Period applicable to such Borrowing and (ii) the Revolving Commitment
Termination Date.


(c)
The Borrower unconditionally agrees to pay to the Administrative Agent for the
ratable account of

(i)the Tranche B Term Loan Lenders, (x) on each March 31, June 30, September 30
and December 31, commencing on December 31, 2017, an amount equal to 0.25% of
the aggregate principal amount of Tranche B Term Loans outstanding on the First
Amendment Effective Date and (y) on the Term Loan Maturity Date for the Tranche
B Term Loans, the aggregate principal amount of the Tranche B Term Loans
outstanding on such date and, (ii) the Tranche B-1 Term Lenders, (x) on each
March 31, June 30, September 30 and December 31, commencing on June 30, 2019, an
amount equal to 0.25% of the aggregate principal amount of Tranche B-1 Term
Loans outstanding on the Fourth Amendment Closing Date and (y) on the Term Loan
Maturity Date for the Tranche B-1 Term Loans, the aggregate principal amount of
the Tranche B-1 Term Loans outstanding on such date and (iii) the Tranche B-2
Term Lenders, (x) on each March 31, June 30, September 30 and December 31,
commencing on December 31, 2019, an amount equal to 0.25% of the aggregate
principal amount of Tranche B-2 Term Loans outstanding on the Fifth


47







--------------------------------------------------------------------------------




Amendment Closing Date and (y) on the Term Loan Maturity Date for the Tranche
B-2 Term Loans, the aggregate principal amount of the Tranche B-2 Term Loans
outstanding on such date.



Section 2.10.    Evidence of Indebtedness.


(a)
Each Lender shall maintain in accordance with its usual practice appropriate
records evidencing

the Indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Lender from time to time under this Agreement.
The Administrative Agent shall maintain appropriate records in which shall be
recorded (i) the Revolving Commitment of each Lender, (ii) the amount of each
Loan made hereunder by each Lender, the Class and Type thereof and the Interest
Period applicable thereto, (iii) the date of each continuation thereof pursuant
to Section 2.7, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.7, (v) the date and amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder in respect of such Loans and (vi) both the date and amount
of any sum received by the Administrative Agent hereunder from the Borrower in
respect of the Loans and each Lender’s Pro Rata Share thereof. The entries made
in such records shall be prima facie evidence of the existence and amounts of
the obligations of the Borrower therein recorded; provided that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.


(b)
At the request of any Lender (including the Swingline Lender) at any time, the
Borrower agrees

that it will execute and deliver to such Lender a Revolving Credit Note and/or a
Term Loan Note, as the case may be, and, in the case of the Swingline Lender
only, a Swingline Note, payable to the order of such Lender.



Section 2.11.    Optional Prepayments. The Borrower shall have the right at any
time and from time to
time to prepay any Borrowing, in whole or in part, without premium or penalty
(other than as set forth in Section 2.14(d) and Section 2.14(e)), by giving
irrevocable written notice (or telephonic notice promptly confirmed in writing)
to the Administrative Agent no later than (i) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m.    not less than three (3) Business Days prior
to any such prepayment, (ii) in the case of any prepayment of any Base Rate
Borrowing, 11:00 a.m. on the date of such prepayment, and (iii) in the case of
Swingline Borrowings, prior to 11:00 a.m. on the date of such prepayment. Each
such notice shall be irrevocable and shall specify the proposed date of such
prepayment and the principal amount of each Borrowing or portion thereof to be
prepaid. Prepayments of Base Rate Borrowings or Eurodollar Borrowings shall be
in minimum amounts of $1,000,000 and in integral multiples of $500,000. Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
affected Lender of the contents thereof and of such Lender’s Pro Rata Share of
any such prepayment. If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.13(d); provided, that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to Section
2.19. Each partial prepayment of any Eurodollar Loan shall be made in an amount
not less than $1,000,000 or a larger multiple of $500,000. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.
Notwithstanding the foregoing, optional prepayments of any Class of Term Loans
shall be applied to the remaining scheduled installments of principal thereof
pursuant to Section 2.9(c) in a manner directed by the Borrower (or, if no such
direction is provided at the time of prepayment, to the remaining principal
installments owing under Section 2.9(c) on a pro rata basis against all such
scheduled installments (including the final installment due and payable on the
Term Loan Maturity Date of the applicable Class of Term Loans)).



Section 2.12.    Mandatory Repayments.


(a)
(x) Upon the earliest to occur of (i) September 30, 2019, if the consummation of
the Cordillera

Acquisition has not occurred on or prior to such date, (ii) the date upon which
the Cordillera Purchase Agreement is terminated in accordance with its terms and
(iii) the consummation of the Cordillera Acquisition without the funding


48







--------------------------------------------------------------------------------




or the utilization of the proceeds of the Tranche B-1 Term Loans (such earliest
date, the “Cordillera Special Mandatory Prepayment Trigger Date”), then the
Borrower shall prepay (the “Cordillera Special Mandatory Redemption”) (in
accordance with the provisions of clause (h) below) then outstanding Tranche B-1
Term Loans in an aggregate principal amount equal to $525,000,000 at a price
equal to 100% of the aggregate principal amount of such Tranche B-1 Term Loans,
plus accrued and unpaid interest to, but not including, the Cordillera Special
Mandatory Prepayment Date, on or prior to the date that is two Business Days
following the Cordillera Special Mandatory Prepayment Trigger Date (the date of
such payment, the “Cordillera Special Mandatory Prepayment Date”). Upon the
occurrence of a Cordillera Special Mandatory Prepayment Trigger Date, the
Borrower shall deliver to the Administrative Agent a written notice executed by
a Responsible Officer which shall specify: (i) the occurrence of the Cordillera
Special Mandatory Prepayment Trigger Date, (ii) the date fixed for the
Cordillera Special Mandatory Prepayment Date and (iii) the amount of accrued and
unpaid interest to, but not including, the Cordillera Special Mandatory
Prepayment Date.


(y)    Upon the earliest to occur of (i) June 30, 2020, if the Taurus Effective
Date has not occurred on or prior to such date, (ii) the date upon which the
Taurus Acquisition Agreement is terminated in accordance with its terms and
(iii) the consummation of the Taurus Acquisition without the funding or the
utilization of the proceeds of the Tranche B-1 Term Loans (such earliest date,
the “Taurus Special Mandatory Prepayment Trigger Date”), then the Borrower shall
prepay (the “Taurus Special Mandatory Prepayment”) then outstanding Tranche B-1
Term Loans in an aggregate principal amount equal to $240,000,000 at a price
equal to 100% of the aggregate principal amount of such Tranche B-1 Term Loans,
plus accrued and unpaid interest to, but not including, the Taurus Special
Mandatory Prepayment Date, on or prior to the date that is two Business Days
following the Taurus Special Mandatory Prepayment Trigger Date (the date of such
payment, the “Taurus Special Mandatory Prepayment Date”). Upon the occurrence of
a Taurus Special Mandatory Prepayment Trigger Date, the Borrower shall deliver
to the Administrative Agent a written notice executed by a Responsible Officer
which shall specify: (i) the occurrence of the Taurus Special Mandatory
Prepayment Trigger Date, (ii) the date fixed for the Taurus Special Mandatory
Prepayment Date and (iii) the amount of accrued and unpaid interest to, but not
including, the Taurus Special Mandatory Prepayment Date.


(b)
If the Borrower or any Restricted Subsidiary shall incur any Indebtedness after
the Closing Date

(other than Indebtedness permitted under Section 7.1), one hundred percent
(100%) of the Net Cash Proceeds received by the Borrower or such Restricted
Subsidiary from such incurrence shall be paid to the Administrative Agent on the
date of receipt of the proceeds thereof by the Borrower or such Restricted
Subsidiary as a mandatory payment of the Loans. All such payments shall be
applied to the Obligations in the order set forth in Section 2.12(g) below.
Nothing in this Section 2.12(b) shall authorize the Borrower or any Restricted
Subsidiary to incur any Indebtedness except to the extent permitted by this
Agreement.


(c)
One hundred percent (100%) of the Net Cash Proceeds from any Disposition or
series of related

Dispositions by any Loan Party made after the Fourth Amendment Closing Date
which exceed $25,000,000, shall be paid to the Administrative Agent on the date
of receipt thereof by such Loan Party as a mandatory payment of the Obligations.
Notwithstanding the foregoing and provided no Default or Event of Default has
occurred and is continuing on the date of such Disposition or on the date of, or
any date after such Disposition and prior to, any reinvestment permitted
pursuant to this clause (c), such Loan Party shall not be required to pay such
Net Cash Proceeds to the Administrative Agent for payment of the Obligations to
the extent such Loan Party reinvests such Net Cash Proceeds (the “Disposition
Reinvestment Amount”), in productive assets of a kind then used or usable in the
business of the Loan Parties, within one (1) year after the date of such
Disposition (provided that such one (1) year period will be extended by an
additional one hundred eighty (180) days if such Loan Party has committed (and
only for so long as such commitment is not cancelled or terminated), prior to
the date that is one (1) year after the date of such Disposition, pursuant to a
legally binding written agreement to reinvest the Disposition Reinvestment
Amount in productive assets of a kind then used or usable in the business of the
Loan Parties during such additional one hundred eighty (180) day period);
provided that pending any such reinvestment, such Disposition Reinvestment
Amount shall be held at all times prior to such reinvestment in a deposit
account subject to a Blocked Account Agreement. In the event that the
Disposition Reinvestment Amount is not reinvested by the applicable Loan Party
as permitted pursuant to the foregoing sentence within the time periods
provided, or a Default or Event of Default occurs prior to such reinvestment,
the Borrower shall immediately pay such Disposition Reinvestment Amount to the
Administrative Agent as a mandatory payment of the Obligations.


All payments made in accordance with this clause (c) shall be applied to the
Obligations in the order set forth in Section 2.12(g). Nothing in this clause
(c) shall authorize the Borrower or any Restricted Subsidiary to effect any
Disposition except to the extent permitted by this Agreement.




49







--------------------------------------------------------------------------------




(d)
With respect to any Event of Loss of any Loan Party occurring on or after the
Closing Date, one

hundred percent (100%) of the Net Cash Proceeds from any such Event of Loss
which exceed $25,000,000, shall be paid to the Administrative Agent on the date
of receipt thereof by such Loan Party as a mandatory payment of the Obligations.
Notwithstanding the foregoing and provided no Default or Event of Default has
occurred and is continuing on the date of such Event of Loss or on the date of,
or any date after such Event of Loss and prior to, any reinvestment pursuant to
this clause (d), such Loan Party shall not be required to pay such Net Cash
Proceeds to the Administrative Agent for payment of the Obligations to the
extent such Loan Party reinvests such Net Cash Proceeds (the “Event of Loss
Reinvestment Amount”), to repair or replace the assets subject to such Event of
Loss, within one (1) year after the date of such Event of Loss (provided that
such one (1) year period will be extended by an additional one hundred eighty
(180) days if such Loan Party has committed (and only for so long as such
commitment is not cancelled or terminated), prior to the date that is one (1)
year after the date of such Event of Loss, pursuant to a legally binding written
agreement to reinvest the Event of Loss Reinvestment Amount in productive assets
of a kind then used or usable in the business of the Loan Parties during such
additional one hundred eighty (180) day period); provided that pending any such
reinvestment, such Event of Loss Reinvestment Amount shall be held at all times
prior to such reinvestment in a deposit account subject to a Blocked Account
Agreement. In the event that the Event of Loss Reinvestment Amount is not
reinvested by such Loan Party as permitted by the foregoing sentence within the
time periods provided or a Default or Event of Default occurs prior to such
reinvestment, the Borrower shall immediately pay such Event of Loss Reinvestment
Amount to the Administrative Agent as a mandatory payment of the Obligations.
All payments made in accordance with this clause (d) shall be applied to the
Obligations in the order set forth in Section 2.12(g).


(e)
Not later than five (5) Business Days after the date on which the annual
financial statements are, or

are required to be, delivered under Section 5.1(a) with respect to each Excess
Cash Flow Period, the Borrowers shall calculate Excess Cash Flow for such Excess
Cash Flow Period and the Borrower shall apply an amount equal to (i) the
Required Percentage of such Excess Cash Flow minus (ii) to the extent not
financed using the proceeds of the incurrence of Indebtedness, the sum of (A)
the amount of any voluntary payments during such Excess Cash Flow Period (plus,
without duplication of any amounts previously deducted under this clause (A),
the amount of any voluntary payments after the end of such Excess Cash Flow
Period but before the date of prepayment under this clause (e)) of (x) Term
Loans (it being understood that the amount of any such payment constituting a
Discounted Voluntary Prepayment shall be calculated to equal the amount of cash
used and not the principal amount deemed prepaid therewith) and (y) other
Indebtedness secured by a Lien on Collateral that ranks pari passu with the
Liens securing the Obligations (provided that (i) in the case of the prepayment
of any revolving Indebtedness, there was a corresponding reduction in
commitments and (ii) the maximum amount of each such prepayment of Indebtedness
that may be counted for purposes of this clause (A)(y) shall not exceed the
amount that would have been prepaid in respect of such Indebtedness if such
prepayment had been applied on a ratable basis among the Term Loans and such
other Indebtedness (determined based on the aggregate outstanding principal
amount of Term Loans and the aggregate principal amount of such other
Indebtedness on the date of such prepayment of such other Indebtedness)) and (B)
the amount of any permanent voluntary reductions of Revolving Commitments during
such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (B), the amount of any permanent voluntary
reductions of Revolving Commitments after the end of such Excess Cash Flow
Period but before the date of prepayment under this clause (e)) to prepay Term
Loans in accordance with clause (g) below. Such calculation will be set forth in
a certificate signed by a Responsible Officer of the Borrower delivered to the
Administrative Agent setting forth the amount, if any, of Excess Cash Flow for
such fiscal year, the amount of any required prepayment in respect thereof and
the calculation thereof in reasonable detail.


(f)
The Borrower shall notify the Administrative Agent in writing of any mandatory
prepayment of

Term Loans required to be made pursuant to Sections 2.12(c), 2.12(d) or 2.12(e)
at least five (5) Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
shall promptly notify each Term Loan Lender of the contents of any such
prepayment notice and of such Term Loan Lender’s ratable portion of such
prepayment (based on such Lender’s pro rata share of each relevant Class of Term
Loans). Any Term Loan Lender (a “Declining Lender”) may elect, by delivering
written notice to the Administrative Agent and the Borrower no later than 5:00
p.m. one (1) Business Day after the date of such Term Loan Lender’s receipt of
notice from the Administrative Agent regarding such prepayment, that the full
amount of any mandatory prepayment otherwise required to be made with respect to
the Term Loans held by such Term Loan Lender pursuant to Sections 2.12(c),
2.12(d) or 2.12(e) not be made (such declined amounts, the “Retained Declined
Proceeds”). If a Term Loan Lender fails to deliver the notice setting forth such
rejection of a prepayment to the Administrative Agent within the time frame
specified above or such notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory prepayment of Term Loans. In the event that the
aggregate amount of Retained Declined Proceeds is greater than $0, such amount
shall be retained by the Borrower.




50







--------------------------------------------------------------------------------




(g)
Any payment due hereunder (other than in connection with clause (a) above) shall
be applied to

reduce the subsequent scheduled repayments of the Term Loans in direct order of
maturity on a pro rata basis, or as otherwise provided in any Incremental
Amendment.


(h)
Any payment due pursuant to clause (a) above shall be applied to prepay the
aggregate principal

amount of the Tranche B-1 Term Loans, plus accrued and unpaid interest thereon
to, but not including, the Cordillera Special Mandatory Prepayment Date and/or
Taurus Special Mandatory Prepayment Date, as applicable, to all Tranche B-1
Lenders on a pro rata basis to all remaining scheduled principal payments.





Section 2.13.    Interest on Loans.


(a)    The Borrower shall pay interest on each (i) Base Rate Loan at the Base
Rate in effect from time to
time, and (ii) Eurodollar Loan, at the Adjusted LIBO Rate for the applicable
Interest Period in effect for such Loan,
plus, in each case, the Applicable Margin, with respect to such Type and Class
of Loan in effect from time to time.


(b)      The Borrower shall pay interest on each Swingline Loan at the Swingline
Rate in effect from time to time.


(c)
Notwithstanding clauses (a) and (b) above, if an Event of Default under Section
8.1(a), 8.1(b),

8.1(h) or 8.1(i) has occurred and is continuing, the Borrower shall pay interest
(“Default Interest”) with respect to all Eurodollar Loans at the rate per annum
equal to 2.0% above the otherwise applicable interest rate for such Eurodollar
Loans for the then-current Interest Period until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Loans), at the rate per annum equal to 2.0%
above the otherwise applicable interest rate for Base Rate Loans.


(d)
Interest on the principal amount of all Loans shall accrue from and including
the date such Loans

are made to but excluding the date of any repayment thereof. Interest on all
outstanding Base Rate Loans shall be payable quarterly in arrears on the last
day of each March, June, September and December and on the Revolving Commitment
Termination Date or the Term Loan Maturity Date, as the case may be. Interest on
all outstanding Eurodollar Loans shall be payable on the last day of each
Interest Period applicable thereto, and, in the case of any Eurodollar Loans
having an Interest Period in excess of three months, on each day which occurs
three months, after the initial date of such Interest Period, and on the
Revolving Commitment Termination Date or the Term Loan Maturity Date, as the
case may be, in each case in arrears. Interest on each Swingline Loan shall be
payable monthly in arrears. Interest on any Loan which is converted into a Loan
of another Type or which is repaid or prepaid shall be payable on the date of
such conversion or on the date of any such repayment or prepayment (on the
amount repaid or prepaid) thereof. All Default Interest shall be payable on
demand.


(e)
The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder and

shall promptly notify the Borrower and the Lenders of such rate in writing (or
by telephone, promptly confirmed in writing). Any such determination shall be
conclusive and binding for all purposes, absent manifest error.



Section 2.14.    Fees.


(a)
The Borrower shall pay to the Administrative Agent for its own account fees in
the amounts and at

the times previously agreed upon in writing by the Borrower and the
Administrative Agent.


(b)
The Borrower agrees to pay to the Administrative Agent for the account of each
Revolving Credit

Lender a commitment fee, which shall accrue at the Applicable Percentage per
annum on the average daily amount of the unused Revolving Commitment of such
Lender during the Availability Period. For purposes of computing commitment fees
with respect to the Revolving Commitments, the Revolving Commitment of each
Lender shall be deemed used to the extent of the outstanding Revolving Loans and
LC Exposure, but not Swingline Exposure of such Lender.


(c)
The Borrower agrees to pay (i) to the Administrative Agent, for the account of
each Revolving

Credit Lender, a letter of credit fee with respect to its participation in each
Letter of Credit (a “Revolving LC Participation Fee”), which shall accrue at a
rate per annum equal to the Applicable Margin for Eurodollar Revolving Loans
then in effect on the average daily amount of such Lender’s LC Exposure
attributable to such Letter of Credit during the period


51







--------------------------------------------------------------------------------




from and including the date of issuance of such Letter of Credit to but
excluding the date on which such Letter of Credit expires or is drawn in full
(including without limitation any LC Exposure that remains outstanding after the
Revolving Commitment Termination Date) and (ii) to the Issuing Bank for its own
account a facing fee, which shall accrue at the rate of 0.25% per annum on the
average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the Availability Period
(or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the interest rate on
the Loans is increased to the Default Interest pursuant to Section 2.13(c), the
rate per annum used to calculate the letter of credit fee pursuant to clause (i)
above shall automatically be increased by an additional 2% per annum.


(d)
The Borrower agrees to pay to the Administrative Agent for the account of each
Tranche B-1 Loan

Lender with an outstanding Tranche B-1 Term Loan immediately prior to any
Repricing Transaction (as defined below) occurring on or prior to the 6-month
anniversary of the Fourth Amendment Closing Date (including each Term Loan
Lender with a Tranche B-1 Term Loan that withholds its consent to such Repricing
Transaction and is replaced pursuant to Section 2.26(d)), a fee in an amount
equal to 1.00% of the aggregate principal amount of such Term Loan Lender’s
outstanding Tranche B-1 Term Loan immediately prior (and subject) to such
Repricing Transaction, which fee shall be due and payable upon the effectiveness
of such Repricing Transaction. As used herein, the term “Repricing Transaction”
shall mean (a) any prepayment or repayment of Tranche B-1 Term Loans (or any
portion thereof), with the proceeds of, or any conversion of Tranche B-1 Term
Loans (or any portion thereof) into, any new or replacement tranche of term
loans (including any Term Loans issued after the Fourth Amendment Closing Date)
bearing interest with an “effective yield” (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmark floors and original
issue discount, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders of such new or replacement loans) less than the
“effective yield” applicable to the Tranche B-1 Term Loans (as such comparative
yields are determined in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices) and (b) any amendment
and/or modification (including pursuant to a replacement of a Tranche B-1 Term
Loan pursuant to Section 10.2(b)) to the Tranche B-1 Term Loans which reduces
the “effective yield” applicable to the Tranche B-1 Term Loans, but in either
case not if such prepayment, repayment, amendment or modification is made in
connection with a Change in Control transaction or a Transformative Acquisition.
For purposes of the foregoing, “effective yield” per annum, shall mean, as of
any date of determination, the sum of (i) the higher of (A) the Adjusted LIBO
Rate on such date for a deposit in Dollars with a maturity of one month and (B)
the Adjusted LIBO Rate floor, if any, with respect thereto as of such date, (ii)
the interest rate margins as of such date (with such interest rate margin and
interest spreads to be determined by reference to the Adjusted LIBO Rate) and
(iii) the amount of the original issue discount and upfront fees thereon
(converted to yield assuming a four-year average life and without any present
value discount).


(e)
The Borrower agrees to pay to the Administrative Agent for the account of each
Tranche B-2 Loan

Lender with an outstanding Tranche B-2 Term Loan immediately prior to any
Repricing Transaction (as defined below) occurring on or prior to the 6-month
anniversary of the Fifth Amendment Closing Date (including each Term Loan Lender
with a Tranche B-2 Term Loan that withholds its consent to such Repricing
Transaction and is replaced pursuant to Section 2.26(d)), a fee in an amount
equal to 1.00% of the aggregate principal amount of such Term Loan Lender’s
outstanding Tranche B-2 Term Loan immediately prior (and subject) to such
Repricing Transaction, which fee shall be due and payable upon the effectiveness
of such Repricing Transaction. As used herein, the term “Repricing Transaction”
shall mean (a) any prepayment or repayment of Tranche B-2 Term Loans (or any
portion thereof), with the proceeds of, or any conversion of Tranche B-2 Term
Loans (or any portion thereof) into, any new or replacement tranche of term
loans (including any Term Loans issued after the Fourth Amendment Closing Date)
bearing interest with an “effective yield” (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmark floors and original
issue discount, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders of such new or replacement loans) less than the
“effective yield” applicable to the Tranche B-2 Term Loans (as such comparative
yields are determined in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practices) and (b) any amendment
and/or modification (including pursuant to a replacement of a Tranche B-2 Term
Loan pursuant to Section 10.2(b)) to the Tranche B-2 Term Loans which reduces
the “effective yield” applicable to the Tranche B-2 Term Loans, but in either
case not if such prepayment, repayment, amendment or modification is made in
connection with a Change in Control transaction or a Transformative Acquisition.
For purposes of the foregoing, “effective yield” per annum, shall mean, as of
any date of determination, the sum of (i) the higher of (A) the Adjusted LIBO
Rate on such date for a deposit in Dollars with a maturity of one month and (B)
the Adjusted LIBO Rate floor, if any, with respect thereto as of such date, (ii)
the interest rate margins as of such date (with such interest rate margin and
interest spreads to be determined by reference to the Adjusted LIBO Rate) and
(iii) the amount of the original issue discount and upfront fees thereon
(converted to yield assuming a four-year average life and without any present
value discount).


52







--------------------------------------------------------------------------------






(f)
(e) Accrued fees under paragraphs (b) and (c) above shall be payable quarterly
in arrears on the

last day of each Fiscal Quarter, in each case commencing on the last day of the
Fiscal Quarter ending after the Closing Date, and on the Revolving Commitment
Termination Date (and if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided, that any such fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.



Section 2.15.    Computation of Applicable Margin, Applicable Percentage,
Interest and Fees.


(a)
The Applicable Margin and the Applicable Percentage with respect to Revolving
Loans and

Revolving LC Participation Fees shall be determined and adjusted quarterly on
the date that is two Business Days after the date on which the Borrower provides
the Compliance Certificate in accordance with Section 5.1(d); provided, however
that (i) the Applicable Percentage and the Applicable Margin with respect to
Revolving Loans and Revolving LC Participation Fees from the Closing Date until
the date that is two Business Days after the delivery of the Compliance
Certificate required to be delivered hereunder pursuant to Section 5.1(d) for
the Fiscal Quarter ending following the Closing Date, shall be at Level IV (as
set forth in Schedule I), and, thereafter, such level shall be determined by the
then current Senior Secured Net Leverage Ratio, and (ii) if the Borrower fails
to provide the Compliance Certificate by the date such certificate is required
to be delivered under Section 5.1(d), the Applicable Percentage and the
Applicable Margin with respect to Revolving Loans and Revolving LC Participation
Fees from such date shall be at Level I until such time as an appropriate
Compliance Certificate is provided, whereupon the level shall be determined by
the then current Senior Secured Net Leverage Ratio.


(b)
All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days

for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest or fees are payable (to the
extent computed on the basis of days elapsed). Each determination by the
Administrative Agent of an interest amount or fee hereunder shall be made in
good faith and, except for manifest error, shall be final, conclusive and
binding for all purposes.



Section 2.16.    Changed Circumstances.


(a)
Circumstances Affecting Adjusted LIBO Rate Availability. Unless and until a
Replacement Rate

is implemented in accordance with clause (b) below, in connection with any
request for a Eurodollar Loan or a conversion to or continuation thereof or
otherwise, if for any reason,


(i)
the Administrative Agent shall determine (which determination shall be
conclusive and

binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan,


(ii)
the Administrative Agent shall determine (which determination shall be
conclusive and

binding absent manifest error) that, by reason of circumstances affecting the
relevant interbank market, reasonable and adequate means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period with respect to a
proposed Eurodollar Loan, or


(iii)
the Administrative Agent shall have received notice from the Majority Revolving
Credit

Lenders and/or the Majority Term Loan Lenders, as the case may be, that such
Lenders have determined (which determination shall be conclusive and binding
absent manifest error) that the Adjusted LIBO Rate does not adequately and
fairly reflect the cost to such Lenders of making, funding or maintaining their
Eurodollar Loans for such Interest Period,


the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrower prepays
such Loans in accordance with this Agreement. Unless the Borrower notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Borrowing has previously been given
that it elects not to borrow on such date, then such Revolving Borrowing shall
be made as a Base Rate Borrowing.


53







--------------------------------------------------------------------------------






(b)
Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 2.16(a) above, if

the Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (i) the circumstances described in
Section 2.16(a)(i) or (a)(ii) have arisen and that such circumstances are
unlikely to be temporary, (ii) any applicable interest rate specified herein is
no longer a widely recognized benchmark rate for newly originated loans in the
U.S. syndicated loan market in the applicable currency or (iii) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (with the prior written agreement of the Borrower and as
determined by the Administrative Agent to be generally in accordance with
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time), establish a replacement interest rate
(the “Replacement Rate”), in which case, the Replacement Rate shall, subject to
the next two sentences, replace such applicable interest rate for all purposes
under the Loan Documents unless and until (A) an event described in Section
2.16(a)(i), (a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to the
Replacement Rate or (B) the Majority Revolving Credit Lenders and/or the
Majority Term Loan Lenders, as the case may be (directly, or through the
Administrative Agent), notify the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to such Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent,
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.16. Notwithstanding anything to the
contrary in this Agreement or the other Loan Documents (including, without
limitation, Section 10.2), such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the delivery of such amendment to the Lenders, written notices from such Lenders
that in the aggregate constitute Required Lenders, with each such notice stating
that such Lender objects to such amendment (which such notice shall note with
specificity the particular provisions of the amendment to which such Lender
objects). To the extent the Replacement Rate is approved by the Administrative
Agent in connection with this clause (b), the Replacement Rate shall be applied
in a manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).



Section 2.17.    Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to
make, maintain or fund any Eurodollar Loan and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall promptly give notice
thereof to the Borrower and the other Lenders, whereupon until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans, or to continue or convert outstanding Loans as or into
Eurodollar Loans, shall be suspended. In the case of the making of a Eurodollar
Borrowing, such Lender’s Loan shall be made as a Base Rate Loan as part of the
same Borrowing for the same Interest Period and if the affected Eurodollar Loan
is then outstanding, such Loan shall be converted to a Base Rate Loan either (i)
on the last day of the then current Interest Period applicable to such
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date. Notwithstanding
the foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.



Section 2.18.    Increased Costs.


(a)
If any Change in Law shall:



(i)
impose, modify or deem applicable any reserve, special deposit, compulsory loan,

insurance charge or similar requirement that is not otherwise included in the
determination of the Adjusted LIBO Rate hereunder against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;


(ii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described



54







--------------------------------------------------------------------------------

55








in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


(iii)
impose on any Lender, the Issuing Bank or the London interbank market other
condition,

cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, the Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Issuing Bank or other Recipient, the Borrower shall promptly pay to any such
Lender, the Issuing Bank or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, the Issuing Bank or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.


(b)
If any Lender or the Issuing Bank determines that any Change in Law affecting
such Lender or the

Issuing Bank or any lending office of such Lender or such Lender’s or the
Issuing Bank’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s
or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or such
Issuing Bank the Borrower shall promptly pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.


(c)
A certificate of a Lender, the Issuing Bank or such other Recipient setting
forth the amount or

amounts necessary to compensate such Lender, the Issuing Bank, such other
Recipient or any of their respective holding companies, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower,
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
the Issuing Bank or such other Recipient, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.


(d)
Failure or delay on the part of any Lender, the Issuing Bank or such other
Recipient to demand

compensation pursuant to this Section shall not constitute a waiver of such
Lender’s, the Issuing Bank’s or such other Recipient’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender, the Issuing Bank or any other Recipient pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender, the Issuing Bank or such other Recipient, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s, the Issuing Bank’s or such
other Recipient’s intention to claim compensation therefor (except that if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).



Section 2.19.    Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar
Loan other than on the last day of the Interest Period applicable thereto
(including as a result of an Event of Default),
(b) the conversion or continuation of a Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, or (c) the failure by the
Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the date
specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked), then, in any such event, the Borrower shall compensate
each Lender, within five (5) Business Days after written demand from such
Lender, for any loss, cost or expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (A) the amount of
interest that would have accrued on the principal amount of such Eurodollar Loan
if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have


55

--------------------------------------------------------------------------------

56








been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or converted or the date on which the Borrower failed to
borrow, convert or continue such Eurodollar Loan. A certificate setting forth:
(i) any additional amount payable under this Section 2.19 and (ii) in reasonable
detail the basis of the calculation of such additional amount, submitted to the
Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.



Section 2.20.    Taxes.


(a)
Defined Terms. For purposes of this Section 2.20, the term “Lender” includes the
Issuing Bank

and the Swing Line Lender and the term “Applicable Law” includes FATCA.


(b)
Payments Free of Taxes. All payments by or on account of any obligation of any
Loan Party under

any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law. If any Applicable Law (as determined in
the good faith discretion of any applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by any applicable
withholding agent, then such withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)
Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant

Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(d)
Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 10 days

after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate (i) as to the amount of such payment or liability and (ii) setting
forth in reasonable detail the basis of the calculation of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(e)
Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent,

within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 10.4(e)
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).


(f)
Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower or any

other Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower or other Loan Party shall, to the extent available to the Borrower or
such other Loan Party, deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(g)
Status of Lenders. Any Lender that is entitled to an exemption from or reduction
of withholding



56

--------------------------------------------------------------------------------




Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(g)(A), 2.20(g)(B) and 2.20(g)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.


Without limiting the generality of the foregoing,


(A)
Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative

Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), two executed copies of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;


(B)
any Foreign Lender shall, to the extent it is legally eligible to do so, deliver
to the

Borrower and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two executed copies of whichever of the following is applicable:


(i)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to

which the United States is a party. IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to such tax treaty;


(ii)
IRS Form W-8ECI;



(iii)
in the case of a Foreign Lender claiming the benefits of the exemption

for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payment made in connection with any
Loan Document is effectively connected with the conduct by such Foreign Lender
of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and (y) IRS
Form W-8BEN; or


(iv)
to the extent a Foreign Lender is not the beneficial owner, IRS Form

W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20B or
Exhibit 2.20C, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 2.20D on behalf of such direct and indirect partner(s);


(C)
any Foreign Lender shall, to the extent it is legally eligible to do so, deliver
to the



57







--------------------------------------------------------------------------------




Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and


(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.

federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(E)
Notwithstanding any other provision of this Section 2.20(g), a Lender shall not
be

required to deliver any documentation that such Lender is not legally eligible
to deliver.


(F)
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties

and to any successor Administrative Agent any documentation provided by such
Lender to the Administrative Agent pursuant to this Section 2.20(g).


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal ineligibility to do so.


(h)
Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good

faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.20 (including by the payment of
additional amounts pursuant to this Section 2.20), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.20 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph (h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)
Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or



58







--------------------------------------------------------------------------------




replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.


(j)
FATCA. For the avoidance of doubt, for purposes of FATCA, from and after the
Fourth

Amendment Closing Date, the Borrower and the Administrative Agent shall treat
the Tranche B-1 Term Loans, and shall continue to treat the Tranche B Term Loans
and any Revolving Loans and any Swing Line Loans, as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).





Section 2.21.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal,

interest, fees or reimbursement of LC Disbursements, or of amounts payable under
Section 2.18, Section 2.19 or Section 2.20, or otherwise) prior to 1:00 p.m. on
the date when due, in immediately available funds, free and clear of any
defenses, rights of set-off, counterclaim, or withholding or deduction of taxes.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to the Issuing Bank or Swingline Lender as expressly
provided herein and except that payments pursuant to Section 2.18, Section 2.19
and Section
2.20    shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.


(b)
[reserved].



(c)
If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment

in respect of any principal of or interest on any of its Loans or participations
in LC Disbursements that would result in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender or Disqualified Institution) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements or Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation. For purposes of subclause (b)(i) of the definition of
Excluded Taxes, a Lender that acquires a participation pursuant to this Section
2.21(c) shall be treated as having acquired such participation on the earlier
date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.


(d)
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on



59







--------------------------------------------------------------------------------




which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount or amounts due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.



Section 2.22.    Letters of Credit.


(a)
During the Availability Period, the Issuing Bank, in reliance upon the
agreements of the other

Revolving Credit Lenders pursuant to Section 2.22(d) and (e), agrees to issue,
at the request of the Borrower, Letters of Credit for the account of the
Borrower or its Restricted Subsidiaries on the terms and conditions hereinafter
set forth; provided, that (i) each Letter of Credit shall expire on the earlier
of (A) the date one year after the date of issuance of such Letter of Credit (or
in the case of any renewal or extension thereof, one year after such renewal or
extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date; (ii) each Letter of Credit shall be in a
stated amount of at least $100,000; (iii) the Borrower may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment or (B) the Aggregate Revolving Credit
Exposure would exceed the Aggregate Revolving Commitment Amount then in effect
and (iv) the Borrower shall not request, and the Issuing Bank shall have no
obligation to issue, any Letter of Credit the proceeds of which would be made
available to any Person (I) to fund any activity or business of or with any
Sanctioned Person or in any Sanctioned Countries, that, at the time of such
funding, is the subject of any Sanctions or (II) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. Each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Issuing Bank without recourse a participation in
each Letter of Credit equal to such Revolving Credit Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit on the
date of issuance with respect to all other Letters of Credit. Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.


(b)
To request the issuance of a Letter of Credit or any amendment, renewal or
extension of an

outstanding Letter of Credit, the Borrower shall give the Issuing Bank and the
Administrative Agent irrevocable written notice at least three (3) Business Days
prior to the requested date of such issuance specifying the date (which shall be
a Business Day) such Letter of Credit is to be issued (or amended, extended or
renewed, as the case may be), the expiration date of such Letter of Credit, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. In addition to the satisfaction of the conditions
in Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.


(c)
At least two Business Days prior to the issuance of any Letter of Credit, the
Issuing Bank will

confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received such notice and if not, the Issuing Bank will
provide the Administrative Agent with a copy thereof. Unless the Issuing Bank
has received notice from the Administrative Agent on or before the Business Day
immediately preceding the date the Issuing Bank is to issue the requested Letter
of Credit (1) directing the Issuing Bank not to issue the Letter of Credit
because such issuance is not then permitted hereunder because of the limitations
set forth in Section 2.22(a) or that one or more conditions specified in Article
III are not then satisfied, then, subject to the terms and conditions hereof,
the Issuing Bank shall, on the requested date, issue such Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices.


60







--------------------------------------------------------------------------------






(d)
The Issuing Bank shall examine all documents purporting to represent a demand
for payment

under a Letter of Credit promptly following its receipt thereof. The Issuing
Bank shall notify the Borrower and the Administrative Agent of such demand for
payment and whether the Issuing Bank has made or will make a LC Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to such LC Disbursement. The Borrower shall be
irrevocably and unconditionally obligated to reimburse the Issuing Bank for any
LC Disbursements paid by the Issuing Bank in respect of such drawing, without
presentment, demand or other formalities of any kind. Unless the Borrower shall
have notified the Issuing Bank and the Administrative Agent prior to 11:00 a.m.
on the Business Day immediately prior to the date on which such drawing is
honored that the Borrower intends to reimburse the Issuing Bank for the amount
of such drawing in funds other than from the proceeds of Revolving Loans, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting the Revolving Credit Lenders to make a Base Rate
Revolving Borrowing on the date on which such drawing is honored in an exact
amount due to the Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 3.2 shall not be
applicable. The Administrative Agent shall notify the Revolving Credit Lenders
of such Borrowing in accordance with Section 2.4, and each Revolving Credit
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6. The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.


(e)
If for any reason a Base Rate Borrowing may not be (as determined in the sole
discretion of the

Administrative Agent), or is not, made in accordance with the foregoing
provisions, then each Revolving Credit Lender (other than the Issuing Bank)
shall be obligated to fund the participation that such Lender purchased pursuant
to subsection (a) in an amount equal to its Pro Rata Share of such LC
Disbursement on and as of the date which such Base Rate Borrowing should have
occurred. Each Revolving Credit Lender’s obligation to fund its participation
shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank or any other Person for any reason whatsoever, (ii) the
existence of a Default or an Event of Default or the termination of the
Aggregate Revolving Commitments, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any Restricted Subsidiaries, (iv)
any breach of this Agreement by the Borrower or any other Lender, (v) any
amendment, renewal or extension of any Letter of Credit or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. On the date that such participation is required to be funded,
each Revolving Credit Lender shall promptly transfer, in immediately available
funds, the amount of its participation to the Administrative Agent for the
account of the Issuing Bank. Whenever, at any time after the Issuing Bank has
received from any such Lender the funds for its participation in a LC
Disbursement, the Issuing Bank (or the Administrative Agent on its behalf)
receives any payment on account thereof, the Administrative Agent or the Issuing
Bank, as the case may be, will distribute to such Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to the Borrower or to a trustee, receiver, liquidator, custodian or
similar official in any bankruptcy proceeding, such Lender will return to the
Administrative Agent or the Issuing Bank any portion thereof previously
distributed by the Administrative Agent or the Issuing Bank to it.


(f)
To the extent that any Revolving Credit Lender shall fail to pay any amount
required to be paid

pursuant to paragraph (d) or (e) of this Section on the due date therefor, such
Lender shall pay interest to the Issuing Bank (through the Administrative Agent)
on such amount from such due date to the date such payment is made at a rate per
annum equal to the Federal Funds Rate; provided, that if such Lender shall fail
to make such payment to the Issuing Bank within three (3) Business Days of such
due date, then, retroactively to the due date, such Lender shall be obligated to
pay interest on such amount at the rate set forth in Section 2.13(c).


(g)
If any Event of Default shall occur and be continuing, on the Business Day that
the Borrower

receives notice from the Administrative Agent or the Majority Revolving Credit
Lenders demanding that its reimbursement obligations with respect to the Letters
of Credit be Cash Collateralized pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon; provided, that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in clause (h) or (i)
of Section 8.1. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. The
Borrower agrees to


61







--------------------------------------------------------------------------------




execute any documents and/or certificates to effectuate the intent of this
paragraph. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Majority Revolving Credit Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents. If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to Letters of Credit as a result of the occurrence of
an Event of Default, such Cash Collateral so posted (to the extent not so
applied as aforesaid), including interest and profits, if any, on any such
investments, as aforesaid, shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.


(h)
Promptly following the end of each calendar quarter, the Issuing Bank shall
deliver (through the

Administrative Agent) to each Lender and the Borrower a report describing the
aggregate Letters of Credit outstanding at the end of such Fiscal Quarter. Upon
the request of any Lender from time to time, the Issuing Bank shall deliver to
such Lender any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding.


(i)
The Borrower’s obligation to reimburse LC Disbursements hereunder shall be
absolute,

unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under all circumstances whatsoever and irrespective
of any of the following circumstances:


(i)
Any lack of validity or enforceability of any Letter of Credit or this
Agreement;



(ii)
The existence of any claim, set-off, defense or other right which the Borrower
or any

Subsidiary or Affiliate of the Borrower may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such beneficiary or transferee may be acting), any Lender
(including the Issuing Bank) or any other Person, whether in connection with
this Agreement or the Letter of Credit or any document related hereto or thereto
or any unrelated transaction;


(iii)
Any draft or other document presented under a Letter of Credit proving to be
forged,

fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect;


(iv)
Payment by the Issuing Bank under a Letter of Credit against presentation of a
draft or

other document to the Issuing Bank that does not comply with the terms of such
Letter of Credit;


(v)
Any other event or circumstance whatsoever, whether or not similar to any of the

foregoing, that might, but for the provisions of this Section 2.22, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder; or


(vi)
The existence of a Default or an Event of Default.



Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by Applicable Law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial


62







--------------------------------------------------------------------------------




compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(j)
If the Revolving Commitment Termination Date in respect of any tranche of
Revolving

Commitments occurs prior to the expiration of any Letter of Credit, then (i) if
one or more other tranches of Revolving Commitments in respect of which the
Revolving Commitment Termination Date shall not have occurred are then in
effect, such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Revolving Credit Lenders to
purchase participations therein pursuant to Section 2.22(a) and to make
Revolving Loans and payments in respect thereof pursuant to Sections 2.22(d) and
2.22(e)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such non-terminating tranches up to an
aggregate amount not to exceed the aggregate principal amount of the unutilized
Revolving Commitments thereunder at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to immediately preceding clause (i), the
Borrower shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.22(g). If, for any reason, such Cash Collateral is not provided or the
reallocation does not occur, the Revolving Credit Lenders under the maturing
tranche shall continue to be responsible for their participating interests in
the Letters of Credit. Except to the extent of reallocations of participations
pursuant to clause (i) of the second preceding sentence, the occurrence of a
Revolving Commitment Termination Date with respect to a given tranche of
Revolving Commitments shall have no effect upon (and shall not diminish) the
percentage participations of the Revolving Credit Lenders in any Letter of
Credit issued before such Revolving Commitment Termination Date. Commencing with
the Revolving Commitment Termination Date of any tranche of Revolving
Commitments, the sublimit for Letters of Credit shall be agreed with the
Revolving Credit Lenders under the extended tranches.


(k)
Unless otherwise expressly agreed by the Issuing Bank and the Borrower when a
Letter of Credit is

issued and subject to Applicable Laws, (i) each standby Letter of Credit shall
be governed by the “International Standby Practices 1998” (ISP98) (or such later
revision as may be published by the Institute of International Banking Law &
Practice on any date any Letter of Credit may be issued), (ii) each documentary
Letter of Credit shall be governed by the Uniform Customs and Practices for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (iii) the Borrower shall specify the foregoing in each letter of
credit application submitted for the issuance of a Letter of Credit.





Section 2.23.    Cash Collateral; Defaulting Lenders.


(a)
At any time that there shall exist a Defaulting Lender, within one Business Day
following the

written request of the Administrative Agent or the Issuing Bank (with a copy to
the Administrative Agent) the Borrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.23(b)(i)(D) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.


(i)
The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting

Lender, hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank, and agrees to maintain, a first priority security interest in all
such Cash Collateral as security for the Defaulting Lenders’ LC Exposure, to be
applied pursuant to clause (ii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).


(ii)
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral

provided under this Section 2.23 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund its LC
Exposure (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.




63







--------------------------------------------------------------------------------




(iii)
Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s

LC Exposure shall no longer be required to be held as Cash Collateral pursuant
to this Section 2.23(a) following (A) the elimination of the applicable LC
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (B) the determination by the Administrative Agent and the
Issuing Bank that there exists excess Cash Collateral; provided that, subject to
Section 2.23(b) the Person providing Cash Collateral and the Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided, further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.


(b)
(i)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender

becomes a Defaulting Lender, then, until such time as such Lender is no longer a
Defaulting Lender, to the extent permitted by Applicable Law:


(A)
Such Defaulting Lender’s right to approve or disapprove any amendment, waiver or

consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders, Majority Revolving Credit Lenders and Majority
Term Loan Lenders.


(B)
Any payment of principal, interest, fees or other amounts received by the
Administrative

Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.7 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swingline Lender hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.23(a); fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.23(a); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Bank or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Bank or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or LC Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (y)
such Loans were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Revolving Commitments
without giving effect to Section 2.23(b)(i)(D). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.




64







--------------------------------------------------------------------------------




(C)
(I) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.14(b)

for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).


(II)Each Defaulting Lender shall be entitled to receive Revolving LC
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Pro Rata Share of the stated amount
of Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.23(a).


(III)With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (II) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s LC Exposure that has been reallocated
to such Non-Defaulting Lender pursuant to clause (D) below, (y) pay to the
Issuing Bank, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to the Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.


(D)
All or any part of such Defaulting Lender’s LC Exposure and Swingline Exposure
shall

be reallocated among the Non-Defaulting Lenders with Revolving Commitments in
accordance with their respective Pro Rata Share (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(E)
If the reallocation described in clause (D) above cannot, or can only partially,
be effected,

the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.23(a).


(ii)
If the Borrower, the Administrative Agent, the Swingline Lender and the Issuing
Bank agree in

writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Revolving Commitments (without giving effect
to Section 2.23(b)(i)(D)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


(iii)
So long as any Lender is a Defaulting Lender, (A) the Swingline Lender shall not
be required to

fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (B) the Issuing Bank
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.



Section 2.24.    Incremental Facilities.




65







--------------------------------------------------------------------------------




(a)
The Borrower may from time to time on or after the Fourth Amendment Closing
Date, by written

notice to the Administrative Agent, request (i) an increase to the existing
Revolving Commitments (any such increase, the “New Revolving Commitments” and
any Revolving Loans thereunder, the “New Revolving Loans”) and/or (ii) an
increase to an existing Class of Term Loans and/or the establishment of one or
more Term Loan Commitments hereunder (the “New Term Loan Commitments,” and
collectively with any New Revolving Commitments, the “New Commitments” and each,
individually, a “New Commitment”), in any case, by an amount not in excess of
the sum of (x) from and after the Fourth Amendment Closing Date, $360,000,000 in
the aggregate plus (y) the aggregate principal amount of additional New
Commitments so long as, on a Pro Forma Basis (assuming, in the case of any New
Commitments, that the entire amount of such New Revolving Commitments and New
Term Loan Commitments were fully funded on the effective date of such increase
and excluding the cash proceeds received by the Borrower in respect of any such
New Commitments) and after giving effect to any Permitted Acquisitions and any
Limited Conditionality Acquisition (if applicable pursuant to Section 1.5)
consummated in connection therewith, (1) in the case of loans under such New
Commitments secured by Liens on the Collateral that rank pari passu with the
liens on the Collateral securing the Facilities (other than any such Liens that
are junior), the First Lien Net Leverage Ratio on a Pro Forma Basis does not
exceed 4.00 to 1.00 and (2) in the case of loans under such New Commitments
secured by Liens that rank junior to the Liens on the Collateral securing the
Facilities, the Senior Secured Net Leverage Ratio on a Pro Forma Basis does not
exceed 5.50 to 1.00, plus (z) the aggregate amount of all voluntary prepayments
of the Term Loans outstanding on the Fourth Amendment Closing Date and Revolving
Loans pursuant to Section 2.11 (and accompanied by a reduction of the Revolving
Commitments pursuant to Section 2.8(b) in the case of a prepayment of Revolving
Loans) made prior to such time except to the extent funded with the proceeds of
Indebtedness; provided, however, that notwithstanding the foregoing, the
Borrower may, at any time following the Fourth Amendment Closing Date and on or
prior to the earlier of (i) June 30, 2020 and (ii) the Taurus Special Mandatory
Prepayment request the establishment of one or more Term Loan Commitments
hereunder (or, if the Borrower and the Administrative Agent so agree, an
increase to the existing Tranche B-1 Term Loan Commitments) (such New
Commitments, the “Taurus Term Loan Facility”) in an amount not to exceed
$400,000,000 in the aggregate; provided that (1) the proceeds of the Taurus Term
Loan Facility may only be used to finance the Taurus Acquisition, (2) the
Increased Amount Date with respect to the Taurus Term Loan Facility shall occur
on the date of the consummation of the Taurus Acquisition and (3) any
establishment and/or incurrence of the Taurus Term Loan Facility shall not
decrease the maximum amount of New Commitments available under clause (x) above.
Each such notice shall specify (i) the date (each, an “Increased Amount Date”)
on which the Borrower proposes that the New Commitments shall be effective,
which shall be a date not less than fifteen (15) Business Days after the date on
which such notice is delivered to the Administrative Agent (or such shorter
period as may be agreed to by the Administrative Agent) and (ii) the identity of
each Lender or other Person reasonably acceptable to the Administrative Agent
(such other Person, a “New Revolving Credit Lender” or “New Term Loan Lender,”
as applicable, and collectively each a “New Lender” and together “New Lenders”)
to whom the Borrower proposes any portion of such New Revolving Commitments or
New Term Loan Commitments, as applicable, be allocated and the amounts of such
allocations; provided that the Administrative Agent (and/or its Affiliates) may
elect or decline to arrange such New Revolving Commitments or New Term Loan
Commitments in its sole discretion and any Lender approached to provide all or a
portion of the New Revolving Commitments or New Term Loan Commitments may elect
or decline, in its sole discretion, to provide a New Revolving Commitment or a
New Term Loan Commitment; provided, further, that, to the extent the consent of
any party hereto is required for a proposed assignment under Section
10.4(b)(iii), such consent requirement shall apply to any New Lender under this
Section 2.24 as though such New Lender were a proposed assignee under Section
10.4(b)(iii). All New Commitments shall become effective as of such Increased
Amount Date; provided, that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such New Commitments
(provided that, in connection with any Limited Conditionality Acquisition, it
shall only be required that no Event of Default pursuant to Sections 8.1(a),
8.1(b), 8.1(h), 8.1(i) or 8.1(j) shall exist on such Increased Amount Date
before or after giving effect to such New Commitments); (ii) the representations
and warranties set forth in this Agreement and the other Loan Documents shall be
true and correct as in all material respects of such Increased Amount Date
before and after giving effect to such New Commitments (provided that, in
connection with any Limited Conditionality Acquisition, only the Specified
Representations shall be required to be true and correct in all material
respects on such Increased Amount Date before and after giving effect to such
New Commitments); (iii) if the New Commitments are permitted to be incurred
pursuant to sub-clause (y) of the first sentence of this clause (a), the
Borrower shall deliver to the Administrative Agent a Compliance Certificate
setting forth in reasonable detail the calculations of the First Lien Net
Leverage Ratio or Senior Secured Net Leverage Ratio, as applicable, and executed
by a Responsible Officer of the Borrower certifying the requirements of such
sub-clause (y) have been met; (iv) for each New Lender (other than an existing
Lender), the New Commitments shall be effected pursuant to one or more joinder
agreements in form and substance reasonably satisfactory to the Administrative
Agent executed and delivered by the Borrower, such New Lender, and the
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.20(g); (v) the
Borrower shall make any payments required, if any, pursuant to Section 2.19 in
connection with the New Revolving Commitments; (vi) both before and after giving
effect to the


66







--------------------------------------------------------------------------------




making of any new Loans, each of the conditions set forth in Section 3.2 shall
be satisfied; and (vii) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction.


(b)
On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the

satisfaction of the terms and conditions herein (i) each of the Revolving Credit
Lenders shall assign to each of the New Revolving Credit Lenders agreeing to
provide New Revolving Commitments, and each of the New Revolving Credit Lenders
shall purchase from each of the Revolving Credit Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date, if any, as shall be necessary
in order that, after giving effect to all such assignments and purchases, such
Revolving Loans will be held by existing Revolving Credit Lenders and New
Revolving Credit Lenders ratably in accordance with their Revolving Commitments
after giving effect to the addition of such New Revolving Commitments to the
Revolving Commitments, (ii) each New Revolving Commitment shall be deemed for
all purposes a Revolving Commitment and each New Revolving Loan shall be deemed,
for all purposes, a Revolving Loan and (iii) each New Revolving Credit Lender
shall become a Revolving Credit Lender with respect to the New Revolving
Commitment and all matters relating thereto. The terms and provisions of the New
Revolving Commitments and the New Revolving Loans shall be identical to the
Revolving Commitments and the Revolving Loans respectively; provided that (i)
New Revolving Commitments incurred pursuant to clause (a) above shall rank pari
passu with or, at the option of the Borrower, junior in right of security with
the Liens on the Collateral securing the Secured Obligations (provided that if
such New Revolving Commitments rank junior in right of security with the Liens
on the Collateral securing the Secured Obligations, such New Revolving
Commitments shall be subject to a customary intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent); (ii) any such
New Revolving Commitments shall have no amortization and the final maturity date
of any such New Revolving Commitments shall be no earlier than the Revolving
Commitment Termination Date with respect to the existing Revolving Loans; (iii)
such New Revolving Commitments may participate on a pro rata basis or less than
pro rata basis (but not on a greater than pro rata basis) than the existing
Revolving Loans in (x) any voluntary or mandatory prepayment or commitment
reduction hereunder and (y) any Borrowing at the time such Borrowing is made;
(iv) there shall be no obligor in respect of any New Revolving Commitments that
is not a Loan Party; (v) such New Revolving Commitments shall not be secured by
any assets not securing the Obligations and (vi) except as to pricing, final
maturity date, participation in mandatory prepayments and commitment reductions
and ranking as to security (which shall, subject to clauses (i) through (v) of
this provision, be determined by the Borrower and the New Revolving Credit
Lenders in their sole discretion), the New Revolving Loans shall have
substantially similar terms as the existing Revolving Loans or such other terms
as shall be reasonably satisfactory to the Administrative Agent.


(c)
On any Increased Amount Date on which any New Term Loan Commitments are
effective, subject

to the satisfaction of the terms and conditions herein and in the applicable
Incremental Amendment (as defined below), (x) each New Term Loan Lender of any
series shall make a term loan to the Borrower (each a “Term Loan”) in an amount
equal to its New Term Loan Commitment of such series, and (y) each New Term Loan
Lender shall become a Term Loan Lender hereunder with respect to the New Term
Loan Commitment of such series and the Term Loans of such series made pursuant
thereto. The terms and provisions of any loans extended pursuant to the New Term
Loan Commitments (including interest rate margins, prepayment premiums, call
protection, fees, amortization, mandatory and optional prepayments (including
Term Loan purchase rights, if any) associated with such New Commitments), shall
be established pursuant to an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent, the New Term Loan Lenders
and the Borrower (each, an “Incremental Amendment”); provided, that, any Term
Loans funded under the New Term Loan Commitments (each, a “New Term Loan”)
incurred pursuant to clause (a) above shall rank pari passu or, at the option of
the Borrower, junior in right of security with the Liens on the Collateral
securing the Secured Obligations (provided that if such New Term Loans rank
junior in right of security with the Liens on the Collateral securing the
Secured Obligations, such New Term Loans (x) shall be established as a separate
Class of Term Loans from the existing Term Loans, (y) such New Term Loans shall
be subject to a customary intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent and (z) for the avoidance of
doubt, if such New Term Loans rank junior in right of security with the Liens on
the Collateral securing the Secured Obligations, such New Term Loans shall not
be subject to clause (vii) below); (ii) the final maturity date of any such New
Term Loans that constitute a “term loan B” facility primarily marketed to
institutional investors shall be no earlier than the Latest Maturity Date; (iii)
the Weighted Average Life to Maturity of any such New Term Loans that constitute
a “term loan B” facility primarily marketed to institutional investors shall be
no shorter than the remaining Weighted Average Life to Maturity of the existing
Term Loans; (iv) such New Term Loans may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) than the existing
Term Loans in any mandatory prepayment hereunder (provided that no New Term
Loans may participate in a Cordillera Special Mandatory Prepayment and/or Taurus
Special Mandatory Prepayment); (v) there shall be no obligor in respect of any
New Term


67







--------------------------------------------------------------------------------




Loans that is not a Loan Party; (vi) such New Term Loans shall not be secured by
any assets not securing the Obligations; (vii) the All-in Yield shall be as
agreed by the Borrower and the applicable New Term Loan Lenders; provided that
with respect to any New Term Loan incurred pursuant to clause (a) above (other
than any New Term Loans in respect of the Taurus Term Loan Facility) that (x) is
secured by Liens on the Collateral that are pari passu in right of security with
the Liens securing the Obligations, (y) has a final maturity date that is
earlier than the date that is two years following the Term Loan Maturity Date
with respect to the Tranche B-1 Term Loans (or any Refinancing Term Loans
related thereto, including the Tranche B-2 Term Loans) and (z) has a Weighted
Average Life to Maturity that is shorter than the Weighted Average Life to
Maturity that is two years longer than the Weighted Average Life to Maturity of
the existing Term Loans, the All-in Yield in respect of any such New Term Loans
may exceed the All-in Yield in respect of the Tranche B-1 Term Loans (or any
Refinancing Term Loans related thereto, including the Tranche B-2 Term Loans) by
no more than 0.50%, or, if it does so exceed such All-in Yield (such difference,
the “Term Yield Differential”) then the Applicable Rate (or the “interest rate
floor” as provided in the following proviso) applicable to such Tranche B-1 Term
Loans (or any Refinancing Term Loans related thereto, including the Tranche B-2
Term Loans) shall be increased such that after giving effect to such increase,
the Term Yield Differential shall not exceed 0.50% (it being understood that if
such New Term Loans include an interest rate floor greater than the applicable
interest rate floor under the Tranche B-1 Term Loans (or any Refinancing Term
Loans related thereto, including the Tranche B-2 Term Loans), such differential
between the interest rate floors shall be equated to the Applicable Rate for
purposes of determining whether an increase to the Applicable Rate under the
Tranche B-1 Term Loans (or any Refinancing Term Loans related thereto, including
the Tranche B-2 Term Loans) shall be required, but only to the extent an
increase in the interest rate floor in the Tranche B-1 Term Loans (or any
Refinancing Term Loans related thereto, including the Tranche B-2 Term Loans)
would cause an increase in the Applicable Rate then in effect thereunder, and in
such case the interest rate floor (but not the Applicable Rate) applicable to
the Tranche B-1 Term Loans (or any Refinancing Term Loans related thereto,
including the Tranche B-2 Term Loans) shall be increased to the extent of such
differential between interest rate floors (this proviso, the “MFN Protection”));
provided, however that with respect to any New Term Loans in respect of the
Taurus Term Loan Facility, the All-in Yield in respect of such Taurus Term Loan
Facility may not exceed the All-in Yield in respect of the Tranche B-1 Term
Loans (or any Refinancing Term Loans related thereto, including the Tranche B-2
Term Loans), or, if it does exceed such All-in Yield, then the Applicable Rate
(or the “interest rate floor” as provided in the following proviso) applicable
to such Tranche B-1 Term Loans (or any Refinancing Term Loans related thereto,
including the Tranche B-2 Term Loans) shall be increased such that after giving
effect to such increase, there is no Term Yield Differential; provided that if
such Taurus Term Loan Facility includes an interest rate floor greater than the
applicable interest rate floor under the Tranche B-1 Term Loans (or any
Refinancing Term Loans related thereto, including the Tranche B-2 Term Loans),
such differential between the interest rate floors shall be equated to the
Applicable Rate for purposes of determining whether an increase to the
Applicable Rate under the Tranche B-1 Term Loans (or any Refinancing Term Loans
related thereto, including the Tranche B-2 Term Loans) shall be required, but
only to the extent an increase in the interest rate floor in the Tranche B-1
Term Loans (or any Refinancing Term Loans related thereto, including the Tranche
B-2 Term Loans) would cause an increase in the Applicable Rate then in effect
thereunder, and in such case the interest rate floor (but not the Applicable
Rate) applicable to the Tranche B-1 Term Loans (or any Refinancing Term Loans
related thereto, including the Tranche B-2 Term Loans) shall be increased to the
extent of such differential between interest rate floor. Further, all Term Loans
made pursuant to the New Term Loan Commitments (and all interest, fee and other
amounts payable thereon) shall be Obligations under this Agreement and the other
Loan Documents. The Borrower, the Administrative Agent and the New Term Loan
Lenders may, without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.24.


(d)
The Administrative Agent shall notify Lenders promptly upon receipt of the
Borrower’s notice of

each Increased Amount Date. Promptly following each Increased Amount Date, the
Administrative Agent shall notify all Lenders (including New Lenders) of the
identity of New Lenders and the New Commitments of all Lenders (after giving
effect to the assignments contemplated by this Section 2.24) and Schedule II
shall be deemed to be updated to reflect any changes resulting from New
Revolving Commitments.


(e)
Notwithstanding anything to the contrary in this Agreement, the Borrower may by
written notice to

the Administrative Agent establish one or more additional tranches of term loans
under this Agreement (such loans, “Refinancing Term Loans”), the net cash
proceeds of which are used to refinance in whole or in part any Class of Term
Loans. Each such notice shall specify the date (each, a “Refinancing Effective
Date”) on which the Borrower proposes that the Refinancing Term Loans shall be
made, which shall be a date not earlier than five Business Days after the date
on which such notice is delivered to the Administrative Agent (or such shorter
period agreed to by the Administrative Agent in its reasonable discretion);
provided, that:


(i)
before and after giving effect to the borrowing of such Refinancing Term Loans
on the



68







--------------------------------------------------------------------------------




Refinancing Effective Date each of the conditions set forth in Section 3.2 shall
be satisfied;


(ii)
the final maturity date of the Refinancing Term Loans shall be no earlier than
the Term

Loan Maturity Date of the refinanced Term Loans;


(iii)
the Weighted Average Life to Maturity of such Refinancing Term Loans shall be no
shorter

than the then-remaining Weighted Average Life to Maturity of the refinanced Term
Loans;


(iv)
the aggregate principal amount of the Refinancing Term Loans shall not exceed
the

outstanding principal amount of the refinanced Term Loans plus amounts used to
pay fees, premiums, costs and expenses (including original issue discount) and
accrued interest associated therewith;


(v)
all other terms applicable to such Refinancing Term Loans (other than provisions
relating

to original issue discount, upfront fees, interest rates and any other pricing
terms (which original issue discount, upfront fees, interest rates and other
pricing terms shall not be subject to the provisions set forth in Section
2.24(c)(v)) and optional prepayment or mandatory prepayment or redemption terms,
which shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) taken as a whole shall be substantially similar to, or
not materially less favorable to the Borrower and its Subsidiaries than, the
terms, taken as a whole, applicable to the Term Loans being refinanced (except
to the extent such covenants and other terms apply solely to any period after
the Term Loan Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent), as determined by the Borrower in good faith. In addition,
notwithstanding the foregoing, the Borrower may establish Refinancing Term Loans
to refinance and/or replace all or any portion of a Revolving Commitment
(regardless of whether Revolving Loans are outstanding under such Revolving
Commitments at the time of incurrence of such Refinancing Term Loans), so long
as (1) the aggregate amount of such Refinancing Term Loans does not exceed the
aggregate amount of Revolving Commitments terminated at the time of incurrence
thereof, (2) if the Revolving Credit Exposure outstanding on the Refinancing
Effective Date would exceed the aggregate amount of Revolving Commitments
outstanding in each case after giving effect to the termination of such
Revolving Commitments, the Borrower shall take one or more actions such that
such Revolving Credit Exposure does not exceed such aggregate amount of
Revolving Commitments in effect on the Refinancing Effective Date after giving
effect to the termination of such Revolving Commitments (it being understood
that (x) such Refinancing Term Loans may be provided by the Lenders holding the
Revolving Commitments being terminated and/or by any other person that would be
a permitted Assignee hereunder and (y) the proceeds of such Refinancing Term
Loans shall not constitute Net Proceeds hereunder), (3) the Weighted Average
Life to Maturity of the Refinancing Term Loans (disregarding any customary
amortization for this purpose) shall be no shorter than the remaining life to
termination of the terminated Revolving Commitments, (4) the final maturity date
of the Refinancing Term Loans shall be no earlier than the termination date of
the terminated Revolving Commitments and (5) all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in Section 2.24(c)(vii)) and
optional prepayment or mandatory prepayment or redemption terms, which shall be
as agreed between the Borrower and the Lenders providing such Refinancing Term
Loans) taken as a whole shall be substantially similar to, or not materially
less favorable to the Borrower and its Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans (except to the extent such covenants and
other terms apply solely to any period after the Term Loan Maturity Date or are
otherwise reasonably acceptable to the Administrative Agent), as determined by
the Borrower in good faith;


(vi)
with respect to Refinancing Term Loans secured by Liens on Collateral that rank
pari

passu or junior in right of security to the Liens thereon securing the Secured
Obligations, such Liens will be subject to a customary intercreditor agreement
in form and substance reasonably satisfactory to the Administrative Agent; and


(vii)
there shall be no obligor in respect of such Refinancing Term Loans that is not
a Loan

Party.


(f)
The Borrower may approach any Lender or any other person that would be a
permitted Assignee

pursuant to Section 10.4 to provide all or a portion of the Refinancing Term
Loans; provided, that any Lender offered or approached to provide all or a
portion of the Refinancing Term Loans may elect or decline, in its sole
discretion, to provide a Refinancing Term Loan. Any Refinancing Term Loans made
on any Refinancing Effective Date shall be designated an additional Class of
Term Loans for all purposes of this Agreement; provided, further, that any
Refinancing


69







--------------------------------------------------------------------------------




Term Loans may, to the extent provided in the applicable Incremental Assumption
Agreement governing such Refinancing Term Loans, be designated as an increase in
any previously established Class of Term Loans made to the Borrowers.


(g)Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
Facilities providing for revolving commitments (“Replacement Revolving
Facilities” and the commitments thereunder, “Replacement Revolving Commitments”
and the revolving loans thereunder, “Replacement Revolving Loans”), which
replace in whole or in part any Class of Revolving Commitments under this
Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Facility Effective Date”) on which the Borrower proposes that the
Replacement Revolving Commitments shall become effective, which shall be a date
not less than five Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its reasonable discretion); provided that: (i) before
and after giving effect to the establishment of such Replacement Revolving
Commitments on the Replacement Revolving Facility Effective Date, each of the
conditions set forth in Section 3.2 shall be satisfied; (ii) after giving effect
to the establishment of any Replacement Revolving Commitments and any concurrent
reduction in the aggregate amount of any other Revolving Commitments, the
aggregate amount of Revolving Commitments shall not exceed the aggregate amount
of the Revolving Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Commitments shall have a final maturity date (or require commitment reductions
or amortizations) prior to the Revolving Commitment Termination Date in effect
at the time of incurrence for the Revolving Commitments being replaced; (iv) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Commitments and (y) the amount of any letter of credit sublimit and
swingline commitment under such Replacement Revolving Facility, which shall be
as agreed between the Borrower, the Lenders providing such Replacement Revolving
Commitments, the Administrative Agent and the replacement issuing bank and
replacement swingline lender, if any, under such Replacement Revolving
Commitments) taken as a whole shall be substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than, the terms,
taken as a whole, applicable to the Revolving Loans being so refinanced (except
to the extent such covenants and other terms apply solely to any period after
the latest Revolving Commitment Termination Date in effect at the time of
incurrence or are otherwise reasonably acceptable to the Administrative Agent),
as determined by the Borrower in good faith; and (v) there shall be no obligor
in respect of such Replacement Revolving Facility that is not a Loan Party. In
addition, the Borrower may establish Replacement Revolving Commitments to
refinance and/or replace all or any portion of a Term Loan hereunder (regardless
of whether such Term Loan is repaid with the proceeds of Replacement Revolving
Loans or otherwise), so long as the aggregate amount of such Replacement
Revolving Commitments does not exceed the aggregate amount of Term Loans repaid
at the time of establishment thereof (it being understood that such Replacement
Revolving Commitment may be provided by the Lenders holding the Term Loans being
repaid and/or by any other person that would be a permitted Assignee hereunder)
so long as (i) before and after giving effect to the establishment such
Replacement Revolving Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 3.2 shall be
satisfied, (ii) the remaining life to termination of such Replacement Revolving
Commitments shall be no shorter than the Weighted Average Life to Maturity then
applicable to the refinanced Term Loans, (iii) the final termination date of the
Replacement Revolving Commitments shall be no earlier than the Term Loan
Maturity Date of the refinanced Term Loans, (iv) with respect to Replacement
Revolving Loans secured by Liens on Collateral that rank junior in right of
security to the Secured Obligations, such Liens will be subject to a customary
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent and (v) there shall be no obligor in respect of such
Replacement Revolving Facility that is not a Loan Party. Solely to the extent
that an Issuing Bank is not a replacement issuing bank under a Replacement
Revolving Facility; it is understood and agreed that such Issuing Bank shall not
be required to issue any letters of credit under such Replacement Revolving
Facility and, to the extent it is necessary for such Issuing Bank to withdraw as
an Issuing Bank at the time of the establishment of such Replacement Revolving
Facility, such withdrawal shall be on terms and conditions reasonably
satisfactory to such Issuing Bank. The Borrower agrees to reimburse each Issuing
Bank in full upon demand, for any reasonable and documented out-of-pocket cost
or expense attributable to such withdrawal.


(h)The Borrower may approach any Lender or any other person that would be a
permitted Assignee of a Revolving Commitment pursuant to Section 10.4 to provide
all or a portion of the Replacement Revolving Commitments; provided that any
Lender offered or approached to provide all or a portion of the Replacement
Revolving Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Commitment. Any Replacement Revolving Commitment made on
any Replacement Revolving Facility Effective Date shall be designated an
additional Class of Revolving Commitments for all purposes of this Agreement;
provided that any Replacement Revolving Commitments may, to the extent provided
in the applicable Incremental Amendment, be designated as an increase in any
previously established Class of Revolving Commitments.


70







--------------------------------------------------------------------------------






(i)On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Commitments of such Class shall purchase from each of the
other Lenders with Replacement Revolving Commitments of such Class, at the
principal amount thereof, such interests in the Replacement Revolving Loans and
participations in Letters of Credit under such Replacement Revolving Commitments
of such Class then outstanding on such Replacement Revolving Facility Effective
Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Replacement Revolving Loans and participations of
such Replacement Revolving Commitments of such Class will be held by the Lenders
thereunder ratably in accordance with their Replacement Revolving Commitments.


(j)This Section 2.24 is subject in all respects to Section 1.5, and if there is
any conflict between the terms of this Section 2.24 and Section 1.5, the terms
of Section 1.5 shall control.



Section 2.25.    Mitigation of Obligations. If any Lender requests compensation
under Section 2.18, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.18 or Section 2.20, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all costs and expenses incurred by any
Lender in connection with such designation or assignment, promptly upon such
Lender’s provision to the Borrower of reasonable documentation of such costs and
expenses.

Section 2.26.    Replacement of Lenders. If (a) any Lender requests compensation
under Section 2.18,
(b)the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
(c) any Lender is a Defaulting Lender, (d) in connection with any proposed
amendment, waiver, or consent, the consent of all of the Lenders, or all of the
Lenders directly affected thereby, is required pursuant to Section 10.2, and any
such Lender refuses to consent to such amendment, waiver or consent as to which
the Required Lenders have consented, (e) in connection with any proposed
amendment, waiver, or consent, the consent of all of the Revolving Credit
Lenders, or all of the Revolving Credit Lenders directly affected thereby, is
required pursuant to Section 10.2, and any such Revolving Credit Lender refuses
to consent to such amendment, waiver or consent as to which the Majority
Revolving Credit Lenders have consented, or (f) in connection with any proposed
amendment, waiver, or consent, the consent of all of the Term Loan Lenders, or
all of the Term Loan Lenders directly affected thereby, is required pursuant to
Section 10.2, and any such Term Loan Lender refuses to consent to such
amendment, waiver or consent as to which the Majority Term Loan Lenders have
consented, then, in each case, the Borrower may, at its sole expense and effort
(but without prejudice to any rights or remedies the Borrower may have against
such Defaulting Lender), upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 10.4(b))
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender but excluding any Defaulting Lender); provided, that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) prior to, or contemporaneous
with, the replacement of such Lender, such Lender shall have received payment of
an amount equal to the outstanding principal amount of all Loans owed to it,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (in the case of such outstanding principal and
accrued interest) and from the Borrower (in the case of all other amounts),
(iii) in the case of a claim for compensation under Section 2.18 or payments
required to be made pursuant to Section 2.20, such assignment will result in a
reduction in such compensation or payments and (iv) in the case of clause (d)
above, the assignee Lender shall have agreed to provide its consent to the
requested amendment, waiver or consent. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.



Section 2.27.    Application of Payments.


(a)
Payments Prior to Event of Default. Prior to the occurrence and continuance of
an Event of

Default, all amounts received by the Administrative Agent from the Borrower
(other than payments specifically earmarked or required by the terms of this
Agreement for application to certain principal, interest, fees or expenses
hereunder or payments made pursuant to Section 2.12 (which shall be applied as
earmarked or required, or, with


71







--------------------------------------------------------------------------------




respect to payments under Section 2.12, as set forth in Section 2.12)), shall be
distributed by the Administrative Agent in the following order of priority:


FIRST, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Administrative Agent incurred by the
Administrative Agent in connection with the enforcement of the rights of the
Administrative Agent, the Issuing Bank and the Lenders under the Loan Documents;


SECOND, pro rata, to the payment of any fees then due and payable to the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder or
under any other Loan Documents;


THIRD, pro rata, to the payment of all Obligations consisting of accrued fees
and interest then due and payable to the Lenders hereunder;


FOURTH, pro rata, to the payment of principal then due and payable on the Loans;


FIFTH, to the payment of any obligations then owing under Secured Hedge
Agreements and Secured Cash Management Agreements; and


SIXTH, to the payment of all other Obligations not otherwise referred to in this
Section 2.27(a) then due and payable.


Subject to items “FIRST” through “SIXTH” preceding, the Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations.


(b)
Payments Subsequent to Event of Default. Notwithstanding anything in this
Agreement or any

other Loan Document which may be construed to the contrary, subsequent to the
occurrence and during the continuance of an Event of Default, all payments and
prepayments with respect to the Secured Obligations and all net proceeds from
enforcement of the Secured Obligations (including realization on Collateral or
otherwise) shall be distributed in the following order of priority (subject, as
applicable, to Section 2.21):


FIRST, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Administrative Agent incurred in connection
with the enforcement of the rights of the Administrative Agent, the Issuing Bank
and the Lenders under the Loan Documents (including any costs incurred in
connection with the sale or disposition of any Collateral);


SECOND, pro rata, to payment of any fees owed to the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder or under any other Loan Document;


THIRD, pro rata, to the payment of out-of-pocket costs and expenses (including
reasonable attorneys’ fees) of the Lenders incurred in connection with the
enforcement of their respective rights under the Loan Documents;


FOURTH, pro rata, to the payment of all obligations consisting of accrued fees
and interest payable to the Lenders hereunder;


FIFTH, on a pro rata basis among the Secured Parties, to (i) the payment of
principal on the Loans then outstanding, (ii) the Letter of Credit Reserve
Account to the extent of one hundred five percent (105%) of any LC Exposure then
outstanding and (iii) to the payment of any obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements;


72







--------------------------------------------------------------------------------




SIXTH, to any other Secured Obligations not otherwise referred to in this
Section 2.27(b); and SEVENTH, upon satisfaction in full of all Secured
Obligations, to the Borrower or as otherwise
required by law.


Subject to items “FIRST” through “SIXTH” preceding, the Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations.


Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.



Section 2.28.    Extensions of Revolving Commitments and Term Loans.


(a)
Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each,

an “Extension Offer”) made from time to time by the Borrower to all Term Loan
Lenders of any tranche with a like maturity date or all Revolving Credit Lenders
having Revolving Commitments of any tranche with a like commitment termination
date, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of such respective Term Loans or amounts of Revolving
Commitments with a like maturity, as the case may be) and on the same terms to
each such Lender, the Borrower is hereby permitted to consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date and/or commitment termination
date of each such Lender’s Term Loans and/or Revolving Commitments of such
tranche, and, subject to the terms hereof, otherwise modify the terms of such
Term Loans and/or Revolving Commitments pursuant to the terms of the relevant
Extension Offer (including, without limitation, by increasing the interest rate
and/or fees payable in respect of such Term Loans and/or Revolving Commitments
(and related outstandings) and/or modifying the amortization schedule in respect
of such Lender’s Term Loans) (each, an “Extension”; and each group of Term Loans
or Revolving Commitments, as applicable, in each case as so extended, as well as
the original Term Loans and the original Revolving Commitments (in each case not
so extended), being a separate “tranche”), so long as the following terms are
satisfied:


(i)
no Default or Event of Default shall have occurred and be continuing as of the
date the

Extension Offer is delivered to the Lenders;


(ii)
except as to interest rates, fees and final commitment termination date (which
shall be

determined by the Borrower and set forth in the relevant Extension Offer,
subject to acceptance by the Extending Revolving Credit Lenders), the Revolving
Commitment of any Revolving Credit Lender that agrees to an Extension with
respect to such Revolving Commitment (an “Extending Revolving Credit Lender”)
extended pursuant to an Extension (an “Extended Revolving Commitment” and the
Loans thereunder, “Extended Revolving Loans”) and the related outstandings shall
be a Revolving Commitment (or related outstandings, as the case may be) with the
same terms (or terms not less favorable to existing Revolving Credit Lenders) as
the original Revolving Commitments (and related outstandings); provided, that
(1) the borrowing and payments (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the commitment termination date of the
non-extending tranche of Revolving Commitments and (C) repayments made in
connection with a permanent repayment and termination of commitments) of
Extended Revolving Loans with respect to Extended Revolving Commitments after
the applicable Extension date shall be made on a pro rata basis with all other
Revolving Commitments, (2) subject to the provisions of Sections 2.22(j) and
2.5(f) to the extent dealing with Swingline Loans and Letters of Credit which
mature or expire after a


73







--------------------------------------------------------------------------------




Revolving Commitment Termination Date when there exist Extended Revolving
Commitments with a later Revolving Commitment Termination Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments in accordance with their applicable Pro Rata
Shares (and except as provided in Sections 2.22(j) and 2.5(f), without giving
effect to changes thereto on an earlier Revolving Commitment Termination Date
with respect to Swingline Loans and Letters of Credit theretofore incurred or
issued), (3) assignments and participations of Extended Revolving Commitments
and related Extended Revolving Loans shall be governed by the same assignment
and participation provisions applicable to the other Revolving Commitments and
Revolving Loans and (4) at no time shall there be Revolving Commitments
hereunder (including Extended Revolving Commitments and any existing Revolving
Commitments) which have more than two (2) different maturity dates;


(iii)
except as to interest rates, fees (including, without limitation, upfront fees),
funding

discounts, prepayment premium, amortization, final maturity date, premium,
required prepayment dates and participation in prepayments (which shall, subject
to immediately succeeding clauses (iv), (v) and (vi), be determined by the
Borrower and set forth in the relevant Extension Offer, subject to acceptance by
the Extending Term Loan Lenders), the Term Loans of any Term Loan Lender that
agrees to an Extension with respect to such Term Loans owed to it (an “Extending
Term Loan Lender”) extended pursuant to any Extension (“Extended Term Loans”)
shall have the same terms (or terms not less favorable to existing Term Loan
Lenders or terms that are applicable only to periods after the then applicable
maturity date with respect to such tranche of Term Loans) as the tranche of Term
Loans subject to such Extension Offer;


(iv)
the final maturity date of any Extended Term Loans shall be no earlier than the
latest

maturity date of the Term Loans extended thereby;


(v)
the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter

than the remaining Weighted Average Life to Maturity of the Term Loans extended
thereby;


(vi)
any Extended Term Loans may participate on a pro rata basis or a less than pro
rata basis

(but not greater than a pro rata basis) with non-extending tranches of Term
Loans in any voluntary or mandatory prepayments in respect of the applicable
Facility, in each case as specified in the respective Extension Offer;


(vii)
if the aggregate principal amount of Term Loans (calculated on the outstanding
principal

amount thereof) or Revolving Commitments in respect of which Term Loan Lenders
or Revolving Credit Lenders respectively shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans or Revolving Commitments offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans or Revolving Loans of such Term
Loan Lenders or Revolving Credit Lenders respectively shall be extended ratably
up to such maximum amount based on the respective principal or commitment
amounts with respect to which such Term Loan Lenders or Revolving Credit
Lenders, as the case may be, have accepted such Extension Offer; and


(viii)    any applicable Minimum Extension Condition shall have been satisfied
unless waived by the Borrower.


With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.28, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.11 or 2.12, (ii) the
amortization schedule (in so far as such schedule effects payments due to
Lenders participating in the relevant Facility) set forth in Section 2.9 shall
be adjusted to give effect to the Extension of the relevant Facility, and (iii)
no Extension Offer is required to be in any minimum amount or any minimum
increment; provided, that the Borrower may at its election specify as a
condition to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans or Revolving
Commitments (as applicable) of any or all applicable tranches be tendered (a
“Minimum Extension Condition”). The Lenders hereby consent to the transactions
contemplated by this Section


74







--------------------------------------------------------------------------------




2.28 (including, for the avoidance of doubt, payment of any interest, fees or
premium in respect of any Extended Term Loans and/or Extended Revolving
Commitments on such terms as may be set forth in the relevant Extension Offer)
and hereby waive the requirements of any provision of this Agreement or any
other Loan Document that may otherwise prohibit or conflict with any such
Extension or any other transaction contemplated by this Section 2.28.


No consent of any Lender shall be required to effectuate any Extension, other
than (A) the consent of each Lender agreeing to such Extension with respect to
one or more of its Term Loans and/or Revolving Commitments (or a portion
thereof) and (B) with respect to any Extension of Revolving Commitments, the
consent of the Issuing Bank and Swingline Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. All Extended Term Loans, Extended
Revolving Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents and secured by the
Collateral on a pari passu basis with all other applicable Secured Obligations,
and shall, without limiting the foregoing, benefit equally and ratably with the
other Secured Obligations from the guarantees and security interests created by
the Loan Documents. The Lenders hereby irrevocably authorize the Administrative
Agent to (and the Administrative Agent shall) enter into amendments to this
Agreement and the other Loan Documents (including, without limitation,
modifications to provisions regarding pro rata payments or sharing of payments
(provided, in no event shall any such modification entered into by the
Administrative Agent pursuant to the foregoing authorization cause or enable any
such Extension to rank senior to, or receive or share in payments on a more
favorable basis than pro rata with respect to, the other Loans and Commitments
hereunder except for such differences in rank or right to receive or share in
payments among the existing Loans and Commitments that are already contained or
set forth in the Loan Documents, if any, prior to the effectiveness of such
Extension)) with the Borrower (on behalf of all Loan Parties) as may be
necessary in order to establish new tranches or subtranches in respect of
Revolving Commitments or Term Loans so extended and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new tranches
or sub-tranches, in each case on terms consistent with this subsection. In
addition, if so provided in such amendment and with the consent of the Issuing
Bank, participations in Letters of Credit expiring on or after the applicable
commitment termination date shall be re-allocated from Lenders holding
non-extended Revolving Commitments to Lenders holding Extended Revolving
Commitments in accordance with the terms of such amendment; provided, however,
that such participation interests shall, upon receipt thereof by the relevant
Lenders holding Revolving Commitments, be deemed to be participation interests
in respect of such Revolving Commitments and the terms of such participation
interests shall be adjusted accordingly. The Administrative Agent shall promptly
notify each Lender of the effectiveness of each such amendment. In connection
with any Extension, the Borrower shall provide the Administrative Agent at least
five (5) Business Days (or such shorter period as may be agreed by the
Administrative Agent) prior written notice thereof (which such notice the
Administrative Agent shall promptly forward to the Lenders; provided, the
Administrative Agent’s delivery to the Lenders thereof shall not constitute a
condition to or requirement for the effectiveness of any such Extension or be
included in the determination of such five (5) Business Day period), and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent and the
Borrower, in each case acting reasonably to accomplish the purposes of this
Section 2.28. This Section 2.28 shall supersede any other provisions of Section
10.2 or Section 2.21 to the contrary.



Section 2.29.    Reverse Dutch Auction Prepayments.


(a)
Notwithstanding anything to the contrary set forth in this Agreement (including
Sections 2.21 and

10.7) or any other Loan Document, the Borrower shall have the right at any time
and from time to time to prepay Term Loans to the Term Loan Lenders at a
discount to the par value of such Term Loans and on a non pro rata basis (each,
a “Discounted Voluntary Prepayment”) pursuant to the procedures described in
this Section 2.29; provided that (i) on the date of the Discounted Prepayment
Option Notice (as defined below) and after giving effect to the Discounted
Voluntary Prepayment, (A) the aggregate amount of Revolving Loans and Swingline
Loans outstanding shall not be greater than $50,000,000 and (B) no Discounted
Voluntary Prepayment shall be made from the proceeds of any Revolving Loan or
Swingline Loan, (ii) any Discounted Voluntary Prepayment shall be offered to all
Term Loan Lenders of a particular tranche on a pro rata basis and (iii) the
Borrower shall deliver to the Administrative


75







--------------------------------------------------------------------------------




Agent, together with each Discounted Prepayment Option Notice, a certificate of
a Responsible Officer of the Borrower (A) stating that no Default or Event of
Default has occurred and is continuing or would result from the Discounted
Voluntary Prepayment, (B) stating that each of the conditions to such Discounted
Voluntary Prepayment contained in this Section 2.29 has been satisfied and (C)
specifying the aggregate principal amount of Term Loans to be prepaid pursuant
to such Discounted Voluntary Prepayment.


(b)
To the extent the Borrower seeks to make a Discounted Voluntary Prepayment, the
Borrower will

provide written notice to the Administrative Agent substantially in the form of
Exhibit G hereto (each, a “Discounted Prepayment Option Notice”) that the
Borrower desires to prepay Term Loans in an aggregate principal amount specified
therein by the Borrower (each, a “Proposed Discounted Prepayment Amount”), in
each case at a discount
to the par value of such Term Loans as specified below. The Proposed Discounted
Prepayment Amount of any Term Loans shall not be less than $1,000,000 (unless
otherwise agreed by the Administrative Agent). The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment (i) the Proposed Discounted Prepayment Amount for Term Loans to be
prepaid, (ii) a discount range (which may be a single percentage) selected by
the Borrower with respect to such proposed Discounted Voluntary Prepayment equal
to a percentage of par of the principal amount of the Term Loans to be prepaid
(the “Discount Range”), and (iii) the date by which Term Loan Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Prepayment, which shall be at least five (5) Business Days following
the date of the Discounted Prepayment Option Notice (the “Acceptance Date”).


(c)
Upon receipt of a Discounted Prepayment Option Notice, the Administrative Agent
shall promptly

notify each applicable Term Loan Lender thereof. On or prior to the Acceptance
Date, each such Term Loan Lender may specify by written notice substantially in
the form of Exhibit H hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (i) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Term Loan Lender specifying a discount
to par of 20% would accept a purchase price of 80% of the par value of the Term
Loans to be prepaid) and (ii) a maximum principal amount (subject to rounding
requirements specified by the Administrative Agent) of the Term Loans to be
prepaid held by such Term Loan Lender with respect to which such Term Loan
Lender is willing to permit a Discounted Voluntary Prepayment at the Acceptable
Discount (“Offered Loans”). Based on the Acceptable Discounts and principal
amounts of the Term Loans to be prepaid specified by the Term Loan Lenders in
the applicable Lender Participation Notice, the Administrative Agent and the
Borrower shall mutually determine the applicable discount for such Term Loans to
be prepaid (the “Applicable Discount”), which Applicable Discount shall be (A)
the percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.29(b) for the Discounted Voluntary Prepayment
or (B) otherwise, the highest Acceptable Discount at which the Borrower can pay
the Proposed Discounted Prepayment Amount in full (determined by adding the
principal amounts of Offered Loans commencing with the Offered Loans with the
highest Acceptable Discount); provided that in the event that such Proposed
Discounted Prepayment Amount cannot be repaid in full at any Acceptable
Discount, the Applicable Discount shall be the lowest Acceptable Discount
specified by the Term Loan Lenders that is within the Discount Range. The
Applicable Discount shall be applicable for all Term Loan Lenders who have
offered to participate in the Discounted Voluntary Prepayment and have
Qualifying Loans (as defined below). Any Term Loan Lender with outstanding Term
Loans to be prepaid whose Lender Participation Notice is not received by the
Administrative Agent by the Acceptance Date shall be deemed to have declined to
accept a Discounted Voluntary Prepayment of any of its Term Loans at any
discount to their par value within the Applicable Discount.


(d)
The Borrower shall make a Discounted Voluntary Prepayment by prepaying those
Term Loans to

be prepaid (or the respective portions thereof) offered by the Term Loan Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than


76







--------------------------------------------------------------------------------




the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay all Qualifying Loans.


(e)
Each Discounted Voluntary Prepayment shall be made within five (5) Business Days
of the

Acceptance Date (or such later date as the Administrative Agent shall reasonably
agree, given the time required to calculate the Applicable Discount and
determine the amount and holders of Qualifying Loans), without premium or
penalty (other than as set forth in Section 2.14(d) and Section 2.14(e), but not
subject to Section 2.19), upon irrevocable notice substantially in the form of
Exhibit I hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to
the Administrative Agent no later than 1:00 p.m. New York City Time, three (3)
Business Days prior to the date of such Discounted Voluntary Prepayment, which
notice shall (i) specify the date and amount of the Discounted Voluntary
Prepayment and the Applicable Discount determined by the Administrative Agent
and (ii) state that no Default or Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment. Upon
receipt of any Discounted Voluntary Prepayment Notice, the Administrative Agent
shall promptly notify each relevant Term Loan Lender thereof. If any Discounted
Voluntary Prepayment Notice is given, the amount specified in such notice shall
be due and payable to the applicable Term Loan Lenders, subject to the
Applicable Discount on the applicable Term Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid. The par principal amount of each
Discounted Voluntary Prepayment of a Term Loan shall be applied ratably to
reduce the remaining installments of such Term Loans.


(f)
To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be

consummated pursuant to reasonable procedures (including as to timing, rounding,
minimum amounts, Type and Interest Periods and calculation of Applicable
Discount in accordance with Section 2.29(c) above) established by the
Administrative Agent and the Borrower.


(g)
Prior to the delivery of a Discounted Voluntary Prepayment Notice, (i) upon
written notice to the

Administrative Agent, the Borrower may withdraw or modify its offer to make a
Discounted Voluntary Prepayment pursuant to any Discounted Prepayment Option
Notice and (ii) no Term Loan Lender may withdraw its offer to participate in a
Discounted Voluntary Prepayment pursuant to any Lender Participation Notice
unless the terms of such proposed Discounted Voluntary Prepayment have been
modified by the Borrower after the date of such Lender Participation Notice.
Within one (1) Business Day of delivery of a Discounted Voluntary Prepayment
Notice, a Term Loan Lender may withdraw its offer to participate in a Discounted
Voluntary Prepayment solely if the Borrower is unable to provide a customary
representation and warranty in the Discounted Voluntary Prepayment Notice that
there is no material non-public information with respect to the Borrower and its
Subsidiaries.


(h)
Nothing in this Section 2.29 shall require the Borrower to undertake any
Discounted Voluntary

Prepayment nor any Lender to participate in any Discounted Voluntary Prepayment.





ARTICLE III


CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


Section 3.1.    Conditions To Effectiveness. The obligations of the Revolving
Credit Lenders
(including the Swingline Lender) to make Revolving Loans and the obligation of
the Issuing Bank to issue any Letter of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.2).


(a)
The Administrative Agent, its Affiliates and the Lenders shall have received
payment of

all fees, expenses and other amounts due and payable on or prior to the Closing
Date, including reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent, including any local counsel) invoiced a reasonable period
of time prior to the


77







--------------------------------------------------------------------------------




Closing Date and required to be reimbursed or paid by the Borrower hereunder,
under any other Loan Document and under any agreement with the Administrative
Agent or Wells Fargo Securities, LLC.


(b)
The Administrative Agent (or its counsel) shall have received the following,
each to be in

form and substance satisfactory to the Required Lenders:


(i)
a counterpart of this Agreement signed by or on behalf of the Borrower and the

Revolving Credit Lenders or written evidence satisfactory to the Administrative
Agent (which may include facsimile or pdf transmission of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement;


(ii)
duly executed Notes payable to each requesting Lender;



(iii)
the Reaffirmation of Loan Documents, duly executed by the Loan Parties,

together with (A) UCC financing statements and other applicable documents under
the laws of all necessary or appropriate jurisdictions with respect to the
perfection of the Liens granted under the Security Agreement, as requested by
the Administrative Agent in order to perfect such Liens, duly authorized by the
Loan Parties, (B) copies of favorable state level UCC searches, tax, and
judgment search reports in all necessary or appropriate jurisdictions and under
all legal names of the Loan Parties, as requested by the Administrative Agent,
indicating that there are no prior Liens on any of the Collateral other than
Liens permitted pursuant to Section 7.2 and Liens to be released on the Closing
Date and (C) a Perfection Certificate (or updates to existing Perfection
Certificate acceptable to the Administrative Agent) duly completed on a pro
forma basis after giving effect to the Transactions and executed by the
Borrower;


(iv)
a duly executed letter agreement among each party to each Blocked Account

Agreement, together with the Administrative Agent, acknowledging Wells Fargo as
successor Administrative Agent for purposes of each such Blocked Account
Agreement in substantially the form of Exhibit E;


(v)
assignment documents executed by the Former Agent (and any applicable Loan

Party) as described in Section 9.16(d);


(vi)
a copy of the notice of prepayment provided by the Borrower to the Former

Agent pursuant to Section 2.11 of the Existing Credit Agreement with respect to
the prepayment in full of the Term Loans (under and as defined in the Existing
Credit Agreement);


(vii)
a duly executed funds flow memorandum with respect to the Transactions,

together with a report setting forth the sources and uses of proceeds of any
Loan incurred on the Closing Date;


(viii)
confirmation that all outstanding principal, together with accrued interest,
with

respect to the Term Loans (under and as defined in the Existing Credit
Agreement) shall have been paid in full as of the Closing Date with the proceeds
of the issuance of the Senior Notes;


(ix)
a certificate of the Secretary or Assistant Secretary of each Loan Party whose

revenues and assets are included in the calculation of the Aggregate Subsidiary
Threshold as of the Closing Date in the form of Exhibit 3.1(b)(ix), attaching
and certifying copies of its Organizational Documents, and of the resolutions of
its board of directors or similar governing body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and
certifying the name, title and true signature of each officer of each Loan Party
executing the Loan Documents to which it is a party;




78







--------------------------------------------------------------------------------




(x)
a certificate of good standing from the Secretary of State of the jurisdiction
of

incorporation or organization of each Loan Party whose revenues and assets are
included in the calculation of the Aggregate Subsidiary Threshold as of the
Closing Date and each other jurisdiction where the failure of such Loan Party to
be qualified to do business as a foreign entity in such jurisdiction could
reasonably be expected to have a Material Adverse Effect;


(xi)
a favorable written opinion of Dickinson Wright PLLC, counsel to the Loan

Parties, together with local counsel opinions reasonably requested by the
Administrative Agent, in each case addressed to the Administrative Agent and
each of the Lenders, and covering such matters relating to the Loan Parties, the
Loan Documents and the transactions contemplated therein as the Administrative
Agent or the Required Lenders shall reasonably request;


(xii)
a certificate in the form of Exhibit 3.1(b)(xii), dated the Closing Date and
signed

by a Responsible Officer of the Borrower, certifying that (A) after giving
effect to the funding of any initial Revolving Borrowing, if any, (1) no Default
or Event of Default exists, (2) all representations and warranties of each Loan
Party set forth in the Loan Documents are true and correct in all material
respects (without duplication of any materiality, “Material Adverse Effect” or
similar qualifiers contained in such representations and warranties), (3) since
the date of the financial statements of the Borrower described in Section 4.5,
there shall have been no change which has had or could reasonably be expected to
have a Material Adverse Effect and (B) attached to such certificate is true and
correct list of each Loan Party whose revenues and assets are included in the
calculation of the Aggregate Subsidiary Threshold as of the Closing Date,
together with calculations demonstrating the Aggregate Subsidiary Threshold as
of the Closing Date;


(xiii)
certified copies of all consents, approvals, authorizations, registrations and

filings and orders required to be made or obtained under any Requirement of Law,
or by any Material Contract of each Loan Party, in connection with the
execution, delivery, performance, validity and enforceability of the Transaction
Documents and/or any of the transactions contemplated hereby or thereby, and
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired, and no investigation or inquiry by any Governmental Authority regarding
this Agreement or the other Transaction Documents or any transaction being
financed with the proceeds hereof shall be ongoing;


(xiv)
with respect to the Borrower and its Subsidiaries, copies of the (i) audited

consolidated balance sheets and related consolidated statements of income,
shareholder’s equity and cash flows for the Fiscal Years ended December 31,
2014, 2015 and 2016, (ii) internal consolidated balance sheets and related
consolidated statements of income and cash flows for each interim fiscal month
ended since the last quarterly financial statements and at least 30 days prior
to the Closing Date and (iii) projections prepared by management of the Borrower
of balance sheets, income statements and cash flow statements, which will be
quarterly for the first year after the Closing Date and annually thereafter for
the term of this Agreement;


(xv)
[reserved];



(xvi)
certificates of insurance with respect to each Loan Party describing the types
and

amounts of insurance (property and liability) maintained by the Loan Parties,
naming the Administrative Agent as additional insured on liability policies and
with lender loss payee endorsements for property and casualty policies, in each
case, meeting the requirements of Section 5.8;


(xvii)
certified copies of all Material Contracts and such other diligence items as the

Administrative Agent may reasonably require;




79







--------------------------------------------------------------------------------




(xviii)
evidence satisfactory to the Administrative Agent that the Liens granted
pursuant

to the Security Documents will be first priority perfected Liens on the
Collateral (subject only to Permitted Liens which are prior as a matter of law);


(xix)
a solvency certificate duly executed by the chief financial officer of the

Borrower, addressed to the Administrative Agent for the benefit of the Lenders
and dated the Closing Date in substantially the form of Exhibit 3.1(b)(xx),
giving pro forma effect to the Transactions to be effected on the Closing Date;
and


(xx)
to the extent requested by any Lender, all documentation and other information

required by bank regulatory authorities under applicable “know your customer”,
United States Requirements of Law relating to terrorism, sanctions or money
laundering, including the
Anti-Terrorism Order, the Patriot Act and Anti-Money Laundering Laws.


(c)
The Administrative Agent (or its counsel) shall have received certified copies
(certified to

be true, correct and complete) of the Transaction Documents (other than the Loan
Documents), each in form and substance reasonably satisfactory to the
Administrative Agent.



Section 3.2.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of
any Borrowing and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit is subject to the satisfaction of the following conditions
(provided that (i) the conditions set forth in clauses (a), (b), (d) and (f)
below shall, to the extent the proceeds of any such Loan is being used to
finance a Limited Conditionality Acquisition, be subject to the terms of Section
1.5 and (ii) the conditions set forth in clauses (b), (c), (d) and (f) below
shall not apply in the case of a Borrowing consisting solely of a continuation
or conversion of any Loan or to any amendment, renewal or extension of any
Letter of Credit that does not increase the face amount thereof):


(a)
at the time of and immediately after giving effect to such Borrowing or the
issuance,

amendment, renewal or extension of such Letter of Credit, as applicable, no
Default or Event of Default shall exist;


(b)
at the time of and immediately after giving effect to such Borrowing or the
issuance,

amendment, renewal or extension of such Letter of Credit, as applicable, all
representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, extension or renewal
of such Letter of Credit, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), in each case before and after giving effect
thereto;


(c)
with respect to any Borrowing of a Revolving Loan or Swingline Loan or the
issuance of

any Letter of Credit (not including Letters of Credit which, upon issuance, are
Cash Collateralized by the Borrower to at least the Minimum Collateral Amount)
after the Closing Date, the Borrower shall be in compliance with the Financial
Covenant on a Pro Forma Basis (giving effect to such Borrowing or issuance and
regardless of whether the Borrower was required to be in compliance with such
Financial Covenant at such time) for the applicable Test Period.


(d)
since the date of the financial statements of the Borrower described in Section
4.5, there

shall have been no change which has had or could reasonably be expected to have
a Material Adverse Effect;


(e)
the Borrower shall have delivered the required Notice of Borrowing, if
applicable; and



(f)
the Administrative Agent shall have received such other documents, certificates
or



80







--------------------------------------------------------------------------------




information as the Administrative Agent or the Required Lenders may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent.


Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section 3.2.



Section 3.3.    Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and
other documents and papers referred to in this Article III, unless otherwise
specified, shall be delivered to the Administrative Agent for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.



Section 3.4.    Effect of Amendment and Restatement.


(a)
Upon this Agreement becoming effective pursuant to Sections 3.1 and 3.2, from
and after the

Closing Date: (i)(A) all outstanding “Revolving Loans” (as such term is defined
in the Existing Credit Agreement), if any, shall be deemed to be Revolving Loans
outstanding hereunder and (B) there shall be no Swingline Loans outstanding
hereunder; (ii) all terms and conditions of the Existing Credit Agreement and
any other “Loan Document” as defined therein, as amended and restated by this
Agreement and the other Loan Documents being executed and delivered on the
Closing Date, shall be and remain in full force and effect, as so amended, and
shall constitute the legal, valid, binding and enforceable obligations of the
Loan Parties to the Lenders and the Administrative Agent; (iii) the terms and
conditions of the Existing Credit Agreement shall be amended as set forth herein
and, as so amended and restated, shall be restated in their entirety, but shall
be amended only with respect to the rights, duties and obligations among the
Borrower, the Lenders and the Administrative Agent accruing from and after the
Closing Date; (iv) this Agreement shall not in any way release or impair the
rights, duties, Obligations or Liens created pursuant to the Existing Credit
Agreement or any other “Loan Document” as defined therein or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the Closing Date, except as modified hereby or by documents, instruments and
agreements executed and delivered in connection herewith, and all of such
rights, duties, Obligations and Liens are assumed, ratified and affirmed by the
Borrower; (v) all indemnification obligations of the Loan Parties under the
Existing Credit Agreement and any other “Loan Document” as defined therein shall
survive the execution and delivery of this Agreement and shall continue in full
force and effect for the benefit of the Lenders, the Former Agent, and any other
Person indemnified under the Existing Credit Agreement or such other Loan
Document at any time prior to the Closing Date; (vi) the Obligations incurred
under the Existing Credit Agreement shall, to the extent outstanding on the
Closing Date, continue to be outstanding under this Agreement and shall not be
deemed to be paid, released, discharged or otherwise satisfied by the execution
of this Agreement, and this Agreement shall not constitute a substitution or
novation of such Obligations or any of the other rights, duties and obligations
of the parties hereunder; (vii) the execution, delivery and effectiveness of
this Agreement shall not operate as a waiver of any right, power or remedy of
the Lenders or the Former Agent under the Existing Credit Agreement (or of Wells
Fargo, as successor Administrative Agent hereunder), nor constitute a waiver of
any covenant, agreement or obligation under the Existing Credit Agreement,
except to the extent that any such covenant, agreement or obligation is no
longer set forth herein or is modified hereby; and (viii) any and all references
in the Loan Documents to the Existing Credit Agreement shall, without further
action of the parties, be deemed a reference to the Existing Credit Agreement,
as amended and restated by this Agreement, and as this Agreement shall be
further amended, modified, supplemented or amended and restated from time to
time hereafter in accordance with the terms of this Agreement.


(b)
The Administrative Agent, the Lenders and the Borrower agree that the Aggregate
Revolving

Commitment (as defined in the Existing Credit Agreement) of each of the
Revolving Credit Lenders immediately prior to the effectiveness of this
Agreement shall be reallocated among the Revolving Credit Lenders such that,
immediately after the effectiveness of this Agreement in accordance with its
terms, the Revolving Commitment of each Revolving Credit Lender (including the
Added Lender) shall be as set forth on Schedule II. In order to effect such
reallocations, assignments shall be deemed to be made among the Revolving Credit
Lenders (including the Added Lender) in such amounts as may be necessary, and
with the same force and effect as if such assignments were evidenced by the
applicable Assignment and Acceptance (but without the payment of any related
assignment fee), and no other documents or


81







--------------------------------------------------------------------------------




instruments shall be required to be executed in connection with such assignments
(all of which such requirements are hereby waived). Further, to effect the
foregoing, each Revolving Credit Lender (including the Added Lender) agrees to
make cash settlements in respect of any outstanding Revolving Loans, if any
(including cash settlements to those lenders party to the Existing Credit
Agreement who have elected not to be a Revolving Credit Lender under this
Agreement on the Closing Date), either directly or through the Administrative
Agent, as the Administrative Agent may direct or approve, such that after giving
effect to this Agreement, each Revolving Credit Lender holds Revolving Loans
equal to its Pro Rata Share (based on the Revolving Commitment of each Revolving
Credit Lender as set forth on Schedule II).





ARTICLE IV


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants, both immediately before and after giving
effect to the Transactions, to the Administrative Agent and each Lender as
follows (for purposes of clarity, the representations and warranties to be made
on the Closing Date shall be made immediately after giving effect to the
Transactions on a pro forma basis):


Section 4.1.    Existence; Power. Each Loan Party (i) is duly organized, validly
existing and in good
standing as a corporation, partnership or limited liability company under the
laws of the jurisdiction of its organization, (ii) has all requisite power and
authority to carry on its business as now conducted, and (iii) is duly qualified
to do business, and is in good standing, in each jurisdiction where such
qualification is required, except where a failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect.





Section 4.2.    Organizational Power; Authorization. The execution, delivery and
performance by
each Loan Party of the Loan Documents and other Transaction Documents to which
it is a party are within such Loan Party’s organizational powers and have been
duly authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by the Borrower, and constitutes, and each other Transaction Document to which
any Loan Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of the Borrower or such Loan Party, as
the case may be, enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.





Section 4.3.    Capital Stock and Related Matters. As of the Closing Date, the
authorized Equity
Interests of the Borrower and each Subsidiary and the number of shares of such
Equity Interests that are issued and outstanding are as set forth on Schedule
4.3. All of the shares of such Equity Interests that are issued and outstanding
have been duly authorized and validly issued and are fully paid and
non-assessable. None of such Equity Interests have been issued in violation of
the Securities Act, or the securities, “Blue Sky” or other applicable Laws of
any applicable jurisdiction. As of the Closing Date, the Equity Interests of
each Subsidiary of the Borrower are owned by the parties listed on Schedule 4.3
in the amounts set forth on such schedule and a description of the Equity
Interests of each such party is listed on Schedule 4.3. Except as described on
Schedule 4.3, neither the Borrower nor any Subsidiary has outstanding any stock
or securities convertible into or exchangeable for any shares of its Equity
Interests, nor are there any preemptive or similar rights to subscribe for or to
purchase, or any other rights to subscribe for or to purchase, or any options
for the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments, or claims of any character relating
to, any Equity Interests or any stock or securities convertible into or
exchangeable for any Equity Interests. Except as set forth on Schedule 4.3,
neither the Borrower nor any Subsidiary is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of its
Equity Interests or to register any shares of its Equity Interests, and there
are no agreements restricting the transfer of any shares of the Borrower’s or
such Subsidiary’s Equity Interests or restricting the ability of any Subsidiary
of the Borrower from making distributions, dividends or other Restricted
Payments to another Subsidiary or the Borrower.



Section 4.4.    Governmental Approvals; No Conflicts. The execution, delivery
and performance by
the Borrower of this Agreement and by each Loan Party of the other Transaction
Documents, or consummation of the Transactions (a) do not require any consent,
waiver or approval of, notification to, registration or filing with, or any


82







--------------------------------------------------------------------------------




other action by, any Governmental Authority, except (i) those as have been
obtained or made and are in full force and effect, and except for filings
required by applicable securities laws and regulations, which filings have been
made or will be made on or prior to the date on which such filings are required
to be made, and (ii) the filing with the FCC of certain of the Loan Documents as
required by the Communications Laws, (b) do not require any consent, waiver or
approval of, notification to, registration or filing with, or any other action
by, any Person other than those described in clause (a) immediately above,
except those listed on Schedule 4.4 hereto or those that have been obtained or
made and are in full force and effect, (c) will not violate any Requirements of
Law applicable to the Borrower or any Subsidiary or any judgment, order or
ruling of any Governmental Authority, (d) will not violate or result in a
default under any indenture, material agreement or other material instrument
binding on the Borrower or any Subsidiary or any of its assets or give rise to a
right thereunder to require any payment to be made by the Borrower or any
Subsidiary and (e) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Subsidiary, except Liens created under the Loan
Documents. The failure by the Borrower or its Subsidiaries, as applicable, to
obtain the consent or approval or otherwise to satisfy the requirements
described in clause (b) immediately above with respect to the items disclosed on
Schedule 4.4 could not reasonably be expected to have, individually or
collectively, a Material Adverse Effect.



Section 4.5.    Financial Statements.


(a)
The Borrower has furnished to each Lender the audited consolidated balance sheet
of the Borrower

and its Subsidiaries as of December 31, 2016, December 31, 2017 and December 31,
2018 and the related consolidated statements of operations, shareholders’ equity
and cash flows for the Fiscal Year then ended, accompanied by the opinion of
Deloitte & Touche LLP. Such financial statements fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of such dates and
the consolidated results of operations and cash flows for such periods in
conformity with GAAP consistently applied. Since December 31, 2018, there have
been no changes with respect to the Borrower and its Subsidiaries which have had
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


(b)
The financial projections, dated March 1, 2019 delivered to the Administrative
Agent by the

Borrower prior to the Fourth Amendment Closing Date have been prepared by the
Borrower in light of the past operations of the business of the Borrower and its
Subsidiaries on a consolidated basis. Such projections are based upon estimates
and assumptions stated therein, all of which the Borrower believes to be
reasonable and fair in light of conditions and facts known to the Borrower as of
the Fourth Amendment Closing Date and reflect the good faith, estimates by the
Borrower, believed by the Borrower to be reasonable and fair, of the future
consolidated financial performance of Borrower and the other information
projected therein for the periods set forth therein.



Section 4.6.    Liabilities, Litigation and Environmental Matters.


(a)
As of the Closing Date, except for liabilities incurred in the normal course of
business and

liabilities incurred as a result of consummation of the Transactions, neither
the Borrower and nor any Subsidiary has any material (individually or in the
aggregate) liabilities, direct or contingent (including, without limitation,
Indebtedness, Guarantees, contingent liabilities and liabilities for taxes,
long-term leases and unusual forward or long-term commitments), except as
disclosed or referred to in the financial statements referred to in Section 4.5
or with respect to the Obligations. Except as described on Schedule 4.6(a),
there is no litigation, legal or administrative proceeding, investigation, or
other action of any nature pending or, to the knowledge of the Borrower,
threatened against or directly affecting the Borrower or any Subsidiary or any
of their respective properties which could reasonably be expected to have a
Material Adverse Effect. No litigation, investigation or proceeding by or before
any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrower, threatened against the Borrower or any Subsidiary
which in any manner draws into question the validity or enforceability of this
Agreement or any other Transaction Document.


(b)
Except for the matters set forth on Schedule 4.6(b), neither the Borrower nor
any Subsidiary (i) has

failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability, except, in the case of any of the
foregoing, where such failure or actual or possible liability, either singly or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.




83







--------------------------------------------------------------------------------





Section 4.7.    Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in
compliance with (a) all Requirements of Law and all judgments, decrees and
orders of any Governmental Authority and (b) all indentures, agreements or other
instruments binding upon them or their properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures reasonably designed to promote and
achieve compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents which are acting or benefitting in any
capacity in connection with this Agreement, with Anti-Corruption Laws and
applicable Sanctions.



Section 4.8.    Material Contracts. Schedule 4.8 contains a complete list, as of
the Closing Date, of
each Material Contract, true, correct and complete copies of which have been
delivered to the Administrative Agent. Neither the Borrower nor any Subsidiary
is in default under or with respect to any Material Contract to which it is a
party or by which it or any of its properties are bound, which default has had,
or could reasonably be expected to have, as Material Adverse Effect. Except as
set forth on Schedule 4.8, none of the Material Contracts set forth on Schedule
4.8 requires the consent of any Person to the granting of a Lien in favor of the
Administrative Agent on the rights of the Borrower or any Subsidiary thereunder.





Section 4.9.    Investment Company Act, Etc. Neither the Borrower nor any
Subsidiary is (a) an
“investment company” or is “controlled” by an “investment company,” as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended or (b) otherwise subject to any other regulatory scheme
limiting its ability to incur debt or requiring any approval or consent from or
registration or filing with, any Governmental Authority in connection therewith.





Section 4.10.    Taxes. The Borrower and its Subsidiaries and each other Person
for whose Taxes the
Borrower or any of its Subsidiaries could become liable have timely filed or
caused to be filed all Tax returns that are required to be filed by them, and
have paid all Taxes shown to be due and payable on such returns or on any
assessments made against it or its property and all other Taxes imposed on it or
any of its property by any Governmental Authority, except, in each case, where
the same are currently being contested in good faith by appropriate proceedings
and for which the Borrower or such Subsidiary, as the case may be, has set aside
on its books adequate reserves in accordance with GAAP or where the same could
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of unpaid Taxes are adequate and in
accordance with GAAP, and no Tax liabilities that could be materially in excess
of the amount so provided are anticipated.



Section 4.11.    Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will
be used, directly or indirectly, for “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of such terms under Regulation U
or for any purpose that violates the provisions of Regulation T, Regulation U or
Regulation X. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”



Section 4.12.    ERISA. Except as set forth on Part I to Schedule 4.12, no ERISA
Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. Except as set
forth on Part II to Schedule 4.12, the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of FASB
ASC 715) did not, as of the date of the most recent actuarial valuations
conducted prior to the Closing Date reflecting such amounts, exceed the fair
market value of the assets of such Plan.



Section 4.13.    Ownership of Property; Intellectual Property.


(a)
The Borrower and each Subsidiary has good title to, or valid leasehold interests
in, all of its real

and tangible personal property material to the operation of its business,
including all such properties reflected in the most recent audited consolidated
balance sheet of the Borrower referred to in Section 4.5 or purported to have
been acquired by the Borrower or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement. All leases that


84







--------------------------------------------------------------------------------




individually or in the aggregate are material to the business or operations of
the Borrower and each Subsidiary are valid and subsisting and are in full force
in all material respects.


(b)
Except as set forth on Schedule 4.13(b), the Borrower and each Subsidiary owns,
or is licensed, or

otherwise has the right, to use, all Intellectual Property that is material to
its business, and the use of such Intellectual Property by the Borrower or any
Subsidiary does not infringe on or violate the rights of any other Person, or
constitute a misappropriation of any Intellectual Property of any other Person,
except where the failure to have such rights, or any such infringement,
violation or misappropriation, could not reasonably be expected to result in a
Material Adverse Effect. There exist no restrictions on the disclosure, use,
license or transfer of the Intellectual Property owned by the Borrower and its
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect. None of the Intellectual Property owned or used by the Borrower and its
Subsidiaries has been adjudged invalid or unenforceable in whole or part and all
such Intellectual Property is valid and enforceable, except where the failure to
be valid and/or enforceable could not reasonably be expected to result in a
Material Adverse Effect. To the best knowledge of the Borrower, there is no
third Person that is infringing, violating or misappropriating any Intellectual
Property of the Borrower or its Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect.


(c)
Except as set forth on Schedule 4.13(c), with respect to each Website, the
Borrower and its

Subsidiaries have taken commercially reasonable steps to: (i) maintain adequate
computer resources to help ensure that no service outages will occur due to
insufficient data-storage, memory, server response levels or other related
reasons (except outages which are at industry acceptable levels); (ii) protect
the confidentiality, integrity and security of such Websites against any
unauthorized use, access, interruption, modification or corruption, as the case
may be;
(d)obtain consent for its acquisition, storage, transfer and use of personal
information as required by applicable Requirements of Law; and (iv) put in place
policies and procedures to limit the liability of the Borrower and its
Subsidiaries as a host of user-generated content, except where any failure of
any of the foregoing could not reasonably be expected to result in a Material
Adverse Effect. All proprietary Intellectual Property produced or otherwise
exclusively generated by or for the Borrower and its Subsidiaries, whether by
assignment, work made for hire or otherwise, including any content posted on the
Websites and which material Intellectual Property is produced solely by or for
the benefit of the Borrower and its Subsidiaries, is owned exclusively or
validly licensed by the Borrower or its Subsidiaries, except where any failure
of any of the foregoing could not reasonably be expected to result in a Material
Adverse Effect. The Borrower has taken reasonable steps to ensure that all
Persons (including current and former employees of the Borrower and its
Subsidiaries and any independent contractors) who create or contribute to
proprietary Intellectual Property owned or used by the Borrower and its
Subsidiaries in the conduct of its respective businesses have assigned in
writing to the Borrower or such Subsidiaries all of their rights therein that
did not initially vest with the Borrower or its Subsidiaries by operation of
law, except where any failure of any of the foregoing could not reasonably be
expected to result in a Material Adverse Effect.


(d)
Except as set forth on Schedule 4.13(d), the material properties of the Borrower
and each

Subsidiary are insured with financially sound and reputable insurance companies
which are not Affiliates of the Borrower, in such amounts with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or any applicable Subsidiary operates.



Section 4.14.    Disclosure. The Borrower has duly filed all reports required to
be filed with the
Securities and Exchange Commission. None of the reports (including without
limitation all reports that the Borrower is required to file with the Securities
and Exchange Commission), financial statements, certificates or other
information furnished by or on behalf of the Borrower or any other Loan Party to
the Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement, any other Transaction Document delivered
hereunder or thereunder (as modified or supplemented by any other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in
light of the circumstances under which they were made, not misleading; provided,
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.




85







--------------------------------------------------------------------------------





Section 4.15.    Labor Relations. There are no strikes, lockouts or other labor
disputes or grievances
against the Borrower or any Subsidiary, or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries, and no unfair labor
practice, charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the Borrower’s knowledge, threatened against any of them
before any Governmental Authority which, as to any of the foregoing, has had or
could reasonably be expected to have a Material Adverse Effect. All payments due
from the Borrower or any Subsidiary pursuant to the provisions of any collective
bargaining agreement have been paid or accrued as a liability on the books of
the Borrower or any such Subsidiary, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.





Section 4.16.    Subsidiaries and Joint Ventures. As of the Closing Date,
Schedule 4.16 sets forth, each Subsidiary and each joint venture of the Borrower
and each Subsidiary, and, for each Person set forth thereon, a complete and
accurate statement of (i) the percentage ownership of each such Person by the
Borrower or any Subsidiary of the Borrower, (ii) the state or other jurisdiction
of incorporation or formation, as appropriate, of each such Person, and the type
of legal entity for each such Person, (iii) each state in which each such Person
is qualified to do business and (iv) all of each such Person’s trade names,
trade styles or doing business forms which such Person has used or under which
such Person has transacted business during the five (5) year period immediately
preceding the Fourth Amendment Closing Date. As of the Closing Date, neither the
Borrower nor any Subsidiary is a partner or joint venturer in any partnership or
joint venture other than as expressly set described on Schedule 4.16.





Section 4.17.    Solvency. After giving effect to the execution and delivery of
the Transaction Documents and the consummation of the Transactions, the Borrower
and its Subsidiaries, taken as a whole, will not be “insolvent” within the
meaning of such term as defined in § 101 of Title 11 of the United States Code,
as amended from time to time, or be unable to pay their debts generally as such
debts become due, or have an unreasonably small capital to engage in any
business or transaction, whether current or contemplated.



Section 4.18.    EEA Financial Institutions. Neither the Borrower nor any
Subsidiary is an EEA Financial Institution.



Section 4.19.    Patriot Act. Neither any Loan Party nor any of its Subsidiaries
is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
or any enabling legislation or executive order relating thereto. Neither any
Loan Party nor any or its Subsidiaries is in violation of (a) the Trading with
the Enemy Act, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or (c) the Patriot Act.



Section 4.20.    Anti-Corruption Laws and Sanctions.


(a)
Neither any Loan Party nor any of its Subsidiaries and, to the knowledge of
senior management of

the Borrower or such Subsidiaries, any of their respective directors, officers,
employees or agents acting or benefitting in any capacity in connection with
this Agreement, (i) is a Person that is owned or controlled by a Sanctioned
Person, (ii) is a Sanctioned Person or (iii) is located, organized or resident
in a Sanctioned Country.


(b)
Each of the Loan Parties and its Subsidiaries, and to the knowledge of the Loan
Parties, each

director, officer, employee and agent of the Loan Parties and each such
Subsidiary, is in compliance with the Anti-Money Laundering Laws in all material
respects.


(c)
The Borrower and its Subsidiaries have conducted their businesses in compliance
with

Anti-Corruption Laws and applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with
Anti-Corruption Laws and applicable Sanctions. No Borrowing or Letter of Credit,
use of proceeds thereof or other Transactions will violate Anti-Corruption Laws
or applicable Sanctions.



Section 4.21.    Security Interests. The security interests created by the
Security Agreement and the
other Security Documents in favor of the Administrative Agent for the benefit of
the Secured Parties are legal, valid and enforceable security interests in all
right, title and interest of the Loan Parties in the Collateral, and the
Administrative Agent, for the benefit of the Secured Parties, has a fully
perfected (upon the satisfaction of the applicable perfection requirements, and
to the extent such security interests are required to be perfected under the
terms of the Loan


86







--------------------------------------------------------------------------------




Documents) first lien on, and security interest in, all right, title and
interest in all of the collateral described therein (subject only to Permitted
Liens).



Section 4.22.    Use of Proceeds. The proceeds of the Loans and Letters of
Credit are intended to be and
shall be used solely for the purposes set forth in and permitted by Section 5.9
and not prohibited by Section 7.13.



Section 4.23.    Licenses; FCC.


(a)
The Borrower and its Subsidiaries hold such validly issued Licenses as are
necessary to operate the

Stations as they are currently operated, and each such License is in full force
and effect, are valid for the balance of the current license term and are
unimpaired by any act or omission of the Borrower or its Subsidiaries in any
material manner. As of the Closing Date, the Stations, together with their
Licenses granted or assigned to the Borrower or its Subsidiaries, are identified
on Schedule 4.23, and each such License has the expiration date set forth on
Schedule
4.23. As of the Closing Date, the are no conditions upon the Licenses except
those conditions stated on the face thereof or conditions applicable to the
stations of such class generally under the Communications Laws. Except as
otherwise set forth on Schedules 4.23 and 4.23(b), each Station is being
operated materially in accordance with the terms and conditions of the Licenses
applicable to it and the Communications Laws.


(b)
Except as otherwise set forth on Schedule 4.23(b) and excluding any customary
applications filed

with the FCC seeking the renewal of a License for so long as no Person has filed
with the FCC a Petition to Deny such application, no proceedings are pending or,
to the knowledge of the Borrower, are threatened, before the FCC that reasonably
would be expected to result in the revocation, adverse modification, nonrenewal
or suspension of the main station broadcast License for any full-power and
full-service television broadcast Station of the Borrower or any Subsidiary, the
issuance of any cease and desist order, or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Station, other than any proceedings which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.


(c)
All reports, applications and other documents required to be filed by the
Borrower and its

Subsidiaries with the FCC with respect to the Stations have been timely filed,
and all such reports, applications and documents are true, correct and complete
in all respects, except where the failure to make such timely filing or any
inaccuracy therein could not reasonably be expected to have a Material Adverse
Effect, and except as otherwise set forth on Schedule 4.23(b), the Borrower has
no knowledge of any matters which could reasonably be expected to result in the
suspension, adverse modification, revocation of, or the refusal to renew, any
License or the imposition on the Borrower or any Subsidiary of any fines or
forfeitures by the FCC which could reasonably be expected to result in a
Material Adverse Effect.



Section 4.24.    Beneficial Ownership Certification. As of the FourthFifth
Amendment Closing Date,
the information included in the Beneficial Ownership Certification delivered to
the Administrative Agent and each Lender on or prior to the FourthFifth
Amendment Closing Date is true and correct in all respects.





ARTICLE V
AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:


Section 5.1.    Financial Statements and Other Information. The Borrower will
(a) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification in connection with this Agreement of any change in the
information provided in the Beneficial Ownership Certification of which any Loan
Party is aware that would result in a change to the list of beneficial owners
identified therein and (b) deliver to the Administrative Agent and each Lender:




87







--------------------------------------------------------------------------------




(a)
as soon as available and in any event within 90 days after the end of each
Fiscal Year of

the Borrower, a copy of the annual audited report for such Fiscal Year for the
Borrower and its Subsidiaries, containing a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Year and the related
consolidated statements of operation, stockholders’ equity and cash flows
(together with all footnotes thereto) of the Borrower and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year, all in reasonable detail and reported on by Deloitte &
Touche LLP or other independent public accountants of nationally recognized
standing (without a “going concern” or like qualification, exception or
explanation and without any qualification or exception as to scope of such audit
(other than an explanatory paragraph or emphasis of matter paragraph as a result
of a current maturity of any Indebtedness or any potential default of a
financial covenant)) to the effect that such financial statements present fairly
in all material respects the financial condition and the results of operations
of the Borrower and its Subsidiaries for such Fiscal Year on a consolidated
basis in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with Public Company Accounting Oversight Board (U.S.) Standards;


(b)
as soon as available and in any event within 45 days after the end of each of
the first three

Fiscal Quarters of the Borrower, an unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of operations and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Borrower’s previous Fiscal Year;


(c)
promptly upon the reasonable request of the Administrative Agent or any Lender,
any

information or documentation requested by it for purposes of complying with the
Beneficial Ownership Regulation;


(d)    concurrently with the delivery of the financial statements referred to in
clauses (a) and (b) above, a Compliance Certificate signed by the chief
financial officer or treasurer of the Borrower, (i) certifying as to whether
there exists a Default or Event of Default on the date of such certificate, and
if a Default or an Event of Default then exists, specifying the details thereof
and the action which the Borrower has taken or proposes to take with respect
thereto, (ii) setting forth in reasonable detail calculations demonstrating
compliance with the Financial Covenant (whether or not the Financial Covenant is
then in effect), (iii) stating whether any change in GAAP or the application
thereof has occurred since the date of the Borrower’s audited financial
statements referred to in Section 4.5 and, if any change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; provided, however, that no action shall be required by the
Borrower under this clause (iii) to the extent any such change in GAAP or the
application thereof does not affect or apply to the Borrower or its Restricted
Subsidiaries, including the presentation by the Borrower of its financial
statements, (iv) setting forth as and at the end of such Fiscal Quarter or
Fiscal Year, as the case may be, reasonably detailed calculations of the amount
of the Available Amount and specifying any applicable utilizations of the
Available Amount during such Fiscal Quarter or Fiscal Year, as applicable, (v)
containing a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary, an Unrestricted Subsidiary and/or a
Subsidiary that is not a Loan Party as of the date of the applicable Compliance
Certificate or a confirmation that there has been no change in such information
since the last such list provided pursuant to this clause (d), (vi) containing a
list as of the end of such Fiscal Quarter or Fiscal Year, as the case may be, of
each Loan Party whose revenues and assets are included in the calculation of the
Aggregate Subsidiary Threshold as of such date, together with calculations
demonstrating the Aggregate Subsidiary Threshold and that no action is required
to be taken by the Borrower in accordance with Section 5.12(b) and (vii) so long
as there is an Unrestricted Subsidiary, attaching the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of such Unrestricted Subsidiaries from such consolidated financial
statements;




88







--------------------------------------------------------------------------------




(e)    concurrently with the delivery of the financial statements referred to in
clause (a) above, a list of (i) all sales or other dispositions of assets made
pursuant to Section 7.6(c), Section 7.6(g), Section 7.6(h) and Section 7.6(i)
(designating, in the case of such clauses (c), (h) and (i), in such listing
whether the Borrower is deeming any sale or disposition to be made under clause
(c), (h) or (i) of Section 7.6) of this Agreement by the Borrower and its
Restricted Subsidiaries during the Fiscal Year most recently ended, including a
description of the type of replacement assets and amount and type of other
proceeds, if any, received from such sales or other dispositions and (ii) all
Persons that the Borrower is identifying to the Administrative Agent as
Disqualified Institutions (the “DQ List”) (provided that such Persons shall only
constitute Disqualified Institutions if they are direct competitors of the
Borrower and its Restricted Subsidiaries and are engaged in at least one of the
same lines of business as the Borrower and its Restricted Subsidiaries);


(f)
promptly after the same become publicly available, copies of all periodic and
other

reports, proxy statements and other materials filed with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all
functions of the Securities and Exchange Commission, or with any national
securities exchange, or distributed by the Borrower or any Subsidiary to its
shareholders generally, as the case may be, and promptly upon receive thereof by
the Borrower, copies of any material notices, reports or other communications
from any holder of Junior Debt (or any trustee or representative on behalf of
such holder);


(g)
no later than ninety (90) days after the end of each Fiscal Year, an annual
budget for the

current Fiscal Year approved by the board of directors of the Borrower
including, without limitation, a four-quarter projected income statement,
balance sheet and statement of cash flows on a quarter-by-quarter basis; and


(h)
promptly following any request therefor, such other information regarding the
results of

operations, business affairs and financial condition of the Borrower or any
Subsidiary as the Administrative Agent or any Lender may reasonably request.


In the event that any financial statement delivered pursuant to Section 5.1(a)
or Section 5.1(b) or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or any Commitment is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin or higher fees for any period (an
“Applicable Period”) than the Applicable Margin or fees applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin or fees for such Applicable Period shall be
determined in accordance with the corrected Compliance Certificate, and (iii)
the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest or fee amount owing as a result of such increased Applicable
Margin or fees for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent to the Obligations in accordance with
Section 2.12. This Section 5.1 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Section 2.13(c) and Article VIII hereof.


Any financial statements delivered pursuant to this Section 5.1 shall include
segment reporting in accordance with FASB ASC 280.





Section 5.2.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and
each Lender prompt written notice of the following:


(a)
the occurrence of any Default or Event of Default;



(b)
(i) the filing or commencement of any action, suit or proceeding by or before
any



89







--------------------------------------------------------------------------------




arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary or any of their respective
assets, franchises or licenses (including their Licenses) which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect
or (ii) the loss of any material License to the extent that a Responsible
Officer of a Loan Party has knowledge of the loss of such License;


(c)
the occurrence of any event or any other development by which the Borrower or
any

Subsidiary (i) fails to comply with any Environmental Law or to obtain, maintain
or comply with any permit, license or other approval required under any
Environmental Law, (ii) becomes subject to any Environmental Liability, (iii)
receives notice of any claim with respect to any Environmental Liability, or
(iv) becomes aware of any basis for any Environmental Liability and in each of
the preceding clauses, which individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect;


(d)
the occurrence of any ERISA Event that alone, or together with any other ERISA
Events

that have occurred, could reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding $10,000,000;


(e)
the occurrence of any default or event of default, or the receipt by the
Borrower or any

Subsidiary of any written notice of an alleged default or event of default, with
respect to any Material Indebtedness of the Borrower or any Subsidiary;


(f)
upon (and in any event within five (5) Business Days of) the Borrower’s
obtaining

knowledge of the institution of, or a written threat of, any action, suit,
governmental investigation or arbitration proceeding against the Borrower or any
Subsidiary, which action, suit, governmental investigation or arbitration
proceeding, if adversely determined, could expose, in the Borrower’s reasonable
judgment, the Borrower or any Subsidiary to liability in an aggregate amount in
excess of $10,000,000; and


(g)
any other development in the business or affairs of the Borrower or a Subsidiary
that

results in, or could reasonably be expected to result in, a Material Adverse
Effect.


(h)
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement

of a Responsible Officer of the Borrower setting forth the details of the event
or development requiring such notice and any action taken or proposed to be
taken with respect thereto.



Section 5.3.    Existence; Conduct of Business. The Borrower will, and will
cause each of its
Restricted Subsidiaries to, do or cause to be done all things necessary to,
except as permitted by Section 7.3(a), preserve, renew and maintain in full
force and effect its legal existence and its respective rights, licenses
(including Licenses), permits, privileges, franchises and Intellectual Property
material to the conduct of its business and will continue to engage in the same
business as presently conducted or such other businesses that are reasonably
related thereto; provided, that nothing in this Section 5.3 shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 7.3.



Section 5.4.    Compliance with Laws, Etc. The Borrower will, and will cause
each of its Restricted
Subsidiaries to, comply with all laws, rules, regulations and requirements of
any Governmental Authority applicable to its business and properties, including
without limitation, all Environmental Laws, ERISA and OSHA, except where the
failure to do so, either individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect.



Section 5.5.    Payment of Obligations. The Borrower will, and will cause each
of its Restricted


90







--------------------------------------------------------------------------------




Subsidiaries to, pay and discharge all of its obligations and liabilities
(including without limitation all Taxes and all other claims that could result
in a statutory Lien) before the same shall become delinquent or in default,
except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (ii) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to pay or discharge any such obligations or liabilities
could not, individually or in the aggregate reasonably be expected to result in
a Material Adverse Effect.



Section 5.6.    Books and Records. The Borrower will, and will cause each of its
Restricted
Subsidiaries to, keep proper books of record and account in which full, true and
correct entries shall be made of all financial transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.



Section 5.7.    Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Restricted
Subsidiaries to, permit any representative of the Administrative Agent, so long
as the same does not unreasonably interfere with the business of the Borrower or
any Restricted Subsidiary, to visit and inspect its properties, to examine its
books and records and to make copies and take extracts therefrom, and to discuss
its affairs, finances and accounts with any of its officers and with its
independent certified public accountants, all at such reasonable times and as
often as the Administrative Agent may reasonably request after reasonable prior
notice to the Borrower, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required; provided, that each Person
obtaining any such information shall hold all such information in accordance
with, and subject to, the confidentiality provisions of Section 10.11.



Section 5.8.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its
Restricted Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, (b) maintain with financially sound and reputable insurance
companies which are not Affiliates of the Borrower (i) insurance with respect to
its properties and business, and the properties and business of its Restricted
Subsidiaries, against loss or damage of the kinds customarily insured against by
companies in the same or similar businesses operating in the same or similar
locations and (ii) all insurance required to be maintained pursuant to the
Security Documents, and will, upon request of the Administrative Agent, furnish
to each Lender at reasonable intervals a certificate of a Responsible Officer
setting forth the nature and extent of all insurance maintained by the Borrower
and its Restricted Subsidiaries in accordance with this Section 5.8, (c)
maintain the Licenses and all other licenses, permits, permissions and other
authorizations used or necessary to operate the radio and television stations as
operated from time to time by the Borrower and its Restricted Subsidiaries,
except to the extent that the failure to maintain the foregoing would not have a
Material Adverse Effect, (d) file with the FCC (within the time periods required
by the Communications Laws) copies of the Loan Documents to the extent required
under Communications Laws, and take such other action as is necessary under the
rules and regulations of the FCC to effect the purposes of the Loan Documents,
except to the extent that the failure to do so would not have a Material Adverse
Effect and (e) at all times shall name the Administrative Agent as additional
insured on all liability policies of the Borrower and its Restricted
Subsidiaries and as loss payee (pursuant to a loss payee endorsement approved by
the Administrative Agent) on all casualty and property insurance policies of the
Loan Parties.



Section 5.9.    Use of Proceeds and Letters of Credit. The Borrower will use the
proceeds of
Revolving Loans to finance working capital needs, Capital Expenditures,
acquisitions permitted pursuant to Section 7.3(b), Investments permitted
pursuant to Sections 7.4(e), (f), (g), (i) and (j) and for other general
corporate purposes of the Borrower and its Restricted Subsidiaries after the
Closing Date. On the date of the consummation of the Cordillera Acquisition, the
Borrower shall use a portion of the proceeds of the Tranche B-1 Term Loans to
finance the Fourth Amendment Transactions. If the Fourth Amendment Early Closing
Date occurs, then on the Fourth Amendment Closing Date, a portion of the
proceeds of the Tranche B-1 Term Loans shall be deposited in a segregated
account of the Borrower with the Administrative Agent. Upon the occurrence of a
Cordillera Special Mandatory Prepayment Trigger Date, the Borrower shall use a
portion of the proceeds of the Tranche B-1 Term Loans to effect a Cordillera
Special Mandatory Prepayment on the Cordillera Special Mandatory Prepayment
Date. On the Fourth Amendment Closing Date, a portion of the proceeds of the
Tranche B-1 Term Loans shall be deposited in a segregated


91







--------------------------------------------------------------------------------




account of the Borrower with the Administrative Agent. On the Taurus Effective
Date, the Borrower shall use a portion of the proceeds of the Tranche B-1 Term
Loans to finance a portion of the Taurus Acquisition. Upon the occurrence of a
Taurus Special Mandatory Prepayment Trigger Date, the Borrower shall use a
portion of the proceeds of the Tranche B-1 Term Loans to effect a Taurus Special
Mandatory Prepayment on the Taurus Special Mandatory Prepayment Date. No part of
the proceeds of any Loan will be used, whether directly or indirectly, (a) for
any purpose that would violate any rule or regulation of the Board of Governors
of the Federal Reserve System, including Regulation T, Regulation U or
Regulation X, (b) to fund, finance or facilitate any activities of or business
with any Sanctioned Person or in any Sanctioned Country, (c) that will result in
a violation by any Person (including any Person participating in the
transaction, whether as a Lead Arranger, the Administrative Agent, any Lender
(including the Swingline Lender) or the Issuing Bank or otherwise) of Sanctions
or (d) that would in any manner violate any Anti-Corruption Laws. All Letters of
Credit will be used for general corporate purposes.



Section 5.10.    Further Assurances. The Borrower will, and will cause each
Restricted Subsidiary to,
execute any and all further documents, agreements and instruments, and take all
such further actions which may be required under any Applicable Law, or which
the Administrative Agent or any Lender may reasonably request, to effectuate the
transactions contemplated by the Loan Documents.



Section 5.11.    The Blocked Accounts.


(a)
Each Collateral Related Account owned or maintained by the Borrower or any other
Loan Party

shall be maintained at a bank or financial institution which is reasonably
acceptable to the Administrative Agent (each such bank, an “Approved Bank”). As
of the Closing Date, each deposit account and securities account of each Loan
Party is listed on Schedule 5.11(a) and such schedule designates which accounts
are Collateral Related Accounts. Each Collateral Related Account maintained by a
Loan Party (each such account, a “Blocked Account”) shall be subject to a
Blocked Account Agreement. Each such Blocked Account Agreement shall provide,
among other things, that from and after the Closing Date (or the date on which
such Blocked Account Agreement becomes effective), the relevant Approved Bank,
agrees, from and after the receipt of a notice (an “Activation Notice”) from the
Administrative Agent (which Activation Notice may, or shall if directed by the
Required Lenders, be given by the Administrative Agent at any time at which an
Event of Default has occurred and is continuing), to forward immediately all
amounts in each Collateral Related Account, as the case may be to the
Administrative Agent per its instructions and to commence the process of daily
sweeps from such account to the Administrative Agent.


(b)
In the event that any Loan Party shall at any time receive any remittances of
any of the foregoing

directly or shall receive any other funds representing proceeds of the
Collateral, such Loan Party shall hold the same as trustee for the
Administrative Agent, shall segregate such remittances from its other assets,
and shall promptly deposit the same into a Blocked Account.



Section 5.12.    Formation of Subsidiaries.


(a)
If, at any time, a Restricted Subsidiary of the Borrower is required to become a
Subsidiary Loan

Party after the Closing Date pursuant to this Section 5.12, such Restricted
Subsidiary shall execute and deliver to the Administrative Agent a Pledge and
Security Agreement Supplement in the form of Exhibit D to the Security Agreement
within ten (10) Business Days after such Restricted Subsidiary is so required to
become a Subsidiary Loan Party.


(b)
If, at any time, the aggregate revenue or assets (on a non-consolidated basis)
of the Borrower and

those Restricted Subsidiaries that are then Subsidiary Loan Parties are less
than the Aggregate Subsidiary Threshold, then the Borrower shall cause one or
more other Restricted Subsidiaries (other than Foreign Subsidiaries) to become
additional Subsidiary Loan Parties, as provided in clause (d) below, within ten
(10) Business Days after such revenues or assets become less than the Aggregate
Subsidiary Threshold so that after including the revenue and assets of any such
additional Subsidiary Loan Parties, the aggregate revenue and assets (on a
non-consolidated basis) of the Borrower and all such Subsidiary Loan Parties
would equal or exceed the Aggregate Subsidiary Threshold.




92







--------------------------------------------------------------------------------




(c)
The Borrower may elect at any time to have any Restricted Subsidiary (other than
a Foreign

Subsidiary) become an additional Subsidiary Loan Party as provided in clause (d)
below. Upon the occurrence and during the continuation of any Event of Default,
if the Administrative Agent or the Required Lenders so direct, the Borrower
shall (i) cause all of its Restricted Subsidiaries to become additional
Subsidiary Loan Parties, as provided in clause (d) below, within ten (10)
Business Days after the Borrower’s receipt of written confirmation of such
direction from the Administrative Agent.


(d)
A Restricted Subsidiary (other than a Foreign Subsidiary) shall become an
additional Subsidiary

Loan Party by executing and delivering to the Administrative Agent a Subsidiary
Guaranty Supplement, accompanied by (i) all other Loan Documents related
thereto, (ii) certified copies of certificates or articles of incorporation or
organization, by-laws, membership operating agreements, and other organizational
documents, appropriate authorizing resolutions of the board of directors of such
Subsidiaries, and opinions of counsel comparable to those delivered pursuant to
Section 3.1(b), (iii) supplements to the Security Documents or new Security
Documents, as applicable, and evidence that such other actions have been taken
by such Restricted Subsidiaries to grant to the Administrative Agent for the
benefit of the Secured Parties valid and enforceable security interests in the
Collateral of such Restricted Subsidiaries and to cause such security interests
to be perfected and have the priority required by the Security Documents and
this Agreement and (iv) such other documents as the Administrative Agent may
reasonably request. No Subsidiary that becomes a Subsidiary Loan Party shall
thereafter cease to be a Subsidiary Loan Party or be entitled to be released or
discharged from its obligations under the Subsidiary Guaranty Agreement unless
otherwise permitted pursuant to the terms and provisions of this Agreement.


(e)
At the time of the formation or acquisition by any Loan Party of a direct
Foreign Subsidiary which

is a Material Subsidiary, the Borrower shall pledge, or cause to be pledged, to
the Administrative Agent, for its benefit and the benefit of Secured Parties,
65% of the Equity Interests of such Subsidiary (or, if the aggregate ownership
interest of the Loan Parties is less than 65%, all of the Equity Interests owned
by the Loan Parties) to secure the Secured Obligations; provided, however, that,
so long as the total assets owned by each of the Foreign Subsidiaries whose
Equity Interests have not been pledged pursuant to this Section 5.12 does not
exceed
$10,000,000 in the aggregate at the time of determination, such pledge of the
Equity Interests of such Foreign Subsidiary shall not be required (other than
pursuant to the Security Agreement).


(f)
Nothing in this Section 5.12 shall authorize the Borrower or any Restricted
Subsidiary of the

Borrower to form or acquire any Subsidiary unless the formation or acquisition
of such Subsidiary is permitted pursuant to Article VII. Any document, agreement
or instrument executed or issued pursuant to this Section 5.12 shall be a “Loan
Document” for purposes of this Agreement.





Section 5.13.    Real Estate.


(a)
The Loan Parties shall not be required to provide mortgages or any related
documents with respect

to any Real Estate. On the Closing Date, all Liens on Real Estate in favor of
the Former Agent and the Lenders and all Mortgages (as defined in the Existing
Credit Agreement) securing such Liens are hereby released and terminated.


(b)
The Loan Parties shall not be required to obtain any Collateral Access
Agreements that have not

been obtained prior to the Closing Date.



Section 5.14.    Post-Closing Obligations. The Borrower shall deliver to the
Administrative Agent each
of the documents, instruments, agreements and other items described on Schedule
5.14, and/or take the actions described on Schedule 5.14 on or prior to the
date(s) specified with respect to such delivery as set forth on Schedule 5.14,
as such dates may be extended by the Administrative Agent. All such deliverables
shall be in form and substance reasonably satisfactory to the Administrative
Agent.



Section 5.15.    Corporate Credit Ratings. The Borrower shall use commercially
reasonable efforts to
obtain and maintain a public corporate family and/or corporate credit rating, as
applicable, and public ratings in respect of the Tranche B Term Loans and, the
Tranche B-1 Term Loans and the Tranche B-2 Term Loans, in each case from each of
S&P and Moody’s.



Section 5.16.    Conference Calls. The Borrower shall, within 10 days (or such
later date as the


93







--------------------------------------------------------------------------------




Administrative Agent may agree in its reasonable discretion) after the date of
the delivery of the annual financial information pursuant to Section 5.1(a),
hold a conference call or teleconference, at a time selected by the Borrower and
reasonably acceptable to the Administrative Agent, with all of the Lenders that
choose to participate, to review the financial results of the previous fiscal
year, as the case may be, of the Borrower (it being understood that any such
call may be combined with any similar call held for any of the Borrower’s other
lenders or security holders).





ARTICLE VI
FINANCIAL COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Revolving
Commitment hereunder or any Obligation under the Revolving Facility remains
unpaid or outstanding:


Section 6.1.    [Reserved].



Section 6.2.    First Lien Net Leverage Ratio. The Borrower shall not permit the
First Lien Net
Leverage Ratio (i) on the last day of any Fiscal Quarter (beginning with the
first full Fiscal Quarter ending immediately after the Fourth Amendment Closing
Date) through and including the last day of the seventh (7th) full Fiscal
Quarter ending immediately after the Fourth Amendment Closing Date (or, upon
consummation of the Taurus Acquisition, the seventh (7th) full Fiscal Quarter
ending immediately after the date of the consummation of the Taurus Acquisition)
to exceed 4.50 to 1.00 and (ii) on the last day of the eighth (8th) full Fiscal
Quarter ending immediately after the Fourth Amendment Closing Date (or, upon
consummation of the Taurus Acquisition, the eighth (8th) full Fiscal Quarter
ending immediately after the date of consummation of the Taurus Acquisition) and
the last day of each Fiscal Quarter thereafter to exceed 4.25 to 1.00; provided
that the provisions of this Section 6.2 shall not be applicable with respect to
the last day of any Fiscal Quarter if on such day the Revolving Credit Exposure
of all Lenders (excluding LC Exposure with respect to Letters of Credit that
have not been drawn upon or, if there has been a drawing with respect to a
Letter of Credit, all reimbursement obligations due with respect thereto have
been fully satisfied) is zero ($0).



Section 6.3.    Pro Forma Adjustments. With respect to any period during which a
Permitted
Acquisition or a Disposition has occurred (each, a “Subject Transaction”), for
purposes of determining the First Lien Net Leverage Ratio (including for
purposes of determining compliance with Section 6.2), Consolidated EBITDA shall
be calculated with respect to such period on a Pro Forma Basis (including pro
forma adjustments approved by the Administrative Agent in its sole discretion
which are not otherwise contemplated in the definition of “Consolidated EBITDA”)
using the historical audited financial statements of any business so acquired or
to be acquired or sold or to be sold and the consolidated financial statements
of the Borrower and its Subsidiaries which shall be reformulated as if such
Subject Transaction, and any Indebtedness incurred or repaid in connection
therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period); provided that if such business so acquired does not have
historical audited financial statements, unaudited financial statements which
are in form and substance reasonably acceptable to the Administrative Agent may
be used in lieu thereof.



ARTICLE VII


NEGATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:


Section 7.1.    Indebtedness. The Borrower will not, and will not permit any of
its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:


(a)
Indebtedness created pursuant to the Loan Documents (including, for the
avoidance of



94







--------------------------------------------------------------------------------




doubt, Indebtedness in respect of the Taurus Revolving Commitment Increase, upon
and subject to the occurrence of the Taurus Effective Date);


(b)
Indebtedness of the Borrower and its Restricted Subsidiaries existing on the
Fourth

Amendment Closing Date and set forth on Schedule 7.1 and any Permitted
Refinancing thereof;


(c)
Indebtedness of the Borrower or any Restricted Subsidiary (i) incurred to
finance the

acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof; provided, that such Indebtedness is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvements and (ii) any Permitted Refinancing of any of the
foregoing; provided, further, that the aggregate principal amount of such
Indebtedness under this clause (c) does not exceed at any time outstanding the
greater of (x)
$55,000,000 and (y) 15.0% of Consolidated EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period;


(d)
Indebtedness of the Borrower owing to any Restricted Subsidiary or of any
Restricted

Subsidiary owing to the Borrower or any other Restricted Subsidiary, in each
case, to the extent constituting an Investment permitted by Section 7.4;
provided that any Indebtedness of the Borrower or any Subsidiary Loan Party in
each case to any Restricted Subsidiary that is not a Subsidiary Loan Party shall
be subordinated to the Secured Obligations in a manner reasonably acceptable to
the Administrative Agent;


(e)
Indebtedness in respect of Hedge Agreements permitted pursuant to Section 7.10;



(f)
Indebtedness of the Borrower or any Restricted Subsidiary incurred or assumed in

connection with any Permitted Acquisition (including, so long as no Event of
Default shall have occurred and be continuing or would result therefrom,
Permitted Refinancings thereof); provided, that (i)(A) in the case of any such
Indebtedness secured by Liens on Collateral ranking pari passu with the Liens
securing the Obligations, the First Lien Net Leverage Ratio on a Pro Forma Basis
immediately after giving effect to such acquisition, merger or consolidation,
the incurrence or assumption of such Indebtedness and the use of proceeds
thereof and any related transactions, is not greater than 4.00 to 1.00, (B) in
the case of any such Indebtedness secured by Liens on Collateral ranking junior
to the Liens securing the Obligations, the Senior Secured Net Leverage Ratio on
a Pro Forma Basis immediately after giving effect to such acquisition, merger or
consolidation, the incurrence or assumption of such Indebtedness and the use of
proceeds thereof and any related transactions, is not greater than 5.50 to 1.00,
(C) in the case of unsecured Indebtedness, the Total Net Leverage Ratio on a Pro
Forma Basis immediately after giving effect to such acquisition, merger or
consolidation, the incurrence or assumption of such Indebtedness and the use of
proceeds thereof and any related transactions, is not greater than 6.00 to 1.00
and (D) in the case of any such Indebtedness incurred under this clause
(f)(i)(D) by a Subsidiary other than a Subsidiary Loan Party that is incurred in
contemplation of such acquisition, merger or consolidation, the aggregate
outstanding principal amount of such Indebtedness immediately after giving
effect to such acquisition, merger or consolidation, the incurrence of such
Indebtedness and the use of proceeds thereof and any related transactions shall
not exceed, when taken together with all amounts incurred pursuant to this
clause (f)(i)(D) and clauses (k)(ii)(D) and (o) of this Section 7.1, the greater
of $55,000,000 and 15.0% of Consolidated EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period, (ii) any term loans incurred
pursuant to clause (f)(i)(A) that are incurred in contemplation of such
acquisition, merger or consolidation and that are secured by Liens on Collateral
ranking pari passu with the Liens securing the Obligations shall be subject to
the MFN Protection, (iii) no Event of Default exists at the time of Incurrence
or assumption of such Indebtedness or would result therefrom, (iv) the Weighted
Average Life to Maturity applicable to any such Indebtedness that is consisting
of term loans is not shorter than the Tranche B Term Loans and/or, the Tranche
B-1 Term Loans and/or the Tranche B-2 Term Loans and any such Indebtedness that
is consisting of term loans does not mature prior to the date occurring 91 days
following the Latest Maturity Date for any Class of Term Loans (in effect as of
the date such Indebtedness is incurred), (v) such


95







--------------------------------------------------------------------------------




Indebtedness does not mature prior to the date occurring 91 days following the
Revolving Commitment Termination Date (in effect as of the date such
Indebtedness is Incurred), (vi) the terms of such Indebtedness (including,
without limitation, all covenants, defaults, guaranties, and remedies, but
excluding as to interest rate, call protection and redemption premium), taken as
a whole, are no more restrictive or onerous in any material respect than the
terms applicable to the Borrower under this Agreement and the other Loan
Documents, unless the Borrower offers to amend this Agreement to include any
such more restrictive or onerous terms; provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five (5) Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the Incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or the then most current drafts of the documentation relating
thereto, certifying that the Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement of this sub-clause (vi)
shall be conclusive evidence that such terms and conditions satisfy such
foregoing requirement, (vii) subject to the clause (i)(D) above, such
Indebtedness shall not be Guaranteed by any Person other than the Guarantors,
(viii) such Indebtedness is not secured by any Lien on any property or assets of
the Borrower or any of its Restricted Subsidiaries other than property or assets
constituting Collateral under the Loan Documents; (ix) prior to the Incurrence
of such Indebtedness, the Borrower shall have delivered to the Administrative
Agent a certificate from a Responsible Officer of the Borrower certifying as to
compliance with the requirements of preceding clauses (i) through (viii)
together with a Compliance Certificate setting forth in reasonable detail the
calculations of the First Lien Net Leverage Ratio, Senior Secured Net Leverage
Ratio and/or Total Net Leverage Ratio, as applicable, and executed by a
Responsible Officer of the Borrower certifying the requirements of the preceding
clause (ii) have been met; and (x) any secured Indebtedness permitted under this
Section 7.1(f) shall be subject to intercreditor arrangements reasonably
satisfactory to Administrative Agent;


(g)
Guarantees incurred by the Borrower or any of its Restricted Subsidiaries of
Indebtedness

of the Borrower or any of its Restricted Subsidiaries so long as such
Indebtedness and, if applicable, Guarantees, is permitted under this Section
7.1; provided that (x) Guarantees by the Borrower or any Subsidiary Loan Party
of Indebtedness of a Restricted Subsidiary which is not a Subsidiary Loan Party
shall be subject to Section 7.4 (with the amount of such Guarantees by the
Borrower or any Subsidiary Loan Party of Indebtedness of a Restricted Subsidiary
which is not a Subsidiary Loan Party considered an Investment) and (y)
Guarantees permitted under this clause (g) shall be subordinated to the
Obligations to the same extent as the terms of the Indebtedness so guaranteed;


(h)
Indebtedness consisting of contingent liabilities in respect of any
indemnification,

working capital adjustment, purchase price adjustment, non-compete, consulting,
deferred compensation, earn-out obligations, contingent consideration,
contributions, and similar obligations, incurred in connection with any
Permitted Acquisition, any Investment permitted under Section 7.4 or any
disposition permitted under Section 7.6; provided that both as of the date of
the Incurrence of such Indebtedness and immediately after giving effect thereto
on a Pro Forma Basis for the Test Period, the Borrower is in compliance with the
financial ratio set forth in Section 7.3(b)(ii) and no Default or Event of
Default shall have occurred and be continuing or would result therefrom;


(i)
Indebtedness consisting of the financing of insurance premiums in respect of
insurance

required by this Agreement or otherwise incurred in the ordinary course of
business;


(j)
cash management obligations and other Indebtedness in respect of netting
services,

automatic clearinghouse arrangements, overdraft protections, employee credit
card programs and other cash management and similar arrangements in the ordinary
course of business;


(k)
other Indebtedness Incurred by the Borrower or any Restricted Subsidiary so long
as (i)

no Event of Default exists at the time of Incurrence thereof or would result
therefrom, (ii) (A) in the case of any such Indebtedness secured by Liens on
Collateral ranking pari passu with the Liens securing the Obligations, the First
Lien Net Leverage Ratio on a Pro Forma Basis after giving effect to the
incurrence


96







--------------------------------------------------------------------------------




of such Indebtedness and the use of proceeds thereof and any related
transactions is not greater than 4.00 to 1.00, (B) in the case of any such
Indebtedness secured by Liens on Collateral ranking junior to the Liens securing
the Obligations, the Senior Secured Net Leverage Ratio on a Pro Forma Basis
immediately after giving effect to the incurrence of such Indebtedness and the
use of proceeds thereof and any related transactions is not greater than 5.50 to
1.00, (C) in the case of unsecured Indebtedness, the Total Net Leverage Ratio on
a Pro Forma Basis immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof and any related transactions is not
greater than 6.00 to 1.00 and (D) in the case of any such Indebtedness incurred
under this clause (k)(ii)(D) by a Subsidiary other than a Subsidiary Loan Party,
the aggregate outstanding principal amount of such Indebtedness immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof and any related transactions shall not exceed, when taken
together with all amounts incurred pursuant to this clause (k)(ii)(D) and
clauses (f)(i)(D) and (o) of this Section 7.1, the greater of $55,000,000 and
15.0% of Consolidated EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period, (iii) any term loans incurred pursuant to clause
(ii)(A) above that are secured by Liens on Collateral ranking pari passu with
the Liens securing the Obligations shall be subject to the MFN Protection, (iv)
the Weighted Average Life to Maturity applicable to any such Indebtedness that
is consisting of term loans is not shorter than the Tranche B Term Loans and,
the Tranche B-1 Term Loans and/or the Tranche B-2 Term Loans and any such
Indebtedness that constitutes a “term loan B” facility does not mature prior to
the date occurring 91 days following the Latest Maturity Date for any Class of
Term Loans (in effect as of the date such Indebtedness is incurred), (v) such
Indebtedness does not mature prior to the date occurring 91 days following the
Revolving Commitment Termination Date (in effect as of the date such
Indebtedness is Incurred), (vi) the terms of such Indebtedness (including,
without limitation, all covenants, defaults, guaranties, and remedies, but
excluding as to interest rate, call protection and redemption premium), taken as
a whole, are no more restrictive or onerous in any material respect than the
terms applicable to the Borrower under this Agreement and the other Loan
Documents, unless the Borrower offers to amend this Agreement to include any
such more restrictive or onerous terms; provided that a certificate of a
Responsible Officer of the Borrower delivered to the Administrative Agent at
least five (5) Business Days (or such shorter period as the Administrative Agent
may reasonably agree) prior to the Incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or the then most current drafts of the documentation relating
thereto, certifying that the Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement of this sub-clause (vi)
shall be conclusive evidence that such terms and conditions satisfy such
foregoing requirement, (vii) subject to clause (ii)(D) above, such Indebtedness
shall not be Guaranteed by any Person other than the Guarantors,
(viii) such Indebtedness is not secured by any Lien on any property or assets of
the Borrower or any of its Restricted Subsidiaries other than property or assets
constituting Collateral under the Loan Documents; (ix) prior to the Incurrence
of such Indebtedness, the Borrower shall have delivered to the Administrative
Agent a certificate from a Responsible Officer of the Borrower certifying as to
compliance with the requirements of preceding clauses (i) through (viii)
together with a Compliance Certificate setting forth in reasonable detail the
calculations of the First Lien Net Leverage Ratio, Senior Secured Net Leverage
Ratio and/or Total Net Leverage Ratio, as applicable, and executed by a
Responsible Officer of the Borrower certifying the requirements of the preceding
clause (ii) have been met; and (x) any secured Indebtedness permitted under this
Section 7.1(k) shall be subject to intercreditor arrangements reasonably
satisfactory to Administrative Agent;


(l)
Indebtedness Incurred by the Borrower or any Restricted Subsidiary; provided
that the

aggregate principal amount of Indebtedness outstanding under this clause (l) at
any time does not at any time exceed the greater of (x) $45,000,000 and (y)
12.5% of Consolidated EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period;


(m)
unsecured Indebtedness (including Guarantees thereof subject to the proviso
immediately

below) in respect of the Senior Notes in an aggregate principal amount not to
exceed the amount outstanding on the Closing Date (reduced on a dollar for
dollar basis by the principal amount Senior Notes repurchased or redeemed) and,
so long as no Default or Event of Default shall have occurred and be continuing
or


97







--------------------------------------------------------------------------------




would result therefrom, Permitted Refinancing thereof; provided, that (i) such
Indebtedness shall not at any time be Guaranteed by any Person other than the
Guarantors and (ii) such Indebtedness shall not at any time be secured by any
Lien on any property or assets of the Borrower or any of its Restricted
Subsidiaries;


(n)
Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of,

joint ventures in an aggregate principal amount outstanding that, immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 7.1(n), would not exceed the
greater of $25,000,000 and 7.5% of Consolidated EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period;


(o)
Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate

principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding under
clauses (f)(i)(D) and (k)(ii)(D) of this Section 7.1 does not exceed the greater
of
$55,000,000 and 15.0% of Consolidated EBITDA calculated on a Pro Forma Basis for
the then most recently ended Test Period;


(p)
Indebtedness of the Borrower or any Restricted Subsidiary in an aggregate
outstanding

principal amount not greater than 100% of the amount of net cash proceeds from
the issuance or sale of Qualified Equity Interests of the Borrower, other than
proceeds from the sale of Equity Interests to, or contributions from, the
Borrower or any of its Subsidiaries, to the extent such net cash proceeds do not
constitute Excluded Contributions;


(q)
(i) Indebtedness representing the Taurus Term Loan Facility and/or (ii) in lieu,
in part or

in full, of Indebtedness incurred pursuant to clause (q)(i), debt securities,
the proceeds of which are used to finance, in whole or in part, the Taurus
Acquisition; provided that the aggregate principal amount of Indebtedness
outstanding at any time under this clause (q) shall not exceed, in the
aggregate, $400,000,000;


(r)
earn-out obligations, including purchase price adjustments, incurred in
connection with

any Permitted Acquisition, any Investment permitted under Section 7.4 or any
disposition permitted under Section 7.6; and


(s)
Indebtedness representing Refinancing Term Loans, Replacement Revolving
Facilities

and/or Refinancing Notes.


In the event that an item of Indebtedness meets the criteria of more than one of
the categories of Indebtedness permitted above, the Borrower may classify such
item of Indebtedness in any manner that complies with this covenant and may from
time to time reclassify such items of in whole or in part as Indebtedness in any
manner that would comply with any of the categories of this covenant at the time
of such reclassification.





Section 7.2.    Liens; Negative Pledge. The Borrower will not, and will not
permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien on any of its
assets or property now owned or hereafter acquired or, except:


(a)
Permitted Liens;



(b)
purchase money Liens upon or in any fixed or capital assets to secure the
purchase price

or the cost of construction or improvement of such fixed or capital assets or to
secure Indebtedness incurred solely for the purpose of financing the
acquisition, construction or improvement of such fixed or capital assets
(including Liens securing any Capital Lease Obligations); provided, that (i)
such Lien secures


98







--------------------------------------------------------------------------------




Indebtedness permitted by Section 7.1(c), (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset;
and (iv) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;


(c)
extensions, renewals, or replacements of any Lien referred to in paragraphs (a)
and (b) of

this Section 7.2; provided, that the principal amount of the Indebtedness
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the assets originally encumbered thereby;


(d)
Liens existing on property of a Restricted Subsidiary or other property acquired
by the

Borrower or any of its Restricted Subsidiaries at the time of its acquisition
after the Closing Date pursuant to a Permitted Acquisition or other Investment
permitted hereunder; provided that (i) such Lien was not created in
contemplation of such acquisition, (ii) such Lien does not extend to or cover
any other assets or property other than the property and assets of such
Restricted Subsidiary at the time of the acquisition (and after acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such time and which Indebtedness and other obligations are
permitted hereunder that require, pursuant to their terms at such time, a pledge
of after acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby is
permitted under Section 7.1(f); and


(e)
(i) Liens on Collateral secured on a pari passu basis with the Liens securing
the

Obligations, so long as such Liens secure Indebtedness permitted pursuant to
Sections 7.1(f)(i)(A), 7.1(k)(ii)(A) or 7.1(s) and/or (ii) Liens on Collateral
secured on a junior basis with the Liens securing the Obligations, so long as
such Liens secured Indebtedness permitted pursuant to Sections 7.1(f)(i)(B),
7.1(k)(ii)(B) or 7.1(s); provided that, in the case of Liens in connection with
any debt assumed pursuant to Section 7.1(f)(i)(A) or 7.1(f)(i)(B), such Liens
and the Indebtedness secured by such Liens shall not have been incurred or
created in connection with or in contemplation of such acquisition Each Lender
agrees that the Liens permitted under clause (e) above which secure Indebtedness
permitted to be incurred under Section 7.1(k) may be pari passu with Liens
securing the Secured Obligations pursuant to intercreditor arrangements
reasonably satisfactory to Administrative Agent;


(f)
Liens with respect to property or assets of the Borrower or any Restricted
Subsidiary

securing obligations in an aggregate principal amount outstanding that,
immediately after giving effect to the creation of such Liens, would not exceed
the greater of (x) $45,000,000 and (y) 12.5% of Consolidated EBITDA calculated
on a Pro Forma Basis for the then most recently ended Test Period; and


(g)
Liens securing Indebtedness incurred pursuant to Section 7.1(q).



Notwithstanding the foregoing or anything else to the contrary herein, the
Borrower will not, and will not permit any of its Restricted Subsidiaries to (A)
grant a Lien in favor of any Person on any Real Estate (other than any Liens
granted to secure all of the Secured Obligations and other than Liens described
in clauses (b) or (e) of the definition of “Permitted Liens”) or (B) enter into,
assume or otherwise be bound by any Negative Pledge except for a Negative Pledge
contained in an agreement relating to the sale of a Restricted Subsidiary that
owns Real Estate or the sale of specific Real Estate pending such sale; provided
that in any such case the Negative Pledge applies only to the Restricted
Subsidiary or the Real Estate that are the subject of such sale. In the event
that any Lien meets the criteria of more than one of the categories of any Lien
permitted above, the Borrower may classify such Lien in any manner that complies
with this covenant and may from time to time reclassify such items of in whole
or in part as a Lien in any manner that would comply with any of the categories
of this covenant at the time of such reclassification.



Section 7.3.    Fundamental Changes; Permitted Acquisitions.


(a)
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, merge into or



99







--------------------------------------------------------------------------------




consolidate into any other Person, or permit any other Person to merge into or
consolidate with it (except, in either case, as may be permitted by clause (b)
immediately below), or sell, lease, transfer or otherwise dispose of (in a
single transaction or a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or all or
substantially all of the stock of any of its Restricted Subsidiaries (in each
case, whether now owned or hereafter acquired) or liquidate or dissolve;
provided, that if at the time thereof and immediately after giving effect
thereto on a pro forma basis, no Default or Event of Default shall have occurred
and be continuing (i) a Restricted Subsidiary of the Borrower may merge with and
into the Borrower or another Restricted Subsidiary; provided, that, (A) in the
case of a merger involving the Borrower, the Borrower shall be the survivor of
such merger and (B) in the case of a merger involving a Loan Party, a Loan Party
shall be the survivor of such merger, (ii) a Restricted Subsidiary of the
Borrower may merge with and into an Unrestricted Subsidiary so long as the
Restricted Subsidiary is the surviving Person, (iii) a Restricted Subsidiary of
the Borrower may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to a Loan Party, and (iv) a Restricted
Subsidiary of the Borrower may liquidate or dissolve in accordance with
Applicable Law if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and its Restricted
Subsidiaries and will not adversely affect the Borrower’s ability to perform its
obligations under this Agreement.


(b)
No Loan Party will make or otherwise permit to be consummated an Acquisition
unless each of the

following conditions shall have been satisfied or waived by the Requisite
Lenders (each such Acquisition, to the extent each of the following conditions
shall have been satisfied or waived by the Requisite Lenders, a “Permitted
Acquisition”), which in the case of a Limited Conditionality Acquisition shall
be subject to Section 1.5:


(i)
any Person or assets or division as acquired in accordance herewith shall be in
same

business or lines of business in which the Borrower and/or its Restricted
Subsidiaries are engaged as of the Closing Date or similar, related, ancillary
or complementary businesses, and which business would not subject the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of its rights and remedies under this Agreement or
any other Loan Documents other than approvals applicable to the exercise of such
rights and remedies with respect to the Loan Parties prior to such Permitted
Acquisition;


(ii)
the Borrower shall have delivered to Administrative Agent, at least 10 Business
Days (or

such shorter period agreed to by the Administrative Agent) prior to such
proposed acquisition, (A) a Compliance Certificate demonstrating that, after
giving effect to the proposed Permitted Acquisition and the Incurrence of any
Indebtedness in connection therewith on a Pro Forma Basis, the Borrower would be
permitted to incur at least $1.00 of Indebtedness pursuant to Section 7.1(k) and
(B) all other relevant financial information with respect to such acquired
assets, including the aggregate consideration for such acquisition and any other
information required to demonstrate compliance with the foregoing clause (A);


(iii)
in the case of the purchase or other acquisition of Equity Interests, the
requisite percentage

of Equity Interests (except for any such securities in the nature of directors’
qualifying shares required pursuant to Applicable Law) acquired or otherwise
issued by such Person or any newly formed Restricted Subsidiary of the Borrower
in connection with such acquisition shall be pledged by the applicable Loan
Party to the Administrative Agent to the extent required by Section 5.12, and
the Borrower shall have taken, or caused to be taken, promptly, each of the
other actions set forth in Section 5.12;


(iv)
the purchase is consummated pursuant to a negotiated acquisition agreement on a

non-hostile basis and approved by the Permitted Acquisition Target’s board of
directors or comparable governing body (and shareholders, if necessary) prior to
the consummation of the Permitted Acquisition;


(v)
the business and assets acquired in such Permitted Acquisition shall be free and
clear of all

Liens (other than Liens permitted by Section 7.2);


(vi)
with respect to any transaction or series of related transactions involving
Acquisition



100







--------------------------------------------------------------------------------




Consideration of more than $100,000,000, at least 10 Business Days (or such
shorter period agreed to by the Administrative Agent) prior to such proposed
acquisition, the Borrower shall have delivered to Administrative Agent (i)
written notice of such proposed Permitted Acquisition, which notice shall
include a reasonably detailed description of such proposed Permitted
Acquisition, (ii) a copy of the purchase agreement related to the proposed
Permitted Acquisition (and any related documents reasonably requested by
Administrative Agent) and (iii) to the extent available, quarterly and annual
financial statements of the Person whose Equity Interests or assets are being
acquired for the twelve (12) month period immediately prior to such proposed
Permitted Acquisition, including any audited financial statements for such
period that are available; and


(vii)
at the time of such Permitted Acquisition and after giving effect thereto, no
Default or

Event of Default shall have occurred and be continuing.


Notwithstanding anything to the contrary herein, the Acquisition of a Person
that is designated as an Unrestricted Subsidiary substantially concurrently with
such Acquisition shall not be a Permitted Acquisition but instead shall be an
Investment that is otherwise subject to Section 7.4.


(c)
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage in any

business other than businesses of the type conducted by the Borrower and its
Restricted Subsidiaries on the Closing Date and businesses reasonably related,
ancillary or complementary thereto.





Section 7.4.    Investments, Loans, Etc. The Borrower will not, and will not
permit any of its
Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly-owned Restricted Subsidiary prior
to such merger), any Equity Interests, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make any loans or advances to, or make any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person that
constitute a business unit or division of such another Person, or purchase or
acquire all or substantially all of the assets of another Person, or create or
form any Restricted Subsidiary (all of the foregoing being collectively called
“Investments”) other than Investments constituting Permitted Acquisitions
(including, for the avoidance of doubt, the Taurus Acquisition); provided, that:


(a)
the Borrower and its Restricted Subsidiaries may make and hold Permitted
Investments;



(b)
(i) the Borrower and its Restricted Subsidiaries may hold the Investments
existing on the

Fourth Amendment Closing Date and set forth on Schedule 7.4 and (ii) any Loan
Party may make Investments in any other Loan Party:


(c)
any Investments of a Person in existence at the time such Person becomes a
Restricted

Subsidiary of the Borrower may be held by such Restricted Subsidiary; provided
that such Investments were not made in connection with or anticipation of such
Person becoming a Restricted Subsidiary of the Borrower;


(d)
the Borrower and its Restricted Subsidiaries may hold Investments constituting
non-cash

proceeds received in connection with a sale or other disposition of assets to
the extent permitted by Section
7.6 or in connection with the settlement of obligations owing to it by
financially troubled debtors;


(e)
so long as no Default or Event of Default has occurred and is continuing or
would result

therefrom, the Borrower and its Restricted Subsidiaries may make Investments
(and, thereafter, may hold such Investments) in an aggregate amount not to
exceed the greater of (x) $120,000,000 and (y) 33.0% of Consolidated EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;




101







--------------------------------------------------------------------------------




(f)
so long as no Default or Event of Default has occurred and is continuing or
would result

therefrom, and the Total Net Leverage Ratio does not exceed 4.00 to 1.00
immediately prior and after giving effect thereto on a Pro Forma Basis for the
then most recently ended Test Period, the Borrower and its Restricted
Subsidiaries may make additional Investments (and thereafter hold such
Investments). Prior to consummating an Investment pursuant to this clause (f),
the Borrower shall deliver to the Administrative Agent a Compliance Certificate
setting forth in reasonable detail the calculations of the Total Net Leverage
Ratio and executed by a Responsible Officer of the Borrower certifying the
requirements of this clause (f) have been met;


(g)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Borrower and its Restricted Subsidiaries may make
(i) loans or advances to employees, officers or directors of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business for travel,
entertainment, relocation and related expenses in an aggregate amount not to
exceed $15,000,000 at any time and (ii) Investments consisting of deposits,
expense prepayments, accounts receivable arising, trade debt granted and other
credits extended to customers and similar Persons in the ordinary course of
business;


(h)
a Restricted Subsidiary of the Borrower may be established or created (but not
capitalized

unless otherwise permitted under this Section 7.4) so long as, to the extent
applicable, the Borrower and such Restricted Subsidiary comply with the
provisions of Section 5.12;


(i)
without duplication of any other clause of this Section 7.4, so long as the
Available

Amount Conditions are satisfied at the time of such Investment, the Borrower and
its Restricted Subsidiaries may make Investments in an amount not to exceed the
Available Amount;


(j)
[reserved];



(k)
Investments by the Borrower or any Restricted Subsidiary in the Borrower or any

Restricted Subsidiary; provided, however that the aggregate amount of
Investments pursuant to this clause
(k)
in Restricted Subsidiaries that are not Subsidiary Loan Parties shall not exceed
at any time the greater of

(x) $25,000,000 and (y) 7.5% of Consolidated EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period;


(l)
Investments arising as a result of Hedge Agreements permitted pursuant to
Section 7.10;



(m)
Investments in joint ventures in an aggregate amount not to exceed at any time
the greater

of (x) $25,000,000 and (y) 7.5% of Consolidated EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period; and


(n)
Investments in Unrestricted Subsidiaries in an aggregate amount not to exceed at
any time

the greater of (x) $25,000,000 and (y) 7.5% of Consolidated EBITDA calculated on
a Pro Forma Basis for the then most recently ended Test Period.





Section 7.5.    Restricted Payments. The Borrower will not, and will not permit
its Restricted
Subsidiaries to, directly or indirectly (i) declare or make, or agree to pay or
make, any dividend (other than dividends payable by the Borrower solely in
shares of any class of its common stock (other than Disqualified Equity
Interests)) on any class of its Equity Interests, (ii) make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, or other acquisition of, any Equity Interests
of the Borrower or any Restricted Subsidiary or any options, warrants, or other
rights to purchase such Equity Interests, whether now or hereafter outstanding
or (iii) make any prepayment of principal of, or voluntary payment into a
sinking fund for the retirement of, or any defeasance, purchase or other
acquisition for value of any Junior Debt of the Borrower or its Restricted
Subsidiaries (each of the foregoing, a “Restricted Payment”); provided, that:




102







--------------------------------------------------------------------------------




(a)    Restricted Subsidiaries of the Borrower may in any event declare and pay
cash and other
dividends to the Borrower or another Loan Party;


(b)    (1) prior to the consummation of the Taurus Acquisition and funding of
the Taurus Term Loan Facility:
(i)    the Borrower and its Subsidiaries may make Restricted Payments after the
Closing Date in an aggregate amount not to exceed $25,000,000 minus any amount
that has been utilized under Section 7.4(k); and
(ii)
the Borrower and its Subsidiaries may make additional Restricted Payments if, as
of the

date of such proposed Restricted Payment and immediately after giving effect
thereto on a Pro Forma Basis for the Test Period, the Senior Secured Net
Leverage Ratio does not exceed 2.00 to 1.00 and the Borrower delivers to the
Administrative Agent a Compliance Certificate setting forth in reasonable detail
the calculations of the Senior Secured Net Leverage Ratio and executed by a
Responsible Officer of the Borrower certifying the requirements of this clause
(b)(1)(ii) have been met; and


(2)upon and following the consummation of the Taurus Acquisition and funding of
the Taurus Term Loan Facility:


(i)
the Borrower and its Restricted Subsidiaries may make Restricted Payments in an

aggregate amount not to exceed at any time the greater of (x) $95,00,000 and 25%
of Consolidated EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period; and


(ii)
so long as no Event of Default has occurred and is continuing or would result
therefrom,

the Borrower and its Restricted Subsidiaries may make additional Restricted
Payments if, as of the date of such proposed Restricted Payment and immediately
after giving effect thereto on a Pro Forma Basis for the Test Period, the Total
Net Leverage Ratio does not exceed 3.25 to 1.00 and the Borrower delivers to the
Administrative Agent a Compliance Certificate setting forth in reasonable detail
the calculations of the Total Net Leverage Ratio and executed by a Responsible
Officer of the Borrower certifying the requirements of this clause (b)(2)(ii)
have been met;


(c)
Restricted Payments the proceeds of which are used to purchase or redeem the
Equity

Interests of the Borrower (including related stock appreciation rights or
similar securities) held by then present or former directors, consultants,
officers or employees of the Borrower; provided, that the aggregate amount of
such purchases or redemptions under this clause (c) shall not exceed $5,000,000
in any Fiscal Year; provided that any such unused amounts in any Fiscal Year may
be carried forward to the subsequent Fiscal Year (but not to any further
subsequent Fiscal Years);


(d)
so long as the Available Amount Conditions are satisfied at the time of the
making of a

Restricted Payment, the Borrower and its Restricted Subsidiaries may make
Restricted Payments in an amount not to exceed the Available Amount; and


(e)
Restricted Payments in the form of regular dividend payments on the Borrower’s
common

stock in an amount not to exceed $50,000,000 in any Fiscal Year; provided that
any such unused amounts in any Fiscal Year may be carried forward to subsequent
Fiscal Years in an aggregate amount not to exceed 25% of the cumulative amount
permitted pursuant to this clause (e) (for the avoidance of doubt, prior to
giving effect to this proviso).





Section 7.6.    Sale of Assets. The Borrower will not, and will not permit any
of its Restricted
Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary of the Borrower, issue or
sell any shares of such Restricted Subsidiary’s Equity Interests to any Person
other than the Borrower or any


103







--------------------------------------------------------------------------------




wholly-owned Subsidiary of the Borrower (or to qualify directors if required by
Applicable Law), except:


(a)
the sale or other disposition for fair market value of obsolete or worn out
property or

other property not necessary for operations disposed of in the ordinary course
of business;


(b)
the sale or other disposition of products, services, receivables and Permitted
Investments

or constituting the licensing or sub-licensing of intellectual property or other
general intangibles and licenses, sub-licenses, leases or subleases of other
property, so long as (i) in each of the foregoing cases, such transaction is in
the ordinary course of business and consistent with past practice and (ii) in
the case of licenses, sub-licenses, leases and subleases of property or assets,
such transactions do not interfere in any material respect with the business of
the Borrower and/or its Restricted Subsidiaries;


(c)
so long as no Default or Event of Default then exists or would result therefrom
and the

Borrower complies with Section 2.12(c), the sale or other disposition of assets
in connection with Sale/Leaseback Transactions permitted under Section 7.9;


(d)
the Borrower and its Restricted Subsidiaries may grant leases or subleases to
other

Persons of excess office or other space so long as such lease or sublease (x)
does not materially interfere with the conduct of the business of the Borrower
or any Restricted Subsidiary and (y) is on fair and reasonable terms and
conditions;


(e)
so long as no Default or Event of Default then exists or would result therefrom
and the

Borrower complies with Section 2.12(c), the sale or other disposition of radio
assets or the Equity Interests of a Restricted Subsidiary, the assets of which
are substantially all radio assets;


(f)
so long as the Borrower complies with Section 2.12(d), the sale or other
disposition of

any asset in connection with an Event of Loss;


(g)
the concurrent exchange of a television broadcast station or radio station or of
long-term

Station operating assets or cash or of any digital business (including the
Equity Interests of a Person which owns long-term Station operating assets or
digital business assets), for which a Loan Party receives cash, Permitted
Investments or Station operating assets or digital business operating assets at
least equal to the fair market value of the assets so exchanged as determined by
the Borrower in good faith (except that the Loan Parties may only receive (I)
radio station assets (and cash) in exchange for radio station assets (and cash)
or digital business operating assets (and cash) owned by a Loan Party and (II)
television broadcast assets (and cash) in exchange for digital business
operating assets (and cash), radio station assets (and cash) or television
broadcast assets (and cash) owned by a Loan Party); provided that (v) no Default
or Event of Default then exists or would result therefrom, (w) the aggregate
amount of all cash and Permitted Investments received by a Loan Party in
connection with such asset exchanges shall not exceed thirty-five percent (35%)
of the aggregate consideration for such asset exchange, (x) the aggregate amount
of all cash and Permitted Investments paid by a Loan Party in connection with
such asset exchange shall not exceed thirty-five percent (35%) of the aggregate
amount paid or transferred by a Loan Party in connection with such asset
exchange, (y) any cash or Permitted Investments that are received by a Loan
Party in connection with any asset exchange pursuant to this Section 7.6(g)
shall be applied pursuant to Section 2.12(c), and (z) at least five (5) Business
Days prior to the completion of such exchange, the Borrower shall provide to the
Administrative Agent (in each case in form and substance reasonably satisfactory
to the Administrative Agent):


(i)
a written notification of such exchange describing the assets to be exchanged
and

the proposed closing date of the exchange;


(ii)
at the request of the Administrative Agent (in its sole discretion), a
certificate,



104







--------------------------------------------------------------------------------




executed by an Responsible Officer of the Borrower, (1) certifying that the
property or other consideration received by the Loan Parties is at least equal
to the fair market value of the assets so exchanged, (2) attaching financial
calculations specifically demonstrating the Borrower’s compliance with the
Financial Covenant (as determined and adjusted pursuant to Section 6.3) after
giving effect to such exchange (regardless of whether the Financial Covenant is
then required to be tested at the time of such exchange) and (3) certifying that
no Default or Event of Default exists or would be caused by such exchange; and


(iii)
such other additional financial information as the Administrative Agent shall

reasonably request;


(h)
Dispositions of property or assets by the Borrower and/or any Restricted
Subsidiary

(including Sale/Leaseback Transactions permitted pursuant to Section 7.9), so
long as (i) such Disposition is for fair market value (as determined in good
faith by the Borrower), (ii) at least 75% of the proceeds of such Disposition
(except to Loan Parties) consist of cash or Permitted Investments; provided that
for purposes of this clause (ii), any Designated Non-Cash Consideration received
by the Borrower or any of its Subsidiaries in such Disposition shall be deemed
to be cash, so long as the aggregate amount of such Designated Non-Cash
Consideration has an aggregate fair market value (as determined in good faith by
the Borrower), taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (h) and clause (i) below at any time, not to
exceed the greater of (x) $100,000,000 and (y) 2.0% of Consolidated Total Assets
as of the end of the then most recently ended Test period and (iii) both
immediately prior to and immediately after giving effect to any such sale or
other Disposition, no Event of Default shall have occurred;


(i)
the sale or other disposition of a television broadcast station or of long-term
Station

operating assets or of any digital business (including the Equity Interests of a
Person which owns television broadcast station or long-term Station operating
assets or digital business assets) if the proceeds of such sale or other
disposition are used within one year of such sale or other disposition to
purchase other television broadcast station or of long-term television Station
operating assets (including the Equity Interests of a Person which owns
television broadcast station or long-term television Station operating assets);
so long as (i) such Disposition is for fair market value (as determined in good
faith by the Borrower), (ii) at least 75% of the proceeds of such Disposition
(except to Loan Parties) consist of cash or Permitted Investments; provided that
for purposes of this clause (ii), any Designated Non-Cash Consideration received
by the Borrower or any of its Subsidiaries in such Disposition shall be deemed
to be cash, so long as the aggregate amount of such Designated Non-Cash
Consideration has an aggregate fair market value (as determined in good faith by
the Borrower), taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (i) and clause (h) above at any time, not to
exceed the greater of (x) $100,000,000 and (y) 2.0% of Consolidated Total Assets
as of the end of the then most recently ended Test period, (iii) both
immediately prior to and immediately after giving effect to any such sale or
other Disposition, no Event of Default shall have occurred and (iv) at least
five (5) Business Days prior to the completion of such sale of disposition, the
Borrower shall provide to the Administrative Agent (in each case in form and
substance reasonably satisfactory to the Administrative Agent):


(i)
a written notification of such sale or other disposition describing the assets
to be

sold or disposed of and the proposed closing date thereof; and


(ii)
at the request of the Administrative Agent (in its sole discretion), such other

additional information as the Administrative Agent shall reasonably request;


(j)
so long as the Borrower complies with Section 2.12(c), sales or dispositions of

equipment, spectrum usage rights, broadcast licenses or related assets, in each
case in connection with any spectrum reallocation resulting from the FCC’s
incentive auction of TV broadcast spectrum pursuant to 47
U.S.C. §1452(b)(4)(A); and




105







--------------------------------------------------------------------------------




(k)
Dispositions of property or assets by the Borrower and/or any Restricted
Subsidiary, so

long as the aggregate fair market value of such Dispositions in any Fiscal Year
does not exceed
$50,000,000.





Section 7.7.    Transactions with Affiliates. The Borrower will not, and will
not permit any of its
Restricted Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of their Affiliates,
except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Borrower or such Restricted Subsidiary than could be
obtained on a comparable arm’s-length basis from unrelated third parties and (b)
any Restricted Payment permitted by Section 7.5; provided however, this Section
7.7 shall not be deemed to prohibit any of the transactions or relationships
with Affiliates contemplated by the agreements listed on Schedule 7.7.



Section 7.8.    Restrictive Agreements. The Borrower will not, and will not
permit any Restricted
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Restricted Subsidiary to create, incur or permit
any Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Restricted Subsidiary to pay dividends or
other distributions with respect to its Equity Interests, to make or repay loans
or advances to the Borrower or any other Restricted Subsidiary, to Guarantee
Indebtedness of the Borrower or any other Restricted Subsidiary or to transfer
any of its property or assets to the Borrower or any Restricted Subsidiary of
the Borrower; provided, that the foregoing shall not apply to prohibitions,
restrictions and conditions (i) imposed by law or by this Agreement or any other
Loan Document, (ii) customary prohibitions, restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale; provided such prohibitions, restrictions and conditions apply only to
the Restricted Subsidiary that is sold and such sale is permitted hereunder,
(iii) in respect of clause (a) only, imposed by any agreement relating to
Indebtedness permitted by this Agreement (A) if, in the case of secured
Indebtedness, such prohibitions, restrictions and conditions apply only to the
property or assets securing such Indebtedness or (B) such Indebtedness is
permitted under Section 7.1(e), 7.1(f), 7.1(k), 7.1(l) or 7.1(m), (iv) in
respect of clause (a) only, that are customary provisions in leases and other
contracts restricting the assignment thereof; and (v) contained in any agreement
in effect at the time a Person becomes a Restricted Subsidiary pursuant to a
Permitted Acquisition, so long as such agreement (1) was not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary, (2) applies
only to such Person and (3) does not extend to any other Loan Party. Nothing
contained in this Section 7.8 shall be deemed to modify or supersede any term
contained in the last paragraph of Section 7.2; it being understood that such
paragraph is an independent obligation of the Borrower and is in addition to
this Section.



Section 7.9.    Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of its
Restricted Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any Property used or useful in its business,
whether now owned or hereinafter acquired, and thereafter rent or lease such
Property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred (each, a “Sale/Leaseback
Transaction”), except for (a) any Sale/Leaseback Transaction of fixed or capital
assets acquired or constructed by the Borrower or any Restricted Subsidiary
after the Closing Date that is made for cash consideration in an amount not less
than the fair value of such fixed or capital asset and is consummated within 120
days after the Borrower or such Restricted Subsidiary acquires or completes the
construction of such fixed or capital asset so long as the Borrower applies the
proceeds of such Sale/Leaseback Transaction as required in accordance with
Section 2.12(c), and (b) other Sale/Leaseback Transactions if at the time such
Sale/Leaseback Transaction is entered into (i) no Default or Event of Default
has occurred and is continuing, (ii) the aggregate transaction amount of all
Sale/Leaseback Transactions outstanding at such time does not exceed
$40,000,000, and (iii) the Borrower applies such proceeds as required in
accordance with Section 2.12(c).



Section 7.10.    Business of the Borrower and its Restricted Subsidiaries. The
Borrower will not, and
will not permit any of its Restricted Subsidiaries to, engage at any time in any
material respect in any business or business activity substantially different
from any business or business activity conducted by the Borrower and/or any


106







--------------------------------------------------------------------------------




Restricted Subsidiary as of the Fourth Amendment Closing Date, provided that any
businesses, services or activities that are related, complementary, incidental,
ancillary or similar to any of the foregoing or are reasonable extensions or
developments thereof shall not be deemed to be substantially different.



Section 7.11.    [Reserved].



Section 7.12.    Accounting Changes. The Borrower will not, and will not permit
any of its Restricted
Subsidiaries to, make any significant change in accounting treatment or
reporting practices, except as required or, so long as the Borrower complies
with the requirements set forth in Section 5.1(d), permitted by GAAP, or change
the fiscal year of the Borrower or of any of its Restricted Subsidiaries, except
to change the fiscal year to conform its fiscal year to that of the Borrower.

Section 7.13.    [Reserved].



Section 7.14.    [Reserved].



Section 7.15.    Waivers and Amendments. The Borrower shall not, and shall not
permit any Restricted
Subsidiary to enter into any amendment of, or agree to or accept any waiver with
respect to, its Organizational Documents which would be materially adverse to
the Lenders. Further, the Borrower shall not, and shall not permit any
Restricted Subsidiary to, amend or modify, or agree to or accept any waiver with
respect to, any of the terms of any Junior Debt of the Borrower or any
Restricted Subsidiary other than amendments, modifications or waivers, which,
together with any prior amendments, modifications or waivers, would not have a
Material Adverse Effect.



Section 7.16.    Bank Accounts. Without in any way limiting the requirements of
Section 5.11, the
Borrower will not, and will not permit any Subsidiary Loan Party to, directly or
indirectly, open, maintain or otherwise have any checking, savings, deposit,
securities or other accounts at any lender or other financial institution where
cash or cash equivalents are or may be deposited or maintained with any Person,
other than (x) Collateral Related Accounts subject to Blocked Account Agreements
in accordance with Section 5.11 and (y) the Excluded Account; provided that the
Borrower and the Subsidiary Loan Parties may open and maintain petty cash
accounts, trust accounts, payroll accounts and employee benefit accounts so long
as the cash and cash equivalents held or maintained in such petty cash accounts,
trust accounts, payroll accounts and employee benefit accounts does not at any
time exceed (i) $500,000 in any single such account and (ii) $2,500,000 in the
aggregate for all such accounts; provided, further, that the cash and/or cash
equivalents deposited or maintained in the Excluded Account shall not at any
time exceed $5,000,000 in the aggregate. Notwithstanding the foregoing, the
Borrower shall not be obligated to subject the Restricted Cash Deposit Account
to a Blocked Account Agreement.





ARTICLE VIII EVENTS OF DEFAULT
Section 8.1.    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:


(a)
the Borrower or any other Loan Party shall fail to pay any principal of any Loan
or of any

reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise (including for the avoidance of doubt, failure to
consummate a Cordillera Special Mandatory Prepayment and/or Taurus Special
Mandatory Prepayment in accordance with the terms of Section 2.12(a)); or


(b)
the Borrower or any other Loan Party shall fail to pay any interest on any Loan
or any fee

or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days; or


(c)
any representation or warranty made or deemed made by or on behalf of any Loan
Party



107







--------------------------------------------------------------------------------




in writing in or in connection with this Agreement, any other Loan Document
(including the Schedules attached to any of the foregoing) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of a Loan Party pursuant to
or in connection with this Agreement or any other Loan Document shall prove to
be incorrect in any material respect when made or deemed made or submitted; or


(d)
the Borrower shall fail to observe or perform any covenant or agreement
contained in

Section 5.1, Section 5.2, Section 5.3, (with respect to the Borrower’s or its
Restricted Subsidiaries’ existence), Section 5.5, Section 5.7, Section 5.8,
Section 5.9, Section 5.11, Section 5.12, Section 5.14, or Articles VI or VII;
provided that any Event of Default under the Financial Covenant shall not
constitute an Event of Default with respect to the Term Loans, if any, unless
the Revolving Loans have been accelerated and the Revolving Commitments have
been terminated pursuant to Section 8.2; or


(e)
any Loan Party shall fail to observe or perform any covenant or agreement
contained in

this Agreement (other than those referred to in clauses (a), (b) and (d) above)
or any other Loan Document, and such failure shall remain unremedied for 30 days
after the earlier of (i) any Responsible Officer of the Borrower or any
Restricted Subsidiary of the Borrower becomes aware of such failure, or (ii)
notice thereof shall have been given to the Borrower by the Administrative Agent
or any Lender; or
(f)
except pursuant to a valid, binding and enforceable termination or release
permitted under

the Loan Documents and executed by the Administrative Agent or as otherwise
expressly permitted under any Loan Document, in the reasonable judgment of the
Administrative Agent (i) any provision of any Loan Document shall, at any time
after the delivery of such Loan Document, fail to be valid and binding on, or
enforceable against, the Loan Party party thereto, (ii) any Loan Party shall
seek to terminate any Loan Document, including, without limitation, any Security
Document, (iii) any Loan Document purporting to grant a Lien to secure any
Obligation shall, at any time after the delivery of such Loan Document, fail to
create or maintain a valid and enforceable Lien on the Collateral purported to
be covered thereby or such Lien shall fail or cease to be a perfected Lien with
the priority required in the relevant Loan Document with respect to the
Collateral or (iv) any Loan Party shall state in writing that any of the events
described in clauses (i), (ii) or (iii) above shall have occurred; or


(g)
the Borrower or any Restricted Subsidiary (whether as primary obligor or as
guarantor or

other surety) shall fail to pay any principal of, or premium or interest on, any
Material Indebtedness that is outstanding, when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing or governing
such Indebtedness; or any other event shall occur or condition shall exist under
any agreement or instrument relating to such Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or permit
the acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or any offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case prior to the stated
maturity thereof; or


(h)
the Borrower or any Restricted Material Subsidiary shall (i) commence a
voluntary case

or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Restricted Material Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations


108







--------------------------------------------------------------------------------




of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors, or (vi) take any action for the purpose
of effecting any of the foregoing; or


(i)
an involuntary proceeding shall be commenced or an involuntary petition shall be
filed

seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any Restricted Material Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Restricted Material Subsidiary or for a substantial part of its
assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or


(j)
the Borrower or any Restricted Material Subsidiary shall become unable to pay,
shall

admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or


(k)
the Borrower or any Restricted Subsidiary shall receive or have been issued
notice of the

termination for default or the actual termination for default of any Material
Contract which termination could reasonably be expected to have a Material
Adverse Effect; or


(l)
an ERISA Event shall have occurred that, when taken together with other ERISA
Events

that have occurred, could reasonably be expected to result in a Material Adverse
Effect; or
(m)
any judgment or order for the payment of money in excess of $50,000,000 in the

aggregate shall be rendered against the Borrower or any Restricted Subsidiary,
and either (i) enforcement proceedings which are not subject to a valid stay
shall have been commenced by any creditor upon such judgment or order or (ii)
there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or


(n)
any non-monetary judgment or order shall be rendered against the Borrower or any

Restricted Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or


(o)
a Change in Control shall occur or exist; or



(p)
(i) the Borrower or any Restricted Subsidiary shall be enjoined, restrained or
in any way

prevented by the order of any Governmental Authority from conducting any
material part of the business of the Borrower or such Restricted Subsidiary and
such order shall continue in effect for more than thirty (30) days or (ii) any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy or terrorism, or other casualty, which in any such case causes, for more
than fifteen (15) consecutive days, the cessation or substantial curtailment of
revenue producing activities of the Borrower or such Restricted Subsidiary if,
as to any of the foregoing, such event or circumstance is not covered by
business interruption insurance and would have a Material Adverse Effect; or


(q)
the loss, suspension, termination or revocation of, or failure to renew, any
License now

held or hereafter acquired by the Borrower or any Restricted Subsidiary, or any
other action shall be taken by any Governmental Authority in response to any
alleged failure by the Borrower or such Restricted Subsidiary to be in
compliance with Applicable Law if such loss, suspension, termination or
revocation or failure to renew or other action, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.



Section 8.2.    Remedies. If an Event of Default shall have occurred and shall
be continuing, in addition
to the rights and remedies set forth elsewhere in this Agreement, the other Loan
Documents:




109







--------------------------------------------------------------------------------




(a)
With the exception of an Event of Default specified in Section 8.1(h) or Section
8.1(i),

the Administrative Agent may in its discretion (unless otherwise instructed by
the Required Lenders) or shall at the direction of the Required Lenders (or, in
the case of any Event of Default under Section 8.1(d) arising from a breach of
the Financial Covenant, the Majority Revolving Credit Lenders), (i) terminate
the Commitments and the LC Commitment, or (ii) declare the principal of and
interest on the Loans and all other Obligations to be forthwith due and payable
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding, or both.


(b)
Upon the occurrence and continuance of an Event of Default specified in Section
8.1(h)

or Section 8.1(i), such principal, interest, and other Obligations shall
thereupon and concurrently therewith become due and payable, and the Commitments
and the LC Commitment, shall forthwith terminate, all without any action by the
Administrative Agent, the Issuing Bank or any Lender, without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.


(c)
The Administrative Agent may in its discretion (unless otherwise instructed by
the

Required Lenders) or shall at the direction of the Required Lenders exercise all
of the post-default rights granted to the Administrative Agent, the Issuing Bank
and the Lenders, or any of them, under the Loan Documents or under Applicable
Law. The Administrative Agent, for the benefit of the Issuing Bank and the
Lenders, shall have the right to the appointment of a receiver for the Property
of the Loan Parties, and the Borrower hereby consents to such rights and such
appointment and hereby waives any objection the Borrower may have thereto or the
right to have a bond or other security posted by the Administrative Agent, the
Issuing Bank or any Lender, or any of them, in connection therewith.


(d)
In regard to all Letters of Credit with respect to which presentment for honor
shall not

have occurred at the time of any acceleration of the Obligations pursuant to the
provisions of this Section
8.2 or, upon the request of the Administrative Agent or the Required Lenders,
after the occurrence of an Event of Default and prior to acceleration, the
Borrower shall promptly upon demand by the Administrative Agent (or, in the case
of an Event of Default under Section 8.1(h) or (i), automatically without demand
be required to) deposit in a Letter of Credit Reserve Account opened by the
Administrative Agent for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders an amount equal to the Minimum Collateral Amount. Amounts
held in such Letter of Credit Reserve Account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after such Letters of Credit shall have
expired or been fully drawn upon, if any, shall be applied to repay other
Secured Obligations in the manner set forth in Section 2.27. Pending the
application of such deposit to reimbursement of an LC Disbursement, the
Administrative Agent shall, to the extent reasonably practicable, invest such
deposit in an interest bearing open account or similar available savings deposit
account and all interest accrued thereon shall be held with such deposit as
additional security for the Secured Obligations. After all such Letters of
Credit shall have expired or been fully drawn upon, all LC Disbursements shall
have been reimbursed and otherwise satisfied, and all other Secured Obligations
shall have been paid in full, the balance, if any, in such Letter of Credit
Reserve Account shall be returned to the Borrower. Except as expressly provided
hereinabove, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.


(e)    The rights and remedies of the Administrative Agent, the Issuing Bank and
the Lenders
hereunder shall be cumulative, and not exclusive.



ARTICLE IX


THE ADMINISTRATIVE AGENT


Section 9.1.    Appointment and Authority of Administrative Agent.




110







--------------------------------------------------------------------------------




(a)
Without limiting Section 9.16, each of the Lenders and the Issuing Bank hereby
irrevocably

appoints Wells Fargo to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Issuing Bank, and neither the Borrower nor any Subsidiary shall have rights
as a
third-party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


(b)
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and

each of the Lenders (including in its capacity as a potential Hedge Bank or Cash
Management Bank) and the Issuing Bank hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the Issuing Bank
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto
(including, without limitation, to enter into additional Loan Documents or
supplements to existing Loan Documents on behalf of the Secured Parties). In
this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to this Article IX for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
Articles IX and X (including Section 10.3, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.



Section 9.2.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.





Section 9.3.    Exculpatory Provisions.


(a)
The Administrative Agent shall not have any duties or obligations except those
expressly set forth

herein and in the other Loan Documents, and its duties hereunder and thereunder
shall be administrative in nature. Without limiting the generality of the
foregoing, the Administrative Agent:


(i)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default

or Event of Default has occurred and is continuing;


(ii)
shall not have any duty to take any discretionary action or exercise any
discretionary

powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or Applicable Law, including for the avoidance of doubt any action that


111







--------------------------------------------------------------------------------




may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;


(iii)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any

duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries or Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.


(b)
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the

consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 10.2 and Section 8.2) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or the Issuing Bank.


(c)
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into

(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Loan Documents
or the value or sufficiency of any Collateral or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or
(y)have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.



Section 9.4.    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.



Section 9.5.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facility established hereby as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for


112







--------------------------------------------------------------------------------




the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.



Section 9.6.    Resignation of Administrative Agent.


(a)
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing

Bank and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.


(b)
If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
clause (d) of the

definition thereof, the Required Lenders may, to the extent permitted by
Applicable Law, by notice in writing to the Borrower and such Person, remove
such Person as Administrative Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.


(c)
With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable), (1)

the retiring or removed Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Bank under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments owed to the retiring or removed Administrative Agent,
all payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Bank directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section
10.3 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.


(d)
Any resignation by, or removal of, Wells Fargo as Administrative Agent pursuant
to this Section

shall also constitute its resignation as Issuing Bank and Swingline Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Bank and Swingline Lender,
(b) the retiring Issuing Bank and Swingline Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.



Section 9.7.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the
Issuing Bank acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing


113







--------------------------------------------------------------------------------




Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.



Section 9.8.    Collateral. The Administrative Agent is hereby authorized to
hold all Collateral pledged
pursuant to any Loan Document and to act on behalf of the Secured Parties, in
its own capacity and through other agents appointed by it, under the Security
Documents; provided, that the Administrative Agent shall not agree to the
release of any Collateral except in accordance with the terms of this Agreement
and the Security Documents (it being understood that the Administrative Agent
shall be entitled to rely on a certificate of a Responsible Officer of the
Borrower, without independent investigation, as to whether any release of
Collateral is in accordance with this Agreement and the Security Documents). The
Lenders acknowledge that the Loans, the LC Exposure, all other Secured
Obligations and all interest, fees and expenses hereunder constitute one
Indebtedness, secured by all of the Collateral. The Administrative Agent hereby
appoints each Lender, the Swingline Lender, and the Issuing Bank as its agent
(and each Lender, the Swingline Lender, and the Issuing Bank hereby accepts such
appointment) for the purpose of perfecting the Administrative Agent’s Liens in
assets which, in accordance with the UCC, can be perfected by possession. Should
any Lender, the Swingline Lender, or the Issuing Bank obtain possession of any
such Collateral, subject to the limitations set forth in the Blocked Account
Agreements, promptly upon the Administrative Agent’s request therefor shall
deliver such Collateral to the Administrative Agent or in accordance with the
Administrative Agent’s instructions.



Section 9.9.    Release of Collateral.


(a)
Each Lender (including in its or any of its Affiliate’s capacities as a
potential Hedge Bank or Cash

Management Bank), the Swingline Lender, and the Issuing Bank hereby irrevocably
authorize the Administrative Agent, at is option and discretion:


(i)
to release any Lien on any Collateral granted to or held by the Administrative
Agent, for

the benefit of the Secured Parties, under any Loan Document (A) upon the
termination of the Revolving Commitments and payment in full in cash of all
Secured Obligations (other than (1) contingent indemnification obligations and
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the Issuing Bank
shall have been made), (B) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents to a Person that is not a Loan
Party, (C) if approved, authorized or ratified in writing in accordance with
Section 10.2, (D) to the extent such asset constitutes an Excluded Asset (as
defined in the Security Agreement) or (E) if the property subject to such Lien
is owned by a Guarantor, upon release of such Guarantor from its obligations
under the Subsidiary Guaranty Agreement pursuant to clause (iii) below;


(ii)
to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent

under any Loan Document to the holder of any Lien permitted pursuant to Section
7.2(b); or


(iii)
to release any Guarantor from its obligations under any Loan Documents if such
Person

ceases to be a Restricted Subsidiary as a result of a transaction permitted
under the Loan Documents.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty Agreement
pursuant to this Section 9.9. In each case as specified in this Section 9.9, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Subsidiary


114







--------------------------------------------------------------------------------




Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 9.9. In the case of any such sale, transfer or
disposal of any property constituting Collateral in a transaction constituting
an Disposition permitted pursuant to Section 7.6 to a Person that is not a Loan
Party, the Liens created by any of the Security Documents on such property shall
be automatically released without need for further action by any Person.


(b)
Each Lender, the Swingline Lender, and the Issuing Bank hereby directs the
Administrative Agent,

at the sole cost and expense of the Borrower, to execute and deliver or file or
authorize the filing of such termination, partial release statements, mortgage
releases or other instruments evidencing release of a Lien, and do such other
things as are necessary to release Liens to be released pursuant to this Section
9.9 promptly upon the effectiveness of any such release. Upon request by the
Administrative Agent at any time, the Lenders, the Swingline Lender, and the
Issuing Bank will confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this Section 9.9.


(c)
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into

any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Administrative Agent be responsible or
liable to any Secured Party for any failure to monitor or maintain any portion
of the Collateral.



Section 9.10.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the
syndication agents, documentation agents, co-agents, lead arrangers or
bookrunners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.



Section 9.11.    Withholding Tax. To the extent required by any Applicable Law,
the Administrative
Agent may withhold from any interest payment to any Lender an amount equivalent
to any applicable withholding tax. If the IRS or any other authority of the
United States or any other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold tax from amounts paid to or for the account of
any Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses. For the avoidance of
doubt, for purposes of this Section 9.11, the term “Lender” includes the Issuing
Bank and the Swing Line Lender.





Section 9.12.    Administrative Agent May File Proofs of Claim.


(a)
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial

proceeding relative to the Borrower or any other Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower or any other Loan Party) shall be entitled and
empowered (but not obligated), by intervention in such proceeding or otherwise:


(i)
to file and prove a claim for the whole amount of the principal and interest
owing and

unpaid in respect of the Loans or Revolving Credit Exposure and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank, the Swingline Lender and the Administrative Agent
and its agents and counsel and all other


115







--------------------------------------------------------------------------------




amounts due the Lenders, the Issuing Bank, the Swingline Lender and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and


(ii)
to collect and receive any monies or other property payable or deliverable on
any such

claims and to distribute the same; and


(b)
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any

such judicial proceeding is hereby authorized by each Lender, the Swingline
Lender and the Issuing Bank to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders, the Swingline Lender and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
10.3.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Swingline Lender or the Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.



Section 9.13.    Right to Realize on Collateral and Enforce Guarantee; Credit
Bidding.


(a)
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower,

the Administrative Agent and each Lender hereby agree that no Lender shall have
any right individually to realize upon any of the Collateral or to enforce the
Security Documents, it being understood and agreed that all powers, rights and
remedies hereunder and under the Security Documents may be exercised solely by
the Administrative Agent; provided, that the foregoing shall not prohibit the
exercise of setoff rights pursuant to, and in accordance with, Section 10.7.
Without limiting the foregoing, each Lender hereby agrees that, except with the
written consent of the Administrative Agent and the Required Lenders, it will
not take any enforcement action, accelerate obligations under any Loan
Documents, or exercise any right that it might otherwise have under Applicable
Law to credit bid at foreclosure sales, UCC sales or other similar dispositions
of Collateral.


(b)
The Administrative Agent, on behalf of itself and the Lenders, shall have the
right to credit bid and

purchase for the benefit of the Administrative Agent and the Lenders all or any
portion of Collateral at any sale thereof conducted by the Administrative Agent
under the provisions of the UCC, including pursuant to Sections 9-610 or 9-620
of the UCC, at any sale thereof conducted under the provisions of the United
States Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure
conducted by the Administrative Agent (whether by judicial action or otherwise)
in accordance with Applicable Law.





Section 9.14.    Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 2.27 or any
Collateral by virtue of the provisions hereof or of any Security Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Secured Cash
Management Agreements and Secured Hedge Agreements, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.



Section 9.15.    Authorization to Execute Other Loan Documents. Each Secured
Party hereby


116







--------------------------------------------------------------------------------




authorizes the Administrative Agent to execute on behalf of all Secured Parties
all Loan Documents (including, without limitation, the Security Documents and
any subordination agreements) other than this Agreement. In addition, each
Secured Party hereby authorized the Administrative Agent to, without any further
consent of any Secured Party, enter into any intercreditor agreement or other
intercreditor arrangements contemplated by this Agreement.



Section 9.16.    Appointment of Successor Administrative Agent.


(a)
The Lenders and the Borrower acknowledge that SunTrust Bank will resign as the
“Administrative

Agent” (in such capacity, the “Former Agent”) under the Existing Credit
Agreement and other Loan Documents contemporaneous with the effectiveness of
this Agreement. The Lenders and the Borrower agree that, on the Closing Date
immediately upon the effectiveness of this Agreement, (i) SunTrust Bank has
resigned as Administrative Agent under each of the Loan Documents and (ii) Wells
Fargo is hereby appointed (and Wells Fargo accepts such appointment) as
successor Administrative Agent under this Agreement and other Loan Documents.
The Former Agent is discharged from its duties and obligations under this
Agreement and the other Loan Documents as Administrative Agent; provided that
notwithstanding the effectiveness of such resignation, the provisions of Article
IX of this Agreement and similar provisions in the other Loan Documents,
together with any and all indemnities and other rights provided to the Former
Agent in its capacity as such under the Existing Credit Agreement (which shall
survive following the effectiveness of this Agreement), shall continue in effect
for the benefit of SunTrust Bank in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent under the
Existing Credit Agreement and under the other Loan Documents, as applicable. The
agreements contained in this clause (a) shall survive the payment of the Secured
Obligations and the termination of the Loan Documents.


(b)
Each of the parties hereto authorizes (including without limitation to the
extent contemplated under

Section 9-509 of the Uniform Commercial Code of the State of New York (or any
corollary provision of the uniform commercial code of any other state)) Wells
Fargo, as Administrative Agent hereunder, to file any UCC assignments or
amendments with respect to the UCC Financing Statements and other filings in
respect of the Collateral as Wells Fargo deems necessary or desirable to
evidence Wells Fargo’s succession as Administrative Agent under the Credit
Agreement and the other Loan Documents and each party hereto agrees to execute
any documentation reasonably necessary to evidence such succession.


(c)
Each of the Lenders and the Borrower (on behalf of the Loan Parties) agrees that
Wells Fargo, in

its capacity as Administrative Agent (and not in its capacity as Lender under
this Agreement), shall bear no responsibility or liability for any event,
circumstance or condition existing prior to the effectiveness of the appointment
of Wells Fargo as the successor Administrative Agent, including (i) with respect
to any actions taken or omitted to be taken by the Former Agent while SunTrust
Bank served as Administrative Agent under the Existing Credit Agreement and the
other Loan Documents, (ii) any of the Collateral, (iii) the Loan Documents or
(iv) the transactions contemplated by the Loan Documents (the “Indemnified
Events”). Furthermore, the Borrower (on behalf of the Loan Parties) hereby
agrees to indemnify and hold harmless Wells Fargo and each of its Related
Parties (each an “Indemnified Party”) from and against (and will reimburse each
Indemnified Party as the same are incurred for) any and all claims, liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever (including, without limitation,
the reasonable fees, disbursements and other charges of counsel) that may at any
time be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) any Indemnified
Events except to the extent that they are determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of the party seeking
indemnification. The agreements contained in this clause (c) shall survive the
payment of the Secured Obligations and termination of the Loan Documents.


(d)
The Former Agent agrees to deliver, or cause to be delivered, to Wells Fargo, as
Administrative

Agent, without recourse, representation or warranty: (i) copies of all deposit
account control agreements and filings with the United States Patent and
Trademark Office and in the United States Copyright Office in its custody or
possession, and, as reasonably requested by Wells Fargo, other filings,
registrations, recordings, consents and notices creating or perfecting the Liens
on the Collateral in the custody or control of the Former Agent, (ii)
assignments prepared by counsel to the Administrative Agent, in form and
substance reasonably satisfactory to the Former Agent and Wells Fargo, of all
documents and agreements relating to the Collateral, executed by any Loan Party
or any third party in favor of the Former Agent, (iii) certificated securities
and related stock powers or other similar instruments held by the Former Agent
as possessory Collateral, and (iv) if reasonably requested by Wells Fargo, as
Administrative Agent,


117







--------------------------------------------------------------------------------




originals of all Security Documents held by the Former Agent to the extent in
its custody or possession. Wells Fargo, as Administrative Agent, agrees to take
possession of any possessory collateral delivered to it following the Closing
Date upon tender thereof by the Former Agent.


(e)
Effective as of Closing Date, the Former Agent assigns, without recourse,
representation or

warranty, to Wells Fargo, as Administrative Agent, each of the Liens and
security interests granted to the Former Agent under the Loan Documents, and
Wells Fargo, as Administrative Agent, hereby accepts the assignment of all such
Liens, for its benefit and for the benefit of the Secured Parties. The Former
Agent hereby agrees that if it shall at any time in the future receive any
Collateral or proceeds thereof or any other payments or property that are
otherwise intended or required to be paid or delivered to the Wells Fargo, as
Administrative Agent, pursuant to the terms of any Loan Document, the Former
Agent will promptly notify Wells Fargo of such fact in writing, and shall,
promptly upon receipt thereof, turn such property over to Wells Fargo, as
Administrative Agent, in the form received (with any necessary endorsement, but
without recourse, representation or warranty).


(f)
On and after the Closing Date, all items of Collateral, including possessory
Collateral held by the

Former Agent as security for the Secured Obligations, shall be deemed to be held
by the Former Agent as agent and bailee for Wells Fargo, as Administrative Agent
for the benefit of the Secured Parties, until such time as such possessory
Collateral has been delivered to Wells Fargo, as Administrative Agent.
Notwithstanding anything herein to the contrary, the Borrower (on behalf of the
Loan Parties) agrees that all of such Liens granted by any Loan Party pursuant
to any Loan Document shall in all respects be continuing and in effect and are
hereby ratified and reaffirmed. Without limiting the generality of the
foregoing, any reference to the Former Agent on any publicly filed document, to
the extent such filing relates to the Liens in the Collateral assigned hereby
and until such filing is modified to reflect the interests of Wells Fargo, as
Administrative Agent, shall, with respect to such Liens and security interests,
constitute a reference to the Former Agent as collateral representative of Wells
Fargo, as Administrative Agent, solely for the purpose of maintaining the
perfection of such Liens.


(g)
It is acknowledged and agreed by each of the parties hereto that Wells Fargo,
solely in succeeding

to the position of Administrative Agent (exclusive of its capacity as a Lender
hereunder), (i) has undertaken no analysis of the Security Documents or the
Collateral and (ii) has made no determination as to (x) the validity,
enforceability, effectiveness or priority of any Liens granted or purported to
be granted pursuant to the Security Documents or (y) the accuracy or sufficiency
of the documents, filings, recordings and other actions taken to create, perfect
or maintain the existence, perfection or priority of the Liens granted or
purported to be granted pursuant to the Security Documents. Wells Fargo shall be
entitled to assume that, as of the Closing Date, all Liens purported to be
granted pursuant to the Security Documents are valid and perfected Liens having
the priority intended by the Secured Parties. In addition, the Lenders hereby
agree that Wells Fargo shall have no liability for failing to have any of the
Security Documents or other Loan Documents assigned to them as Administrative
Agent.


(h)
The resignation by the Former Agent pursuant to this Section shall also
constitute its resignation as

Issuing Bank and Swingline Lender. Wells Fargo shall, as of the Closing Date,
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Issuing Bank and Swingline Lender. SunTrust Bank, as the
retiring Issuing Bank and Swingline Lender shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents as Issuing
Bank and Swingline Lender, but will be entitled to the continued benefits of any
indemnification and other rights provided SunTrust Bank, in its capacity as the
Issuing Bank and Swingline Lender under the Existing Credit Agreement (which
shall survive following the effectiveness of this Agreement).





ARTICLE X MISCELLANEOUS
Section 10.1.    Notices.


(a)
Except in the case of notices and other communications expressly permitted to be
given by

telephone or by electronic transmission in accordance with subsection (c) of
this Section 10.1, all notices and other communications to any party herein to
be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile, as
follows:




118







--------------------------------------------------------------------------------




To the Borrower:
The E.W. Scripps Company 312 Walnut Street

2800 Scripps Center
Cincinnati, Ohio 45202
Attention: Senior Vice President, Chief Financial Officer and Treasurer
Facsimile Number: (513) 977-3024


With copies to:
The E.W. Scripps Company 312 Walnut Street

2800 Scripps Center
Cincinnati, Ohio 45202
Attention: Senior Vice President and General Counsel Facsimile Number: (513)
977-3729
Email: appleton@scripps.com


and


Dickinson Wright PLLC 150 E. Gay Street
Suite 2400
Columbus, OH 43215 Attention: Harlan W. Robins
Facsimile Number: (248) 433-7274 Email: HRobins@dickinson-wright.com


To the Administrative Agent
or Swingline Lender:    Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd. Charlotte, NC 28262
Attention: Syndication Agency Services Facsimile Number: (888) 879-5899
Email: Agencyservices.requests@wellsfargo.com


With a copy to (for
informational purposes only):    Wells Fargo Corporate Banking
MAC N9305-158
90 S. 7th St. Minneapolis, MN 55402 Attention: Kyle R. Holtz
Facsimile Number: (844) 879-6942 Email: kyle.r.holtz@wellsfargo.com


and


Cahill Gordon & Reindel LLP 80 Pine Street
New York, New York 10005 Attention: Josiah Slotnick


119







--------------------------------------------------------------------------------




Facsimile Number: (212) 378-2925 Email: jslotnick@cahill.com


To the Issuing Bank:
Wells Fargo Corporate Banking MAC N9305-158

90 S. 7th St. Minneapolis, MN 55402 Attention: Kyle R. Holtz
Facsimile Number: (844) 879-6942 Email: kyle.r.holtz@wellsfargo.com


To any other Lender:    the address set forth in the Administrative
Questionnaire or the
Assignment and Acceptance executed by such Lender


Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 10.1.


(b)
Any agreement of the Administrative Agent, the Issuing Bank or any Lender herein
to receive

certain notices by telephone or facsimile or other electronic transmission is
solely for the convenience and at the request of the Borrower. The
Administrative Agent, the Issuing Bank and each Lender shall be entitled to rely
on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank or
any Lender shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank or any Lender to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank or any Lender of a confirmation which is
at variance with the terms understood by the Administrative Agent, the Issuing
Bank and such Lender to be contained in any such telephonic or facsimile notice.


(c)
Notices and other communications to the Lenders and the Issuing Bank hereunder
may be

delivered or furnished by electronic communication (including by e-mail to the
e-mail addresses provided in subsection (a) of this Section 10.1 and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender or the
Issuing Bank pursuant to Article II unless such Lender, the Issuing Bank, as
applicable, and the Administrative Agent have agreed to receive notices under
any Section thereof by electronic communication and have agreed to the
procedures governing such communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (x) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and (y)
notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (x) of notification that such
notice or communication is available and identifying the website address
therefor.




120







--------------------------------------------------------------------------------




(d)
The Borrower acknowledges and agrees that the DQ List shall be deemed suitable
for posting and

may be posted by the Administrative Agent on Debt Domain, IntraLinks, SyndTrak
Online or another similar electronic system used by the Administrative Agent for
posting of notices and other information to the Lenders.





Section 10.2.    Waiver; Amendments.


(a)
No failure or delay by the Administrative Agent, the Issuing Bank or any Lender
in exercising any

right or power hereunder or any other Loan Document, and no course of dealing
between the Borrower and the Administrative Agent or any Lender, shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power or any abandonment or discontinuance of steps to enforce such right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power hereunder or thereunder. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower or any other
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.


(b)
No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor

consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders or the Borrower and the Administrative Agent with the consent
of the Required Lenders and then such amendment, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that this Section 10.2(b) shall not apply to, in the event of a
Taurus Special Mandatory Prepayment, the Taurus Termination Modifications, and,
in the event of a Cordillera Special Mandatory Prepayment, the Cordillera
Termination Modifications, in each case, in accordance with Section 1.7; and
provided, further that no amendment, waiver or consent shall: (i) increase the
Commitment of any Lender without the written consent of such Lender (it being
understood and agreed that a waiver of any Default or Event of Default or
modification of any of the defined terms contained herein (other than those
defined terms specifically addressed in this Section 10.2(b)) shall not
constitute a change in the terms of the Commitment of any Lender), (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (it being understood and agreed
that a waiver of Default Interest or any change to the definition of Senior
Secured Net Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest or fees, as applicable), (iii)
other than with respect to mandatory repayments under Section 2.12, postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender directly affected thereby,
(iv)change Section 2.21(c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender (except
such changes as may be necessary to incorporate the addition of Term Loan
Commitments or New Revolving Commitments (or Loans made with respect thereto)
pursuant to Section 2.24), (v) change any of the provisions of this Section 10.2
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (except such changes as may be
necessary to incorporate the addition of Term Loan Commitments or New Revolving
Commitments (or Loans made with respect thereto) pursuant to Section 2.24), (vi)
release all or substantially all of the Guarantors or limit the liability of all
or substantially all of the Guarantors under any guaranty agreement, without the
written consent of each Lender except in accordance with the terms hereof, (vii)
permit or allow any sale or release of, or the subordination of the
Administrative Agent’s Lien in, all or substantially all of the Collateral
except in conjunction with sales, transfers or releases of Collateral permitted
hereunder, including Section 9.9, without the written consent of each Lender,
(viii) change any of the provisions of Section 2.27 without


121







--------------------------------------------------------------------------------




the written consent of each Lender; (ix) adversely affect the rights of the
Revolving Credit Lenders to an extent greater than any of the other Lenders
without the prior written consent of the Majority Revolving Credit Lenders
(including, without limitation, waiver of, or amendment to, any condition to
funding set forth in Section 3.2 hereof), or (x) adversely affect the rights of
the Term Loan Lenders to an extent greater than any of the other Lenders without
the prior written consent of the Majority Term Loan Lenders; provided further,
that no such agreement shall amend, modify or otherwise affect the rights,
duties or obligations of the Administrative Agent, the Swingline Lender or the
Issuing Bank without the prior written consent of such Person. Any amendment,
modification, waiver, consent, termination or release of any Hedge Agreements or
Cash Management Agreements may be effected by the parties thereto without the
consent of the Administrative Agent or any other Lender. Notwithstanding the
foregoing or anything to the contrary contained in this Agreement (w) changes to
the definition of “LC Commitment” shall require the approval of the Majority
Revolving Credit Lenders only, (x) amendments, waivers or modifications of the
Financial Covenant or Section 8.1(d) in respect of any breach of Section 6.2 (or
the component financial definitions for the Financial Covenant) shall require
the approval of the Majority Revolving Credit Lenders only, (y) this Agreement
may be amended and restated without the consent of any Lender (but with the
consent of the Borrower and the Administrative Agent) if, upon giving effect to
such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall continue to be entitled to the benefits
of Section 2.18, Section 2.19, Section 2.20 and Section 10.3), such Lender shall
have no other commitment or other obligation hereunder and shall have been paid
in full all principal, interest and other amounts owing to it or accrued for its
account under this Agreement and (z) any Event of Default occurring hereunder
shall continue to exist (and shall be deemed to be continuing) until such time
as such Event of Default is waived in writing in accordance with the terms of
this Section notwithstanding (i) any attempted cure or other action taken by the
Borrower or any other Person subsequent to the occurrence of such Event of
Default or (ii) any action taken or omitted to be taken by the Administrative
Agent or any Lender prior to or subsequent to the occurrence of such Event of
Default (other than the granting of a waiver in writing in accordance with the
terms of this Section 10.2). In addition, if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error, omission
or defect of a technical nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision.


Notwithstanding anything herein to the contrary, any waiver, amendment, consent
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders under this Agreement at the
time.


Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the
Administrative Agent and the Borrower in order to make any modification that
does not adversely affect any Lender contemplated by the terms of the Taurus Fee
Letter in connection with the consummation of the Taurus Acquisition.





Section 10.3.    Expenses; Indemnification.


(a)
The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses of
the Administrative

Agent, the Lead Arrangers and their Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers thereof (whether or not the transactions
contemplated in this Agreement or any other Loan Document shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all out-of-pocket costs and
expenses of the Administrative Agent in connection with permitted visits,
inspections and/or examinations under Section 5.7, and all out-of-pocket costs
and expenses for each permitted visit, inspection and/or examination of the
Borrower and its Subsidiaries performed by personnel employed by the
Administrative


122







--------------------------------------------------------------------------------




Agent for no more than two such visits, inspections and/or examinations unless
an Event of Default is continuing, and (iv) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement, and
the other Loan Documents, including its rights under this Section 10.3, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, but
limited to one counsel for all Lenders, the Administrative Agent and the Issuing
Bank, and, if necessary, of one local counsel for all Lenders, the
Administrative Agent and the Issuing Bank in each applicable jurisdiction (which
may include a single special counsel acting in multiple jurisdictions for all
Lenders, the Administrative Agent and the Issuing Bank), and, solely in the case
of an actual conflict of interest, one additional counsel in each applicable
material jurisdiction to the affected Persons.


(b)
The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Lead

Arrangers, each Lender, the Swingline Lender and the Issuing Bank, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Transaction Document, any Hedge Agreement or Cash Management Agreements or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) the use by
any Person of any information or materials obtained by or through Debt Domain,
IntraLinks, SyndTrak Online or another similar electronic system or other
internet web sites, (iv) any actual or alleged presence or Release of Hazardous
Substances on or from any property owned or operated by the Borrower or any
Subsidiary, or any Environmental Liability related to the Borrower or any
Subsidiary, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing (including any of the Transactions),
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) in the case of the Administrative
Agent or any Lender, any unexcused breach by the Administrative Agent or such
Lender of any of its material obligations under this Agreement.


(c)
The Borrower shall pay, and hold the Administrative Agent and each of the
Lenders harmless from

and against, any and all present and future stamp, documentary, and other
similar taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein, or any payments due thereunder, and save the
Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.


(d)
To the extent that the Borrower fails to pay any amount required to be paid to
the Administrative

Agent, the Issuing Bank or the Swingline Lender under clause (a), (b) or (c)
hereof, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro rata
share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent,
the Issuing Bank or the Swingline Lender in its capacity as such.




123







--------------------------------------------------------------------------------




(e)
To the extent permitted by Applicable Law, the Borrower shall not assert, and
hereby waives, any

claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to actual or direct damages)
arising out of, in connection with or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except for any damages resulting from the Indemnitee’s gross negligence
or willful misconduct.


(f)
All amounts due under this Section 10.3 shall be payable promptly after written
demand therefor.




Section 10.4.    Successors and Assigns.


(a)
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties

hereto and their respective successors and assigns permitted hereby, except that
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 10.4, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 10.4 or (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 10.4 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 10.4 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)
Any Lender may at any time assign to one or more assignees all or a portion of
its rights and

obligations under this Agreement (including all or a portion of its Revolving
Commitment, Loans and other Revolving Credit Exposure at the time owing to it);
provided that any such assignment shall be subject to the following conditions:
(i)
Minimum Amounts.



(A)
in the case of an assignment of the entire remaining amount of the assigning
Lender’s

Commitments and the Loans at the time owing to it or in the case of an
assignment to a Lender, a Lender Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and


(B)
in any case not described in paragraph (b)(i)(A) of this Section, the aggregate
amount of

the any Commitment (which for this purpose includes Loans and Revolving Credit
Exposure outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans and, to the extent
applicable, Revolving Credit Exposure of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $1,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, that the Borrower shall be deemed to have consented to any
such lower amount unless the Borrower shall object thereto by written notice to
the Administrative Agent within 5 Business Days after having received notice
thereof.


(ii)
Proportionate Amounts. Each partial assignment shall be made as an assignment of
a



124







--------------------------------------------------------------------------------




proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans, Revolving Credit Exposure or the
Commitments assigned; provided that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations among
separate Commitments on a non-pro rata basis.


(iii)
Required Consents. No consent shall be required for any assignment except to the
extent

required by paragraph (b)(i)(B) of this Section 10.4 and, in addition:


(A)
the consent of the Borrower (such consent not to be unreasonably withheld or

delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender, a
Lender Affiliate of a Lender or an Approved Fund or (z) such assignment is made
in connection with the primary syndication of the Commitments and Loans;
provided that the Borrower shall be deemed to have consented to such assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent within 5 Business Days after having received notice thereof;


(B)
the consent of the Administrative Agent (such consent not to be unreasonably

withheld or delayed) shall be required unless such assignment is of a Term Loan
to a Lender, an Affiliate of such Lender or an Approved Fund of such Lender; and


(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), and the consent of the Swingline
Lender and the Issuing Bank shall be required for any assignment in respect of
the Revolving Commitments.


(iv)
Assignment and Acceptance. The parties to each assignment shall (A) execute and
deliver

to the Administrative Agent an Assignment and Acceptance via an electronic
settlement platform, or manually if previously confirmed, together with a
processing and recordation fee of $3,500 unless waived in the sole discretion of
the Administrative Agent, (B) deliver an Administrative Questionnaire unless the
assignee is already a Lender and (C) deliver the documents required under
Section 2.20(g) if such assignee is a Foreign Lender.


(v)    No Assignment to the Borrower; Defaulting Lenders. No such assignment
shall be made to (A) the Borrower or any Affiliates or Subsidiaries of the
Borrower or (B) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).


(vi)
No Assignment to Natural Persons. No such assignment shall be made to a natural
person

(or a holding company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural Person).


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swingline Loans.


125







--------------------------------------------------------------------------------




Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.18, Section 2.19, Section 2.20 and
Section 10.3 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this paragraph shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph
(d)
of this Section 10.4.



(c)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Commitments of, and principal amount (and stated interest) of the
Loans and Revolving Credit Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding any notice to the contrary.
Information contained in the Register with respect to any Lender shall be
available for inspection by any Lender (with respect to its own interests only)
at any reasonable time and from time to time upon reasonable prior notice;
information contained in the Register shall also be available for inspection by
the Borrower at any reasonable time and from time to time upon reasonable prior
notice. In establishing and maintaining the Register, the Administrative Agent
shall serve as the Borrower’s agent solely for tax purposes and solely with
respect to the actions described in this Section 10.4, and the Borrower hereby
agrees that, to the extent Wells Fargo serves in such capacity, Wells Fargo and
its officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”


(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person), the Borrower or any Affiliates or Subsidiaries of
the Borrower) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Bank and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.


(e)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Revolving Commitment subject
to such participation without the written consent of the Participant, (ii)
reduce the principal amount of any Loan or


126







--------------------------------------------------------------------------------




LC Disbursement subject to such participation or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
any Participant directly affected thereby, (iii) postpone the date fixed for any
payment of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Revolving Commitment subject to such participation, without the
written consent of each Participant directly affected thereby, (iv) release any
Guarantor or limit the liability of any such Guarantor under any guaranty
agreement except in accordance with the terms hereof, or (v) release all or
substantially all collateral securing any of the Obligations. Subject to
paragraph (f) of this Section 10.4, the Borrower agrees that each Participant
shall be entitled to the benefits of Section 2.18, Section 2.19 and Section 2.20
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 10.4. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.18 as though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”). The entries in the Participant
Register shall be conclusive, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. The Borrower and the Administrative Agent shall have inspection
rights to such Participant Register (upon reasonable prior notice to the
applicable Lender) solely to the extent necessary to demonstrate that such Loans
or other obligations under the Loan Documents are in “registered form” under
Treasury Regulation Section f5.103-1(c).


(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.18 and Section 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such greater entitlement results from a Change in Law after
the date on which such participation is acquired.


(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(h)    (i) No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to Section 5.1(e)), (x) such assignee shall
not retroactively be disqualified from becoming a Lender and (y) the execution
by the Borrower of an Assignment and Acceptance with respect to such assignee
will not by itself result in such assignee no longer being considered a
Disqualified Institution. Any assignment in violation of this clause (h)(i)
shall not be void, but the other provisions of this clause (h) shall apply.


(ii)
If any assignment or participation is made to any Disqualified Institution
without the Borrower’s

prior written consent in violation of clause (i) above, or if any Person becomes
a Disqualified Institution after the applicable Trade Date, the Borrower may, at
its sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrower owing
to such Disqualified Institution in connection with such Revolving Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Institutions,
purchase or prepay such Term Loan by paying the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Term Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Institution to assign,


127







--------------------------------------------------------------------------------




without recourse (in accordance with and subject to the restrictions contained
in this Section 10.4), all of its interest, rights and obligations under this
Agreement to one or more Eligible Assignees at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Term Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder.


(iii)
Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A)

will not (x) have the right to receive information, reports or other materials
provided to Lenders by the Borrower, the Administrative Agent or any other
Lender, (y) attend or participate in meetings attended by the Lenders and the
Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Plan”) Plan, each Disqualified Institution party hereto hereby agrees (1) not
to vote on such Plan, (2) if such Disqualified Institution does vote on such
Plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).


(iv)
The Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the

Administrative Agent, to (A) post the DQ List and any updates thereto from time
to time on Debt Domain, IntraLinks, SyndTrak Online or another similar
electronic system, including that portion of such system that is designated for
“public side” Lenders and/or (B) provide the DQ List to each Lender requesting
the same.



Section 10.5.    Governing Law; Jurisdiction; Consent to Service of Process.


(a)
This Agreement and the other Loan Documents shall be construed in accordance
with and be

governed by the law (without giving effect to the conflict of law principles
thereof) of the State of New York.


(b)
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the

exclusive jurisdiction of the United States District Court of the Southern
District of New York and of any state court of the State of New York located in
the city of New York, Borough of Manhattan and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by Applicable Law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.


(c)
The Borrower irrevocably and unconditionally waives any objection which it may
now or hereafter

have to the laying of venue of any such suit, action or proceeding described in
paragraph (b) of this Section 10.5 and brought in any court referred to in
paragraph (b) of this Section 10.5. Each of the parties hereto irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(d)
Each party to this Agreement irrevocably consents to the service of process in
the manner provided



128







--------------------------------------------------------------------------------




for notices in Section 10.1. Nothing in this Agreement or in any other Loan
Document will affect the right of any party hereto to serve process in any other
manner permitted by law.



Section 10.6.    WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.



Section 10.7.    Right of Setoff. In addition to any rights now or hereafter
granted under Applicable Law
and not by way of limitation of any such rights, each Lender and the Issuing
Bank shall have the right, at any time or from time to time upon the occurrence
and during the continuance of an Event of Default, without prior notice to the
Borrower or any other Loan Party, any such notice being expressly waived by the
Borrower to the extent permitted by Applicable Law, to set off and apply against
all deposits (general or special, time or demand, provisional or final) of the
Borrower or any other Loan Party at any time held or other obligations at any
time owing by such Lender and the Issuing Bank to or for the credit or the
account of the Borrower against any and all Secured Obligations held by such
Lender or the Issuing Bank, as the case may be, irrespective of whether such
Lender or the Issuing Bank shall have made demand hereunder and although such
Secured Obligations may be unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.23 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Borrower after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application. Each Lender and the Issuing Bank agrees to apply all amounts
collected from any such set-off to the Secured Obligations before applying such
amounts to any other Indebtedness or other obligations owed by the Borrower and
any Restricted Subsidiaries to such Lender or the Issuing Bank.



Section 10.8.    Counterparts; Integration. This Agreement may be executed by
one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreement(s) relating to any fees
payable to the Administrative Agent with respect to the facilities set forth
herein constitute the entire agreement among the parties hereto and thereto
regarding the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, regarding such subject matters.
Delivery of an executed counterpart to this Agreement or any other Loan Document
by facsimile transmission or by electronic mail in pdf form shall be as
effective as delivery of an original executed counterpart hereof.



Section 10.9.    Survival. All covenants, agreements, representations and
warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit


129







--------------------------------------------------------------------------------




is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Revolving Commitments have not expired
or terminated. The provisions of Section 2.18, Section 2.19, Section 2.20 and
Section 10.3 and Article IX shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof. All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Loans and the issuance of the Letters of
Credit.



Section 10.10.    Severability. Any provision of this Agreement or any other
Loan Document held to be
illegal, invalid or unenforceable in any jurisdiction, shall, as to such
jurisdiction, be ineffective to the extent of such illegality, invalidity or
unenforceability without affecting the legality, validity or enforceability of
the remaining provisions hereof or thereof; and the illegality, invalidity or
unenforceability of a particular provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.



Section 10.11.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders
agrees to take normal and reasonable precautions to maintain the confidentiality
of any information relating to the Borrower, its Restricted Subsidiaries or any
of their respective businesses, to the extent provided or made available to it
by or on behalf of the Borrower or any Restricted Subsidiary, other than any
such information that is available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower or
its Restricted Subsidiaries, except that such information may be disclosed (i)
on a need to know basis to any Related Party of the Administrative Agent, the
Issuing Bank or any such Lender including without limitation accountants, legal
counsel and other advisors, (ii) to the extent required by Applicable Laws or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section 10.11, or
which becomes available to the Administrative Agent, the Issuing Bank, any
Lender or any Related Party of any of the foregoing on a non-confidential basis
from a source other than the Borrower or its Subsidiaries, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
under any Secured Hedge Agreement or Secured Cash Management Agreement, or any
suit, action or proceeding relating to this Agreement or any other Loan
Documents or under any Secured Hedge Agreement or Secured Cash Management
Agreement, or the enforcement of rights hereunder or thereunder, (vi) subject to
an agreement containing provisions substantially the same as those of this
Section 10.11, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (B) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower, its Restricted Subsidiaries and their
obligations, this Agreement or payments hereunder, (vii) to any rating agency,
(viii) to the CUSIP Service Bureau or any similar organization, or (ix) with the
consent of the Borrower. Any Person required to maintain the confidentiality of
any information as provided for in this Section 10.11 shall be considered to
have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.



Section 10.12.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time
the interest rate applicable to any Loan, together with all fees, charges and
other amounts which may be treated as interest on such Loan under Applicable Law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by a Lender holding such Loan in accordance with Applicable Law, the
rate of interest payable in respect of such Loan hereunder, together with all
Charges payable in respect thereof, shall be limited to the Maximum Rate and, to
the extent lawful, the interest and Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.12 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.



Section 10.13.    Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that it is not


130







--------------------------------------------------------------------------------




required to affix its corporate seal to this Agreement or any other Loan
Document pursuant to any requirement of law or regulation, agrees that this
Agreement is delivered by the Borrower under seal and waives any shortening of
the statute of limitations that may result from not affixing the corporate seal
to this Agreement or such other Loan Documents.



Section 10.14.    Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties
that, pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.



Section 10.15.    Independence of Covenants. All covenants hereunder shall be
given independent effect
so that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.



Section 10.16.    No Advisory or Fiduciary Relationship. In connection with all
aspects of the
transactions contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Lenders and the Lead Arrangers are arm’s-length
commercial transactions between the Borrower and its Subsidiaries, on the one
hand, and the Administrative Agent, the Lenders and the Lead Arrangers, on the
other hand, (B) the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders and the Lead
Arrangers is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Subsidiaries, or any other Person and (B) neither the Administrative Agent nor
any Lender nor the Lead Arrangers has any obligation to the Borrower or any of
its Subsidiaries with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, each Lender and the Lead Arrangers and their
respective Subsidiaries may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Subsidiaries,
and neither the Administrative Agent nor any Lender nor the Lead Arrangers has
any obligation to disclose any of such interests to the Borrower or any of its
Subsidiaries. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent or any
Lender or the Lead Arrangers with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.



Section 10.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)
the application of any Write-Down and Conversion Powers by an EEA Resolution

Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)
the effects of any Bail-in Action on any such liability, including, if
applicable:



(i)
a reduction in full or in part or cancellation of any such liability;



(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments

of ownership in such EEA Financial Institution, its parent undertaking, or a
bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


131







--------------------------------------------------------------------------------






(iii)
the variation of the terms of such liability in connection with the exercise of
the

write-down and conversion powers of any EEA Resolution Authority.





Section 10.18.    Certain ERISA Matters.


(a)
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto,

to, and (y) covenants, from the date such Person became a Lender party hereto to
the date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:


(i)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or

otherwise) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments or this Agreement,


(ii)
the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class

exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)
(A) such Lender is an investment fund managed by a “Qualified Professional Asset

Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv)
such other representation, warranty and covenant as may be agreed in writing
between the

Administrative Agent, in its sole discretion, and such Lender.


(b)
In addition, unless either (1) clause (a)(i) above is true with respect to a
Lender or (2) a Lender has

provided another representation, warranty and covenant in accordance with clause
(a)(iv) above, such Lender further represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that the Administrative Agent is not a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).



Section 10.19.    Acknowledgement Regarding Any Supported QFCs. Notwithstanding
anything to the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Hedge Agreement or any other agreement or instrument that is
a QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):




132







--------------------------------------------------------------------------------




(a)
    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”)

becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer of such Supported QFC and the benefit of such QFC Credit Support (and
any interest and obligation in or under such Supported QFC and such QFC Credit
Support, and any rights in property securing such Supported QFC or such QFC
Credit Support) from such Covered Party will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.


(b)
As used in this Section 10.19, the following terms have the following meanings:



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.



“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).



    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


    “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Signatures on Following Page]




133







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed under seal in the case of the
Borrower by their respective authorized officers as of the day and year first
above written.


By:
THE E. W. SCRIPPS COMPANY
 


 
Name:
Title:















































































134

--------------------------------------------------------------------------------












By:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing
Bank, as Swingline Lender and as a Lender
 


 
Name:
Title:













































































135

--------------------------------------------------------------------------------












By:
SUNTRUST BANK, as Former Agent and as a Lender
 


 
Name:
Title:















































































136

--------------------------------------------------------------------------------










By:
BANK OF AMERICA, N.A., as a Lender
 


 
Name:
Title:

















































































137

--------------------------------------------------------------------------------










By:
JPMORGAN CHASE BANK, N.A., as a Lender
 


 
Name:
Title:

















































































138

--------------------------------------------------------------------------------










By:
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 


 
Name:
Title:

















































































139

--------------------------------------------------------------------------------












By:
FIFTH THIRD BANK, as a Lender
 


 
Name:
Title:















































































140

--------------------------------------------------------------------------------
















By:
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 


 
Name:
Title:





141

--------------------------------------------------------------------------------





ANNEX D


Form of Solvency Certificate


[ ], 201[ ]


This Solvency Certificate (this “Solvency Certificate”) is being executed and
delivered pursuant to Section 4(a)(vi) of that certain Fifth Amendment to Third
Amended and Restated Credit Agreement (Repricing Term Loans), dated as of
December 18, 2019 (the “Fifth Amendment”), by and among The E.W. Scripps
Company, an Ohio corporation (the “Borrower”), the Guarantors party thereto,
Wells Fargo Bank, National Association, as Administrative Agent, and the Lenders
party thereto, which amends that certain Third Amended and Restated Credit
Agreement dated as of April 28, 2017 (as further amended, restated, amended and
restated, supplemented, extended, refinanced or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Guarantors party
thereto, the banks party thereto and the Administrative Agent. Terms used herein
but not otherwise defined herein shall have the meanings provided to such terms
in the Credit Agreement.


I, [ ], the treasurer of the Borrower, solely in such capacity and not in an
individual capacity, hereby certify that I am the treasurer of the Borrower and
that I am generally familiar with the businesses and assets of the Borrower and
its Subsidiaries, I have made such other investigations and inquiries as I have
deemed appropriate and I am duly authorized to execute this Solvency Certificate
on behalf of the Borrower pursuant to the Credit Agreement.


I further certify, solely in my capacity as treasurer of the Borrower and not in
my individual capacity, as of the date hereof and after giving effect to the
Transactions (as defined in the Fifth Amendment) and the incurrence of the
indebtedness and obligations incurred in connection with the Fifth Amendment on
the Fifth Amendment Effective Date (as defined in the Fifth Amendment), that (a)
the sum of the liabilities (including contingent liabilities) of the Borrower
and its Subsidiaries, on a consolidated basis, does not exceed the present fair
saleable value of the assets of the Borrower and its Subsidiaries, taken as a
whole; (b) the Borrower and its Subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur liabilities (including contingent
liabilities) beyond their ability to pay such liabilities as they become
absolute and matured; (c) the capital of the Borrower and its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to the business of the
Borrower and its Subsidiaries, on a consolidated basis, contemplated as of the
date hereof; and (d) the Borrower and its Subsidiaries, on a consolidated basis,
do not intend to incur, or believe that they will incur, debts or liabilities
(including current obligations) beyond their ability to pay such debts and
liabilities as they mature in the ordinary course of business. For the purposes
hereof, the amount of any contingent liability at any time shall be computed as
the amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard No.
5).


[Remainder of page intentionally left blank]














142

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.


By:
THE E. W. SCRIPPS COMPANY
 


 
Name:
Title:





143